
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

NUTRACEUTICAL INTERNATIONAL CORPORATION,

NUTRACEUTICAL CORPORATION,

VARIOUS LENDING INSTITUTIONS,

and

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
"RABOBANK INTERNATIONAL", NEW YORK BRANCH,
As Administrative Agent

--------------------------------------------------------------------------------

Dated as of January 28, 2002

--------------------------------------------------------------------------------

$60,000,000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

SECTION 1. Amount and Terms of Credit   1   1.01 Commitments   1   1.02 Minimum
Borrowing Amounts, etc   2   1.03 Notice of Borrowing   2   1.04 Disbursement of
Funds   3   1.05 Notes   3   1.06 Conversions   4   1.07 Pro Rata Borrowings   4
  1.08 Interest   4   1.09 Interest Periods   5   1.10 Increased Costs,
Illegality, etc   6   1.11 Compensation   7   1.12 Change of Lending Office   8
  1.13 Replacement of Banks   8
SECTION 2. Letter of Credit
 
9   2.01 Letters of Credit   9   2.02 Letter of Credit Requests; Notices of
Issuance   10   2.03 Agreement to Repay Letter of Credit Payments   10   2.04
Letter of Credit Participations   11   2.05 Increased Costs   12
SECTION 3. Fees; Commitments
 
13   3.01 Fees   13   3.02 Voluntary Termination or Reduction of Total
Unutilized Revolving Loan Commitment   14   3.03 Mandatory Adjustments of
Commitments, etc   14
SECTION 4. Payments
 
15   4.01 Voluntary Prepayments   15   4.02 Mandatory Prepayments   16   4.03
Method and Place of Payment   16   4.04 Net Payments   17
SECTION 5. Conditions Precedent
 
18   5.01 Execution of Agreement; Notes   18   5.02 No Default; Representations
and Warranties   18   5.03 Officer's Certificate   18   5.04 Opinions of Counsel
  19   5.05 Corporate Proceedings   19   5.06 Adverse Change, etc   19   5.07
Litigation   19   5.08 Approvals   19   5.09 Pre-funding Collateral Audit   20  
5.10 Existing Credit Agreement   20   5.11 Security Documents   20   5.12
Subsidiary Guaranty   21   5.13 Mortgages; Title Insurance; Surveys, etc.   21

i

--------------------------------------------------------------------------------

  5.14 Plans; Collective Bargaining Agreements; Existing Indebtedness
Agreements; Shareholders' Agreements; Management Agreements; Employment
Agreements; Tax Allocation Agreements; Material Contracts   21   5.15 Solvency
Certificate; Evidence of Insurance; Environmental Reports   22   5.16
Projections   23   5.17 Existing Indebtedness   23   5.18 Payment of Fees   23  
5.19 Notice of Borrowing; Letter of Credit Request   23
SECTION 6. Representations, Warranties and Agreements
 
23   6.01 Corporate Status   24   6.02 Corporate Power and Authority   24   6.03
No Violation   24   6.04 Litigation   24   6.05 Use of Proceeds; Margin
Regulations   24   6.06 Governmental Approvals   25   6.07 Investment Company
Act   25   6.08 Public Utility Holding Company Act   25   6.09 True and Complete
Disclosure   25   6.10 Financial Condition; Financial Statements   25   6.11
Security Interests   26   6.12 Existing Indebtedness   26   6.13 Transaction  
26   6.14 Special Purpose Corporation   27   6.15 Compliance with ERISA   27  
6.16 Capitalization   28   6.17 Subsidiaries   28   6.18 Intellectual Property  
28   6.19 Compliance with Statutes, etc   28   6.20 Environmental Matters   28  
6.21 Properties   29   6.22 Labor Relations   29   6.23 Tax Returns and Payments
  29   6.24 Regulation U   30
SECTION 7. Affirmative Covenants
 
30   7.01 Information Covenants   30   7.02 Books, Records and Inspections   32
  7.03 Insurance   32   7.04 Payment of Taxes   33   7.05 Corporate Franchises  
33   7.06 Compliance with Statutes, etc   33   7.07 Compliance with
Environmental Laws   33   7.08 ERISA   33   7.09 Good Repair   34   7.10 End of
Fiscal Years; Fiscal Quarters   34   7.11 Additional Security; Further
Assurances   34   7.12 Register   35   7.13 Foreign Subsidiaries Security   36  
7.14 Contributions; Payments   36   7.15 Margin Regulations   37

ii

--------------------------------------------------------------------------------


SECTION 8. Negative Covenants
 
37   8.01 Changes in Business   37   8.02 Consolidation, Merger, Sale or
Purchase of Assets, etc   37   8.03 Liens   41   8.04 Indebtedness   42   8.05
Advances, Investments and Loans   44   8.06 Dividends, etc   46   8.07
Transactions with Affiliates   47   8.08 Capital Expenditures   48   8.09
Leverage Ratio   48   8.10 Consolidated Fixed Charge Coverage Ratio   48   8.11
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuance of Capital Stock; etc   49   8.12 Limitation on Certain
Restrictions on Subsidiaries   49   8.13 Limitation on the Creation of
Subsidiaries   49
SECTION 9. Events of Default
 
50   9.01 Payments   50   9.02 Representations, etc   50   9.03 Covenants   50  
9.04 Default Under Other Agreements   50   9.05 Bankruptcy, etc   50   9.06
ERISA   51   9.07 Security Documents   51   9.08 Guaranties   51   9.09
Judgments   51   9.10 Ownership   51
SECTION 10. Definitions
 
52
SECTION 11. The Administrative Agent
 
69   11.01 Appointment   69   11.02 Delegation of Duties   69   11.03
Exculpatory Provisions   69   11.04 Reliance by Agent   70   11.05 Notice of
Default   70   11.06 Non-Reliance on Agent and Other Banks   70   11.07
Indemnification   71   11.08 The Administrative Agent in its Individual Capacity
  71   11.09 Holders   71   11.10 Resignation of the Administrative Agent;
Successor Agent   71
SECTION 12. Miscellaneous
 
72   12.01 Payment of Expenses, etc   72   12.02 Right of Setoff, Collateral
Matters   72   12.03 Notices   73   12.04 Benefit of Agreement   73   12.05 No
Waiver; Remedies Cumulative   75   12.06 Payments Pro Rata   75   12.07
Calculations; Computations   75   12.08 Governing Law; Submission to
Jurisdiction; Venue   76   12.09 Counterparts   76

iii

--------------------------------------------------------------------------------

  12.10 Effectiveness   76   12.11 Headings Descriptive   76   12.12 Amendment
or Waiver; etc   76   12.13 Survival   77   12.14 Domicile of Loans   77   12.15
Confidentiality   78   12.16 Waiver of Jury Trial   78
SECTION 13. Holdings Guaranty
 
78   13.01 The Guaranty   78   13.02 Bankruptcy   79   13.03 Nature of Liability
  79   13.04 Independent Obligation   79   13.05 Authorization   79   13.06
Reliance   80   13.07 Subordination   80   13.08 Waiver   80   13.09 Nature of
Liability   81

iv

--------------------------------------------------------------------------------

        CREDIT AGREEMENT, dated as of January 28, 2002, among NUTRACEUTICAL
INTERNATIONAL CORPORATION, a Delaware corporation ("Holdings"), NUTRACEUTICAL
CORPORATION, a Delaware corporation (the "Borrower"), the lenders from time to
time party hereto (each, a "Bank" and, collectively, the "Banks"), and
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK INTERNATIONAL",
NEW YORK BRANCH, as Administrative Agent (in such capacity, the "Administrative
Agent"). Unless otherwise defined herein, all capitalized terms used herein and
defined in Section 10 are used herein as so defined.

W I T N E S S E T H:

        WHEREAS, subject to and upon the terms and conditions set forth herein,
the Banks are willing to make available the credit facility provided for herein;

        NOW, THEREFORE, IT IS AGREED:

        SECTION 1.    Amount and Terms of Credit.    

        1.01    Commitments.    (a) Subject to and upon the terms and conditions
herein set forth, each Bank severally agrees, at any time and from time to time
on and after the Effective Date and prior to the Maturity Date, to make a
revolving loan or loans (each, a "Revolving Loan" and, collectively, the
"Revolving Loans") to the Borrower, which Revolving Loans (i) shall be
denominated in U.S. Dollars, (ii) except as hereinafter provided, may, at the
option of the Borrower, be incurred and maintained as and/or converted into Base
Rate Loans or Eurodollar Loans, provided, that all Revolving Loans made as part
of the same Borrowing shall, unless otherwise specifically provided herein,
consist of Revolving Loans of the same Type, (iii) may be repaid and reborrowed
in accordance with the provisions hereof and (iv) shall not exceed for any Bank
at any time outstanding that aggregate principal amount which, when combined
with (I) the aggregate principal amount of all other then outstanding Revolving
Loans made by such Bank and (II) such Bank's Percentage, if any, of the
Swingline Loans then outstanding and the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, Revolving Loans or Swingline Loans) at
such time, equals the Revolving Loan Commitment, if any, of such Bank at such
time.

        (b)  Subject to and upon the terms and conditions herein set forth, the
Swingline Bank in its individual capacity agrees to make at any time and from
time to time after the Effective Date and prior to the Swingline Expiry Date, a
loan or loans to the Borrower (each, a "Swingline Loan" and, collectively, the
"Swingline Loans"), which Swingline Loans (i) shall be made and maintained as
Base Rate Loans, (ii) shall be denominated in U.S. Dollars, (iii) may be repaid
and reborrowed in accordance with the provisions hereof, (iv) shall not exceed
in aggregate principal amount at any time outstanding, when combined with the
aggregate principal amount of all Revolving Loans then outstanding and the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, Revolving Loans
or Swingline Loans) at such time, an amount equal to the Total Revolving Loan
Commitment then in effect and (v) shall not exceed in aggregate principal amount
at any time outstanding the Maximum Swingline Amount. The Swingline Bank shall
not be obligated to make any Swingline Loans at a time when a Bank Default
exists unless the Swingline Bank has entered into arrangements satisfactory to
it and the Borrower to eliminate the Swingline Bank's risk with respect to the
Defaulting Bank's or Defaulting Banks' participation in such Swingline Loans,
including by cash collateralizing such Defaulting Bank's or Defaulting Banks'
Percentage of the outstanding Swingline Loans. The Swingline Bank will not make
a Swingline Loan after it has received written notice from the Borrower or the
Required Banks stating that a Default or an Event of Default exists until such
time as the Swingline Bank shall have received a written notice of
(i) rescission of such notice from the party or parties originally delivering
the same or (ii) a waiver of such Default or Event of Default from the Required
Banks.

        (c)  On any Business Day, the Swingline Bank may, in its sole
discretion, give notice to the Banks that its outstanding Swingline Loans shall
be funded with a Borrowing of Revolving Loans (provided that each such notice
shall be deemed to have been automatically given upon the occurrence of a

--------------------------------------------------------------------------------


Default or an Event of Default under Section 9.05 or upon the exercise of any of
the remedies provided in the last paragraph of Section 9), in which case a
Borrowing of Revolving Loans constituting Base Rate Loans (each such Borrowing,
a "Mandatory Borrowing") shall be made on the immediately succeeding Business
Day by all Banks pro rata based on each Bank's Percentage, and the proceeds
thereof shall be applied directly to repay the Swingline Bank for such
outstanding Swingline Loans. Each Bank hereby irrevocably agrees to make Base
Rate Loans upon one Business Day's notice pursuant to each Mandatory Borrowing
in the amount and in the manner specified in the preceding sentence and on the
date specified in writing by the Swingline Bank, notwithstanding (i) that the
amount of the Mandatory Borrowing may not comply with the Minimum Borrowing
Amount otherwise required hereunder, (ii) whether any conditions specified in
Section 5 are then satisfied, (iii) whether a Default or an Event of Default has
occurred and is continuing, (iv) the date of such Mandatory Borrowing and
(v) any reduction in the Total Revolving Loan Commitment after any such
Swingline Loans were made. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Bank (other than the Swingline Bank)
hereby agrees that it shall forthwith purchase from the Swingline Bank (without
recourse or warranty) such assignment of the outstanding Swingline Loans as
shall be necessary to cause the Banks to share in such Swingline Loans ratably
based upon their respective Percentages, provided that all interest payable on
the Swingline Loans shall be for the account of the Swingline Bank until the
date the respective assignment is purchased and, to the extent attributable to
the purchased assignment, shall be payable to the Bank purchasing same from and
after such date of purchase.

        1.02    Minimum Borrowing Amounts, etc.    The aggregate principal
amount of each Borrowing of Loans shall not be less than the Minimum Borrowing
Amount applicable to such Loans. More than one Borrowing may be incurred on any
day; provided, that at no time shall there be outstanding more than ten
Borrowings of Eurodollar Loans.

        1.03    Notice of Borrowing.    (a) Whenever the Borrower desires to
incur Revolving Loans (excluding Borrowings of Revolving Loans pursuant to a
Mandatory Borrowing), the Borrower shall give the Administrative Agent at its
Notice Office, prior to 1:00 P.M. (New York time), at least three Business Days'
prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing of Eurodollar Loans to be made hereunder and shall give the
Administrative Agent at its Notice Office not later than 12:00 Noon (New York
time) on the day a Borrowing of Base Rate Loans is to be made, written notice
(or telephonic notice promptly confirmed in writing) of each such Borrowing to
be made hereunder. Each such notice (each, a "Notice of Borrowing") shall,
except as provided in Section 1.10, be irrevocable, and, in the case of each
written notice and each confirmation of telephonic notice, shall be in the form
of Exhibit A-1, appropriately completed to specify (i) the aggregate principal
amount of Revolving Loans to be made pursuant to such Borrowing, (ii) the date
of such Borrowing (which shall be a Business Day) and (iii) whether the
respective Borrowing shall consist of Base Rate Loans or, to the extent
permitted hereunder, Eurodollar Loans and, if Eurodollar Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Bank written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, of such Bank's proportionate share
thereof, if any, and of the other matters covered by the Notice of Borrowing.

        (b)  (i) Whenever the Borrower desires to make a Borrowing of Swingline
Loans hereunder, it shall give the Swingline Bank (with a copy to the
Administrative Agent, if the Swingline Bank is a Bank other than the
Administrative Agent) not later than 2:00 P.M. (New York time) on the day such
Swingline Loan is to be made, written notice (or telephonic notice promptly
confirmed in writing) of each Swingline Loan to be made hereunder. Each such
notice shall be irrevocable and shall specify in each case (x) the date of such
Borrowing (which shall be a Business Day) and (y) the aggregate principal amount
of the Swingline Loan to be made pursuant to such Borrowing.

2

--------------------------------------------------------------------------------


        (ii)  Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section 1.01(c).

        (c)  Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent or the Swingline Bank (in the case of a Borrowing of
Swingline Loans) or the respective Letter of Credit Issuer (in the case of
Letters of Credit), as the case may be, may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent, the Swingline Bank, or such Letter of
Credit Issuer, as the case may be, in good faith to be from an Authorized
Officer of the Borrower. In each such case, the Borrower hereby waives the right
to dispute the Administrative Agent's, the Swingline Bank's or such Letter of
Credit Issuer's record of the terms of such telephonic notice.

        1.04    Disbursement of Funds.    (a) No later than 1:00 P.M. (New York
time) on the date specified in each Notice of Borrowing (or (x) in the case of
Swingline Loans, not later than 4:00 P.M. (New York time) on the date specified
in Section 1.03(b)(i) or (y) in the case of Mandatory Borrowings, not later than
1:00 P.M. (New York time) on the date specified in Section 1.01(c)), each Bank
will make available its pro rata share of each Borrowing requested to be made on
such date (or in the case of Swingline Loans, the Swingline Bank shall make
available the full amount thereof) in the manner provided below. All amounts
shall be made available to the Administrative Agent in U.S. Dollars and
immediately available funds at the Payment Office and the Administrative Agent
promptly will make available to the Borrower by depositing to its account at the
Payment Office the aggregate of the amounts so made available in the type of
funds received. Unless the Administrative Agent shall have been notified by any
Bank prior to the date of Borrowing that such Bank does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Bank has
made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Bank and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Bank. If such Bank does
not pay such corresponding amount forthwith upon the Administrative Agent's
demand therefor, the Administrative Agent shall promptly notify the Borrower,
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from the Bank or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Bank, the overnight Federal Funds
rate or (ii) if paid by the Borrower, the then applicable rate of interest,
calculated in accordance with Section 1.08, for the respective Loans.

        (b)  Nothing herein shall be deemed to relieve any Bank from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
the Borrower may have against any Bank as a result of any default by such Bank
hereunder.

        1.05    Notes.    (a) The Borrower's obligation to pay the principal of,
and interest on, all the Loans made to it by each Bank shall be evidenced (i) if
Revolving Loans, by a promissory note substantially in the form of Exhibit B-1
with blanks appropriately completed in conformity herewith (each, a "Revolving
Note" and, collectively, the "Revolving Notes") and (ii) if Swingline Loans, by
a promissory note substantially in the form of Exhibit B-2 with blanks
appropriately completed in conformity herewith (the "Swingline Note").

3

--------------------------------------------------------------------------------


        (b)  The Revolving Note issued to each Bank shall (i) be executed by the
Borrower, (ii) be payable to the order of such Bank or its registered assigns
and be dated the Initial Borrowing Date, (iii) be in a stated principal amount
equal to the Revolving Loan Commitment of such Bank and be payable in the
principal amount of the Revolving Loans evidenced thereby, (iv) mature on the
Maturity Date, (v) bear interest as provided in the appropriate clause of
Section 1.08 in respect of the Base Rate Loans and Eurodollar Loans, as the case
may be, evidenced thereby, (vi) be subject to voluntary prepayment as provided
in Section 4.01, and mandatory repayment as provided in Section 4.02, and
(vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

        (c)  The Swingline Note issued to the Swingline Bank shall (i) be
executed by the Borrower, (ii) be payable to the order of the Swingline Bank or
its registered assigns and be dated the Initial Borrowing Date, (iii) be in a
stated principal amount equal to the Maximum Swingline Amount and be payable in
the principal amount of the Swingline Loans evidenced thereby, (iv) mature on
the Swingline Expiry Date, (v) bear interest as provided in Section 1.08 in
respect of the Base Rate Loans evidenced thereby, (vi) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

        (d)  Each Bank will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and will prior to any transfer of
any of its Notes endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation shall not
affect the Borrower's obligations in respect of such Loans.

        1.06    Conversions.    The Borrower shall have the option to convert on
any Business Day occurring on or after the Initial Borrowing Date, all or a
portion at least equal to the applicable Minimum Borrowing Amount of the
outstanding principal amount of the Revolving Loans owing by the Borrower into a
Borrowing or Borrowings of another Type of Loan; provided, that (i) except as
otherwise provided in Section 1.10(b), no partial conversion of a Borrowing of
Eurodollar Loans shall reduce the outstanding principal amount of the Eurodollar
Loans made pursuant to such Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) at the written election of the Required Banks Base Rate
Loans may only be converted into Eurodollar Loans if no payment Default or Event
of Default is in existence on the date of the conversion and (iii) Borrowings of
Eurodollar Loans resulting from this Section 1.06 shall be limited in number as
provided in Section 1.02. Each such conversion shall be effected by the Borrower
by giving the Administrative Agent at its Notice Office, prior to 1:00 P.M. (New
York time), at least three Business Days' (or one Business Day's in the case of
a conversion into Base Rate Loans) prior written notice (or telephonic notice
promptly confirmed in writing) (each, a "Notice of Conversion") specifying the
Revolving Loans to be so converted, the Type of Revolving Loans to be converted
into and, if to be converted into a Borrowing of Eurodollar Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall give
each Bank prompt notice of any such proposed conversion affecting any of its
Revolving Loans.

        1.07    Pro Rata Borrowings.    All Borrowings of Revolving Loans under
this Agreement shall be made by the Banks pro rata on the basis of their
Revolving Loan Commitments. It is understood that no Bank shall be responsible
for any default by any other Bank of its obligation to make Revolving Loans
hereunder and that each Bank shall be obligated to make the Revolving Loans to
be made by it hereunder, regardless of the failure of any other Bank to fulfill
its commitments hereunder.

        1.08    Interest.    (a) The unpaid principal amount of each Base Rate
Loan shall bear interest from the date of the Borrowing thereof until the
earlier of (i) the maturity (whether by acceleration or otherwise) of such Base
Rate Loan and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan
pursuant to Section 1.06, at a rate per annum which shall at all times be the
Applicable Base Rate Margin plus the Base Rate in effect from time to time.

4

--------------------------------------------------------------------------------


        (b)  The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Eurodollar Loan and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 1.06, 1.09 or 1.10(b), as applicable, at a rate per annum which shall at
all times be the Applicable Eurodollar Margin plus the relevant Eurodollar Rate.

        (c)  At the written election of the Required Banks, overdue principal
and, to the extent permitted by law, overdue interest in respect of each Loan
shall bear interest at a rate per annum equal to the greater of (x) the rate
which is 2% in excess of the rate then borne by such Loans and (y) the rate
which is 2% in excess of the rate otherwise applicable to Base Rate Loans from
time to time. Interest which accrues under this Section 1.08(c) shall be payable
on demand.

        (d)  Interest shall accrue from and including the date of any Borrowing
to but excluding the date of any repayment thereof and shall be payable (i) in
respect of each Base Rate Loan, quarterly in arrears on each Quarterly Payment
Date, (ii) in respect of each Eurodollar Loan, on (x) the date of any prepayment
or repayment thereof (on the amount prepaid or repaid), (y) the date of any
conversion into a Base Rate Loan pursuant to Section 1.06, 1.09 or 1.10(b), as
applicable (on the amount converted) and (z) the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period and (iii) in respect of each Loan, at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

        (e)  All computations of interest hereunder shall be made in accordance
with Section 12.07(b).

        (f)    The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify
the Borrower and the Banks thereof.

        1.09    Interest Periods.    At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 1:00 P.M. (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans, it shall have the right to elect by giving the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of the Interest Period applicable to such Borrowing, which Interest
Period shall, at the option of the Borrower, be a one, two, three or six-month
period or, to the extent approved by all Banks, any other period reasonably
requested by the Borrower. Notwithstanding anything to the contrary contained
above:

        (i)    all Eurodollar Loans comprising a Borrowing shall have the same
Interest Period;

        (ii)  the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of Base Rate Loans) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

        (iii)  if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

        (iv)  if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided, that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

        (v)  no Interest Period for a Borrowing may be elected if it would
extend beyond the Maturity Date;

5

--------------------------------------------------------------------------------




        (vi)  at the written election of the Required Banks no Interest Period
may be elected at any time when a payment Default, or an Event of Default, is
then in existence; and

        (vii)no Interest Period shall extend beyond any date upon which a
mandatory commitment reduction is scheduled to occur under Section 3.03(b) if,
after giving effect to the selection of such Interest Period, the aggregate
principal amount of Revolving Loans maintained as Eurodollar Loans with Interest
Periods ending after such commitment reduction date would exceed the aggregate
principal amount of Revolving Loans permitted to be outstanding after such
commitment reduction.

If upon the expiration of any Interest Period, the Borrower has failed to elect,
or is not permitted to elect by virtue of the application of clause (vi) above,
a new Interest Period to be applicable to the respective Borrowing of Eurodollar
Loans as provided above, the Borrower shall be deemed to have elected to convert
such Borrowing into a Borrowing of Base Rate Loans effective as of the
expiration date of such current Interest Period.

        1.10    Increased Costs, Illegality, etc.    (a) In the event that
(x) in the case of clause (i) below, the Administrative Agent or (y) in the case
of clauses (ii) and (iii) below, any Bank, shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

        (i)    on any date for determining the Eurodollar Rate for any Interest
Period, that, by reason of any changes arising after the date of this Agreement
affecting the interbank Eurodollar market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

        (ii)  at any time, that such Bank shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of net income taxes or similar charges) because of (x) any change since the
Effective Date in any applicable law, governmental rule, regulation, guideline,
order or request (whether or not having the force of law), or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline, order or request (such as,
for example, but not limited to a change in official reserve requirements, but,
in all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate) and/or (y) other
circumstances affecting such Bank, the interbank Eurodollar market or the
position of such Bank in such market; or

        (iii)  at any time since the Effective Date, that the making or
continuance of any Eurodollar Loan has become unlawful by compliance by such
Bank in good faith with any law, governmental rule, regulation, guideline or
order (or would conflict with any such governmental rule, regulation, guideline
or order not having the force of law but with which such Bank customarily
complies even though the failure to comply therewith would not be unlawful), or
has become impracticable as a result of a contingency occurring after the
Effective Date which materially and adversely affects the interbank Eurodollar
market;

then, and in any such event, such Bank (or the Administrative Agent in the case
of clause (i) above) shall (x) on such date and (y) as promptly as practicable
(and in any event within five Business Days) after the date on which such event
no longer exists give notice (by telephone confirmed in writing) to the Borrower
and (except in the case of clause (i)) to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Banks). Thereafter, (x) in the case of clause (i) above,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Banks that the circumstances
giving rise to such notice by the Administrative Agent no longer exist, and any
Notice of Borrowing or Notice

6

--------------------------------------------------------------------------------

of Conversion given by the Borrower with respect to Eurodollar Loans which have
not yet been incurred shall be deemed rescinded by the Borrower, (y) in the case
of clause (ii) above, the Borrower agrees to pay to such Bank, upon written
demand therefor (accompanied by the written notice referred to below), such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Bank in its sole discretion shall
determine) as shall be required to compensate such Bank for such increased costs
or reductions in amounts received or receivable hereunder (a written notice as
to the additional amounts owed to such Bank, showing the basis for the
calculation thereof, submitted to the Borrower by such Bank shall, absent
manifest error, be final and conclusive and binding upon all parties hereto) and
(z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 1.10(b) as promptly as possible and, in any event,
within the time period required by law.

        (b)  At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.10(a)(ii) or (iii), the Borrower may (and
in the case of a Eurodollar Loan affected pursuant to Section 1.10(a)(iii) the
Borrower shall) either (i) if the affected Eurodollar Loan is then being made
pursuant to a Borrowing, cancel said Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower was notified by a Bank pursuant to Section 1.10(a)(ii) or
(iii), or (ii) if the affected Eurodollar Loan is then outstanding, upon at
least three Business Days' notice to the Administrative Agent, require the
affected Bank to convert each such Eurodollar Loan into a Base Rate Loan (which
conversion, in the case of the circumstances described in Section 1.10(a)(iii),
shall occur no later than the last day of the Interest Period then applicable to
such Eurodollar Loan (or such earlier date as shall be required by applicable
law)); provided, that if more than one Bank is affected at any time, then all
affected Banks must be treated the same pursuant to this Section 1.10(b).

        (c)  If any Bank shall have determined that, after the Effective Date,
the adoption or effectiveness of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by the National Association of
Insurance Commissioners ("NAIC") or any governmental authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by such Bank or any corporation controlling such Bank with any
request or directive regarding capital adequacy (whether or not having the force
of law) of the NAIC or any such authority, central bank or comparable agency,
has or would have the effect of reducing the rate of return on such Bank's or
such other corporation's capital or assets as a consequence of such Bank's
Revolving Loan Commitments or obligations hereunder to a level below that which
such Bank or such other corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Bank's or
such other corporation's policies with respect to capital adequacy), then from
time to time, upon written demand by such Bank (with a copy to the
Administrative Agent), accompanied by the notice referred to in the last
sentence of this clause (c), the Borrower agrees to pay to such Bank such
additional amount or amounts as will compensate such Bank or such other
corporation for such reduction. Each Bank, upon determining in good faith that
any additional amounts will be payable pursuant to this Section 1.10(c), will
give prompt written notice thereof to the Borrower, which notice shall set forth
the basis of the calculation of such additional amounts, although the failure to
give any such notice shall not release or diminish the Borrower's obligations to
pay additional amounts pursuant to this Section 1.10(c) upon the subsequent
receipt of such notice.

        1.11    Compensation.    The Borrower agrees to compensate each Bank,
promptly upon its written request (which request shall set forth the basis for
requesting such compensation and shall be made through the Administrative
Agent), for all reasonable losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Bank to fund its
Eurodollar Loans but excluding loss of anticipated profit with respect to any
Loans) which such Bank may sustain: (i) if for any reason (other

7

--------------------------------------------------------------------------------


than a default by such Bank or the Administrative Agent) a Borrowing of
Eurodollar Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion (whether or not withdrawn by the Borrower or
deemed withdrawn pursuant to Section 1.10(a)); (ii) if any repayment (including
any repayment made pursuant to Section 4.02 or as a result of an acceleration of
the Loans pursuant to Section 9) or conversion of any Eurodollar Loans occurs on
a date which is not the last day of an Interest Period applicable thereto;
(iii) if any prepayment of any Eurodollar Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (iv) as a
consequence of (x) any other default by the Borrower to repay its Eurodollar
Loans when required by the terms of this Agreement or (y) an election made
pursuant to Section 1.10(b). Calculation of all amounts payable to a Bank under
this Section 1.11 shall be made as though that Bank had actually funded its
relevant Eurodollar Loan through the purchase of a Eurodollar deposit bearing
interest at the Eurodollar Rate in an amount equal to the amount of that Loan,
having a maturity comparable to the relevant Interest Period and through the
transfer of such Eurodollar deposit from an offshore office of that Bank to a
domestic office of that Bank in the United States of America; provided, however,
that each Bank may fund each of its Eurodollar Loans in any manner it sees fit
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this Section 1.11. It is further understood and agreed
that if any repayment of Eurodollar Loans pursuant to Section 4.01 or any
conversion of Eurodollar Loans pursuant to Section 1.06 in either case occurs on
a date which is not the last day of an Interest Period applicable thereto, such
repayment or conversion shall be accompanied by any amounts owing to any Bank
pursuant to this Section 1.11.

        1.12    Change of Lending Office.    Each Bank agrees that, upon the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), 1.10(c), 2.05 or 4.04 with respect to such Bank, it will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Bank) to designate another lending office for any Revolving Loans or
Letters of Credit affected by such event; provided, that such designation is
made on such terms that, in the sole judgment of such Bank, such Bank and its
lending office suffer no material economic, legal or regulatory disadvantage,
with the object of avoiding the consequences of the event giving rise to the
operation of any such Section. Nothing in this Section 1.12 shall affect or
postpone any of the obligations of the Borrower or the right of any Bank
provided in Section 1.10, 2.05 or 4.04.

        1.13    Replacement of Banks.    (x) If any Bank becomes a Defaulting
Bank, (y) upon the occurrence of any event giving rise to the operation of
Section 1.10(a)(ii) or (iii), Section 1.10(c), Section 2.05 or Section 4.04 with
respect to any Bank which results in such Bank charging to the Borrower
increased costs in excess of those being generally charged by the other Banks or
(z) in the case of a refusal by a Bank to consent to a proposed change, waiver,
discharge or termination with respect to this Agreement which has been approved
by the Required Banks as provided in Section 12.12(b), the Borrower shall have
the right, if no payment Default, or Event of Default, then exists, to replace
such Bank (the "Replaced Bank") with one or more other Eligible Transferee or
Eligible Transferees, none of whom shall constitute a Defaulting Bank at the
time of such replacement (collectively, the "Replacement Bank") reasonably
acceptable to the Administrative Agent, provided that (i) at the time of any
replacement pursuant to this Section 1.13, the Replacement Bank shall enter into
one or more Assignment and Assumption Agreements pursuant to
Section 12.04(b) (and with all fees payable pursuant to said Section 12.04(b) to
be paid by the Replacement Bank) pursuant to which the Replacement Bank shall
acquire the Revolving Loan Commitment and outstanding Revolving Loans of, and
participations in Letters of Credit by, the Replaced Bank and, in connection
therewith, shall pay to (x) the Replaced Bank in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Revolving Loans of the Replaced Bank, (B) an amount equal to
all Unpaid Drawings that have been funded by (and not reimbursed to) such
Replaced Bank, together with all then unpaid interest with respect thereto at
such time and (C) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Bank pursuant to Section 3.01, (y) the respective Letter
of Credit Issuer an amount equal to such Replaced Bank's

8

--------------------------------------------------------------------------------


Percentage of any Unpaid Drawing (which at such time remains an Unpaid Drawing)
with respect to a Letter of Credit issued by it to the extent such amount was
not theretofore funded by such Replaced Bank and (z) the Swingline Bank an
amount equal to such Replaced Bank's Percentage of any Mandatory Borrowing to
the extent such amount was not theretofore funded by such Replaced Bank, and
(ii) all obligations (including, without limitation, all such amounts, if any,
due and owing under Section 1.11) of the Borrower due and owing to the Replaced
Bank (other than those specifically described in clause (i) above in respect of
which the assignment purchase price has been, or is concurrently being, paid)
shall be paid in full to such Replaced Bank concurrently with such replacement.
Upon the execution of the respective Assignment and Assumption Agreements, the
payment of amounts referred to in clauses (i) and (ii) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 7.12
and, if so requested by the Replacement Bank, delivery to the Replacement Bank
of the appropriate Note or Notes executed by the Borrower, (x) the Replacement
Bank shall become a Bank hereunder and the Replaced Bank shall cease to
constitute a Bank hereunder, except with respect to indemnification provisions
under this Agreement, which shall survive as to such Replaced Bank and (y) Annex
I hereto shall be deemed modified to reflect the changed Revolving Loan
Commitments resulting from the assignment from the Replaced Bank to the
Replacement Bank.

        SECTION 2.    Letter of Credit.    

        2.01    Letters of Credit.    (a) Subject to and upon the terms and
conditions herein set forth, the Borrower may request a Letter of Credit Issuer
at any time and from time to time on or after the Initial Borrowing Date and
prior to the Maturity Date to issue, for the account of the Borrower and in
support of, (x) trade obligations of the Borrower or any of its Subsidiaries
that arise in the ordinary course of business and are in respect of general
corporate purposes of the Borrower or its Subsidiaries, as the case may be,
and/or (y) on a standby basis, L/C Supportable Indebtedness, and subject to and
upon the terms and conditions herein set forth each Letter of Credit Issuer
agrees to issue from time to time, irrevocable letters of credit in such form as
may be approved by such Letter of Credit Issuer (each such letter of credit, a
"Letter of Credit" and, collectively, the "Letters of Credit"). Notwithstanding
the foregoing, no Letter of Credit Issuer shall be under any obligation to issue
any Letter of Credit if at the time of such issuance:

        (i)    any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Letter of
Credit Issuer from issuing such Letter of Credit or any requirement of law
applicable to such Letter of Credit Issuer or any request or directive (whether
or not having the force of law) from any governmental authority with
jurisdiction over such Letter of Credit Issuer shall prohibit, or request that
such Letter of Credit Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Letter of Credit Issuer with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Letter of Credit Issuer is not
otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Letter of Credit Issuer as of the date hereof and which such Letter of Credit
Issuer in good faith deems material to it; or

        (ii)  such Letter of Credit Issuer shall have received notice from the
Required Banks prior to the issuance of such Letter of Credit of the type
described in clause (vi) of Section 2.01(b).

9

--------------------------------------------------------------------------------

        (b)  Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time, would
exceed either (x) $15,000,000 or (y) when added to the aggregate principal
amount of all Revolving Loans and Swingline Loans then outstanding, the Total
Revolving Loan Commitment at such time; (ii) (x) each standby Letter of Credit
shall have an expiry date occurring not later than one year (or, in the case of
standby Letters of Credit issued in support of Foreign Subsidiary Working
Capital Indebtedness, three years, provided, that the aggregate Stated Amount of
all such Letters of Credit shall not exceed $5,000,000), provided, that any
standby Letter of Credit may be automatically extendable for periods of up to
one year so long as such standby Letter of Credit provides that the respective
Letter of Credit Issuer retains an option, satisfactory to such Letter of Credit
Issuer, to terminate such standby Letter of Credit within a specified period of
time prior to each scheduled extension date and (y) each trade Letter of Credit
shall have an expiry date occurring not later than 180 days after such trade
Letter of Credit's date of issuance; (iii) (x) no standby Letter of Credit shall
have an expiry date occurring later than the Business Day next preceding the
Maturity Date and (y) no trade Letter of Credit shall have an expiry date
occurring later than 30 days prior to the Maturity Date; (iv) each Letter of
Credit shall be denominated in U.S. Dollars and payable on a sight basis;
(v) the Stated Amount of each Letter of Credit shall not be less than $50,000 or
such lesser amount as is acceptable to the Letter of Credit Issuer; and (vi) no
Letter of Credit Issuer will issue any Letter of Credit after it has received
written notice from the Borrower or the Required Banks stating that a Default or
an Event of Default exists until such time as such Letter of Credit Issuer shall
have received a written notice of (i) rescission of such notice from the party
or parties originally delivering the same or (ii) a waiver of such Default or
Event of Default by the Required Banks.

        (c)  Notwithstanding the foregoing, in the event a Bank Default exists,
no Letter of Credit Issuer shall be required to issue any Letter of Credit
unless the respective Letter of Credit Issuer has entered into arrangements
satisfactory to it and the Borrower to eliminate such Letter of Credit Issuer's
risk with respect to the participation in Letters of Credit of the Defaulting
Bank or Defaulting Banks, including by cash collateralizing such Defaulting
Bank's or Defaulting Banks' Percentage of the Letter of Credit Outstandings.

        2.02    Letter of Credit Requests; Notices of Issuance.    (a) Whenever
it desires that a Letter of Credit be issued, the Borrower shall give the
Administrative Agent and the respective Letter of Credit Issuer written notice
(or telephonic notice confirmed in writing) thereof prior to 1:00 P.M. (New York
time) at least five Business Days (or such shorter period as may be acceptable
to such Letter of Credit Issuer) prior to the proposed date of issuance (which
shall be a Business Day) which written notice shall be in the form of
Exhibit A-2 (each such notice, a "Letter of Credit Request"). Each Letter of
Credit Request shall include any other documents as the respective Letter of
Credit Issuer customarily requires in connection therewith.

        (b)  Each Letter of Credit Issuer shall, promptly after the date of each
issuance of or amendment or modification to a Letter of Credit by it, give the
Administrative Agent, each Bank and the Borrower written notice of the issuance
of or amendment or modification to such Letter of Credit, accompanied by a copy
to the Administrative Agent of such Letter of Credit or Letters of Credit or
such amendment or modification.

        2.03    Agreement to Repay Letter of Credit Payments.    (a) The
Borrower hereby agrees to reimburse the respective Letter of Credit Issuer, by
making payment to the Administrative Agent in immediately available funds at the
Payment Office, for any payment or disbursement made by such Letter of Credit
Issuer under any Letter of Credit issued by it (each such amount so paid or
disbursed until reimbursed, an "Unpaid Drawing") no later than one Business Day
following the date of such payment or disbursement, with interest on the amount
so paid or disbursed by such Letter of Credit Issuer, to the extent not
reimbursed prior to 1:00 P.M. (New York time) on the date of such payment

10

--------------------------------------------------------------------------------


or disbursement, from and including the date paid or disbursed to but not
including the date such Letter of Credit Issuer is reimbursed therefor at a rate
per annum which shall be the Applicable Base Rate Margin plus the Base Rate as
in effect from time to time (plus an additional 2% per annum on all such amounts
not reimbursed by the third Business Day after the date of such payment or
disbursement), such interest also to be payable on demand. Each Letter of Credit
Issuer shall provide the Borrower prompt notice of any payment or disbursement
made by it under any Letter of Credit issued by it, although the failure of, or
delay in, giving any such notice shall not release or diminish the obligations
of the Borrower under this Section 2.03(a) or under any other Section of this
Agreement.

        (b)  The Borrower's obligation under this Section 2.03 to reimburse the
respective Letter of Credit Issuer with respect to Unpaid Drawings (including,
in each case, interest thereon) shall be absolute and unconditional under any
and all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower may have or have had against such Letter of Credit
Issuer, the Administrative Agent or any Bank, including, without limitation, any
defense based upon the failure of any drawing under a Letter of Credit issued by
it to substantially conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
drawing; provided, however, that the Borrower shall not be obligated to
reimburse such Letter of Credit Issuer for any wrongful payment made by such
Letter of Credit Issuer under a Letter of Credit issued by it as a result of
acts or omissions constituting bad faith, willful misconduct or gross negligence
on the part of such Letter of Credit Issuer.

        2.04    Letter of Credit Participations.    (a) Immediately upon the
issuance by a Letter of Credit Issuer of any Letter of Credit, such Letter of
Credit Issuer shall be deemed to have sold and transferred to each other Bank,
and each such Bank (each, a "Participant") shall be deemed irrevocably and
unconditionally to have purchased and received from such Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant's Percentage, in such Letter of Credit, each
substitute Letter of Credit, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto (although Letter of
Credit Fees shall be payable directly to the Administrative Agent for the
account of the Banks as provided in Section 3.01(b) and the Participants shall
have no right to receive any portion of any Facing Fees) and any security
therefor or guaranty pertaining thereto. Upon any change in the Revolving Loan
Commitments of the Banks pursuant to Section 1.13 or 12.04(b) or otherwise, it
is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings, there shall be an automatic adjustment to the participations
pursuant to this Section 2.04 to reflect the new Percentages of the assigning
and assignee Banks.

        (b)  In determining whether to pay under any Letter of Credit, no Letter
of Credit Issuer shall have any obligation relative to the Participants other
than to determine that any documents required to be delivered under such Letter
of Credit have been delivered and that they appear to comply on their face with
the requirements of such Letter of Credit. Any action taken or omitted to be
taken by any Letter of Credit Issuer under or in connection with any Letter of
Credit issued by it, if taken or omitted in the absence of bad faith, gross
negligence or willful misconduct, shall not create for such Letter of Credit
Issuer any resulting liability.

        (c)  In the event that any Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to such Letter of Credit Issuer pursuant to
Section 2.03(a), such Letter of Credit Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Letter
of Credit Issuer, the amount of such Participant's Percentage of such payment in
U.S. Dollars and in same day funds; provided, however, that no Participant shall
be obligated to pay to the Administrative Agent its Percentage of such
unreimbursed amount for any wrongful payment made by such Letter of Credit
Issuer under a Letter of Credit issued by it as a result of acts or omissions

11

--------------------------------------------------------------------------------


constituting willful misconduct or gross negligence on the part of such Letter
of Credit Issuer. If the Administrative Agent so notifies any Participant
required to fund a payment under a Letter of Credit prior to 11:00 A.M. (New
York time) on any Business Day, such Participant shall make available to the
Administrative Agent for the account of the respective Letter of Credit Issuer
such Participant's Percentage of the amount of such payment on such Business Day
in same day funds. If and to the extent such Participant shall not have so made
its Percentage of the amount of such payment available to the Administrative
Agent for the account of the respective Letter of Credit Issuer, such
Participant agrees to pay to the Administrative Agent for the account of such
Letter of Credit Issuer, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Letter of Credit Issuer at the
overnight Federal Funds rate. The failure of any Participant to make available
to the Administrative Agent for the account of the respective Letter of Credit
Issuer its Percentage of any payment under any Letter of Credit issued by it
shall not relieve any other Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such Letter of Credit
Issuer its Percentage of any payment under any such Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to the Administrative Agent
for the account of such Letter of Credit Issuer such other Participant's
Percentage of any such payment.

        (d)  Whenever any Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Letter of Credit Issuer any payments from the Participants
pursuant to clause (c) above, such Letter of Credit Issuer shall promptly pay to
the Administrative Agent and the Administrative Agent shall promptly pay to each
Participant which has paid its Percentage thereof, in U.S. Dollars and in same
day funds, an amount equal to such Participant's Percentage of the principal
amount thereof and interest thereon accruing after the purchase of the
respective participations.

        (e)  The obligations of the Participants to make payments to the
Administrative Agent for the account of the respective Letter of Credit Issuer
with respect to Letters of Credit issued by it shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

        (i)    any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

        (ii)  the existence of any claim, set-off, defense or other right which
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Letter of Credit
Issuer, any Bank, or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
of its Subsidiaries and the beneficiary named in any such Letter of Credit);

        (iii)  any draft, certificate or other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

        (iv)  the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

        (v)  the occurrence of any Default or Event of Default.

        2.05    Increased Costs.    If after the Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration

12

--------------------------------------------------------------------------------

thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Letter
of Credit Issuer or any Participant with any request or directive (whether or
not having the force of law) by any such authority, central bank or comparable
agency shall either (i) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against Letters of Credit issued by such
Letter of Credit Issuer or such Participant's participation therein, or
(ii) impose on any Letter of Credit Issuer or any Participant any other
conditions affecting this Agreement, any Letter of Credit or such Participant's
participation therein; and the result of any of the foregoing is to increase the
cost to such Letter of Credit Issuer or such Participant of issuing, maintaining
or participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Letter of Credit Issuer or such Participant
hereunder, then, upon written demand to the Borrower by such Letter of Credit
Issuer or such Participant (a copy of which notice shall be sent by such Letter
of Credit Issuer or such Participant to the Administrative Agent), accompanied
by the certificate described in the last sentence of this Section 2.05, the
Borrower shall pay to such Letter of Credit Issuer or such Participant such
additional amount or amounts as will compensate such Letter of Credit Issuer or
such Participant for such increased cost or reduction. A certificate submitted
to the Borrower by such Letter of Credit Issuer or such Participant, as the case
may be (a copy of which certificate shall be sent by such Letter of Credit
Issuer or such Participant to the Administrative Agent), setting forth the basis
for the determination of such additional amount or amounts necessary to
compensate such Letter of Credit Issuer or such Participant as aforesaid shall
be final and conclusive and binding on the Borrower absent manifest error,
although the failure to deliver any such certificate shall not release or
diminish the Borrower's obligations to pay additional amounts pursuant to this
Section 2.05 upon subsequent receipt of such certificate.

        SECTION 3.    Fees; Commitments.    

        3.01    Fees.    (a) The Borrower shall pay to the Administrative Agent
for distribution to each Non-Defaulting Bank a commitment fee (the "Commitment
Fee") for the period from the Effective Date to but not including the date the
Total Revolving Loan Commitment has been terminated, computed at a rate for each
day equal to the Applicable Commitment Fee Percentage on the daily Unutilized
Revolving Loan Commitment of such Non-Defaulting Bank. Accrued Commitment Fees
shall be due and payable in arrears on each Quarterly Payment Date and the date
upon which the Total Revolving Loan Commitment is terminated.

        (b)  The Borrower shall pay to the Administrative Agent for the account
of the Banks pro rata on the basis of their Percentages, a fee in respect of
each Letter of Credit (the "Letter of Credit Fee") computed at a rate per annum
equal to the Applicable Eurodollar Margin then in effect on the daily Stated
Amount of such Letter of Credit. Accrued Letter of Credit Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and upon the first
day after the termination of the Total Revolving Loan Commitment upon which no
Letters of Credit remain outstanding.

        (c)  The Borrower shall pay to the Administrative Agent for the account
of the respective Letter of Credit Issuer a fee in respect of each Letter of
Credit issued by such Letter of Credit Issuer (the "Facing Fee") computed at the
rate of 1/4 of 1% per annum on the daily Stated Amount of such Letter of Credit;
provided, that in no event shall the annual Facing Fee with respect to each
Letter of Credit be less than $500; it being agreed that, on the date of
issuance of any Letter of Credit and on each anniversary thereof prior to the
termination of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding 12-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof prior to
the termination of such Letter of Credit. Except as provided in the immediately
preceding sentence, accrued Facing Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

13

--------------------------------------------------------------------------------


        (d)  The Borrower hereby agrees to pay directly to the respective Letter
of Credit Issuer upon each issuance of, payment under, and/or amendment of, a
Letter of Credit issued by it such amount as shall at the time of such issuance,
payment or amendment be the administrative charge which such Letter of Credit
Issuer is customarily charging for issuances of, payments under or amendments
of, letters of credit issued by it.

        (e)  The Borrower shall pay to the Administrative Agent, for its own
account, such fees as may be agreed to from time to time between the Borrower
and the Administrative Agent, when and as due.

        (f)    All computations of Fees shall be made in accordance with
Section 12.07(b).

        3.02    Voluntary Termination or Reduction of Total Unutilized Revolving
Loan Commitment.    (a) Upon at least three Business Days' prior written notice
(or telephonic notice promptly confirmed in writing) to the Administrative Agent
at its Notice Office (which notice shall be irrevocable and shall be promptly
transmitted to each of the Banks by the Administrative Agent), the Borrower
shall have the right, without premium or penalty, to terminate or partially
reduce the Total Unutilized Revolving Loan Commitment; provided that (x) any
such termination or partial reduction shall apply to proportionately and
permanently reduce the Revolving Loan Commitment of each Bank, (y) any partial
reduction pursuant to this Section 3.02(a) shall be in the amount of at least
$1,000,000 and (z) any partial reduction to the Total Revolving Loan Commitment
pursuant to this Section 3.02(a) shall apply to reduce the remaining Scheduled
Commitment Reductions in direct order of maturity (based upon the then remaining
amount of each such Scheduled Commitment Reduction).

        (b)  In the event of certain refusals by a Bank to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Banks as provided in
Section 12.12(b), the Borrower shall have the right, upon five Business Days'
prior written notice to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Banks),
to terminate the entire Revolving Loan Commitment of such Bank, so long as all
Revolving Loans, together with accrued and unpaid interest, Fees and all other
amounts, due and owing to such Bank are repaid concurrently with the
effectiveness of such termination pursuant to Section 4.01(b) and the Borrower
shall pay to the Administrative Agent at such time an amount in cash and/or Cash
Equivalents equal to such Bank's Percentage of the outstanding Letters of Credit
(which cash and/or Cash Equivalents shall be held by the Administrative Agent as
security for the obligations of the Borrower hereunder in respect of the
outstanding Letters of Credit pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent, which shall permit certain investments in Cash Equivalents reasonably
satisfactory to the Administrative Agent until the proceeds are applied to the
secured obligations) (at which time Annex I shall be deemed modified to reflect
such changed amounts), and at such time, such Bank shall no longer constitute a
"Bank" for purposes of this Agreement, except with respect to indemnifications
under this Agreement (including, without limitation, Sections 1.10, 1.11, 2.05,
4.04, 12.01 and 12.06), which shall survive as to such repaid Bank.

        3.03    Mandatory Adjustments of Commitments, etc.    (a) The Total
Revolving Loan Commitment (and the Revolving Loan Commitment of each Bank) shall
terminate on the Maturity Date.

14

--------------------------------------------------------------------------------


        (b)  The Total Revolving Loan Commitment shall be reduced on each date
set forth below by the amount set forth opposite such date below (each such
reduction, as the same may be reduced as provided in Sections 3.02, a "Scheduled
Commitment Reduction"):

Date


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

March 31, 2004   $1,250,000
June 30, 2004
 
$1,250,000
September 30, 2004
 
$1,250,000
December 31, 2004
 
$1,250,000
March 31, 2005
 
$1,250,000
June 30, 2005
 
$1,250,000
September 30, 2005
 
$1,250,000
December 31, 2005
 
$1,250,000
March 31, 2006
 
$1,250,000
June 30, 2006
 
$1,250,000
September 30, 2006
 
$1,250,000
Maturity Date
 
Remaining amount of Total Revolving Loan Commitment

        (c)  Each reduction or adjustment of the Total Revolving Loan Commitment
pursuant to this Section 3.03 shall apply proportionately to the Revolving Loan
Commitment of each Bank.

        SECTION 4.    Payments.    

        4.01    Voluntary Prepayments.    (a) The Borrower shall have the right
to prepay the Loans made to it, in whole or in part, without premium or penalty,
except as otherwise provided in this Agreement, from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent at its Notice Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to prepay such Loans, whether such Loans are
Revolving Loans or Swingline Loans, the amount of such prepayment and (in the
case of Eurodollar Loans) the specific Borrowing(s) pursuant to which made,
which notice shall be given by the Borrower prior to 1:00 P.M. (New York time)
(x) at least one Business Day prior to the date of such prepayment in the case
of Revolving Loans maintained as Base Rate Loans, (y) on the date of such
prepayment in the case of Swingline Loans and (z) at least three Business Days
prior to the date of such prepayment in the case of Eurodollar Loans, which
notice shall, except in the case of Swingline Loans (which notice shall promptly
be transmitted to the Swingline Bank), promptly be transmitted by the
Administrative Agent to each of the Banks; (ii) each prepayment shall be in an
aggregate principal amount of (A) at least $500,000 in the case of Eurodollar
Loans and (B) at least $250,000 in the case of Base Rate Loans (or $100,000 in
the case of Swingline Loans); provided, that no partial prepayment of Eurodollar
Loans made pursuant to a Borrowing shall reduce the aggregate principal amount
of the Eurodollar Loans outstanding pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount applicable thereto; and (iii) each prepayment
in respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans; provided, that at the Borrower's election in connection with
any prepayment of Revolving Loans pursuant to this Section 4.01, such prepayment
shall not be applied to any Revolving Loans of a Defaulting Bank at any time
when the aggregate amount of Revolving Loans of any

15

--------------------------------------------------------------------------------


Non-Defaulting Bank exceeds such Non-Defaulting Bank's Percentage of all
Revolving Loans then outstanding.

        (b)  In the event of certain refusals by a Bank to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Banks as provided in
Section 12.12(b), the Borrower shall have the right, upon five Business Days'
prior written notice to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Banks) to
repay all Revolving Loans of such Bank, together with accrued and unpaid
interest, Fees and all other amounts due and owing to such Bank in accordance
with said Section 12.12(b), so long as (A) the Revolving Loan Commitment of such
Bank is terminated concurrently with such repayment pursuant to Section 3.02(b)
(at which time Annex I shall be deemed modified to reflect the changed Revolving
Loan Commitments) and (B) the consents required by Section 12.12(b) in
connection with the repayment pursuant to this clause (b) shall have been
obtained.

        4.02    Mandatory Prepayments.    (a) If on any date the sum of (i) the
aggregate outstanding principal amount of Revolving Loans and Swingline Loans
(after giving effect to all other repayments thereof on such date) plus (ii) the
Letter of Credit Outstandings on such date, exceeds the Total Revolving Loan
Commitment as then in effect, the Borrower shall repay on such date the
principal of Swingline Loans, and if no Swingline Loans are or remain
outstanding, Revolving Loans, in an aggregate amount equal to such excess. If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of Letter of Credit Outstandings exceeds
the Total Revolving Loan Commitment as then in effect, the Borrower agrees to
pay to the Administrative Agent an amount in cash and/or Cash Equivalents equal
to such excess (up to the aggregate amount of Letter of Credit Outstandings at
such time) and the Administrative Agent shall hold such payment as security for
the obligations of the Borrower hereunder pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent (which shall permit certain investments in Cash
Equivalents reasonably satisfactory to the Administrative Agent until the
proceeds are applied to the secured obligations).

        (b)  With respect to each repayment of Loans required by this
Section 4.02, the Borrower may designate the Types of Loans which are to be
repaid and the specific Borrowing(s) pursuant to which made; provided, that
(i) Eurodollar Loans may be designated for repayment pursuant to this
Section 4.02 only on the last day of an Interest Period applicable thereto
unless all Eurodollar Loans with Interest Periods ending on such date of
required prepayment and all Base Rate Loans have been paid in full; (ii) if any
repayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Revolving Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount, such Borrowing shall be immediately
converted into Base Rate Loans; and (iii) each repayment of any Revolving Loans
made pursuant to a Borrowing shall be applied pro rata among such Revolving
Loans; provided, that, at the Borrower's option, no repayment pursuant to
Section 4.02(a) shall be applied to any Revolving Loans of a Defaulting Bank
until no Revolving Loans of any Non-Defaulting Bank remain outstanding. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion with a view, but no obligation, to minimize breakage costs
owing under Section 1.11.

        (c)  Notwithstanding anything to the contrary contained elsewhere in
this Agreement, (i) all then outstanding Swingline Loans shall be repaid in full
on the Swingline Expiry Date and (ii) all outstanding Revolving Loans shall be
repaid in full on the Maturity Date.

        4.03    Method and Place of Payment.    Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent for the ratable account of the Banks entitled thereto, not
later than 1:00 P.M. (New York time) on the date when due and shall

16

--------------------------------------------------------------------------------


be made in immediately available funds and in U.S. Dollars at the Payment
Office, it being understood that written, telex or facsimile transmission notice
by the Borrower to the Administrative Agent to make a payment from the funds in
the Borrower's account at the Payment Office shall constitute the making of such
payment to the extent of such funds held in such account. Any payments under
this Agreement which are made later than 1:00 P.M. (New York time) shall be
deemed to have been made on the next succeeding Business Day. Whenever any
payment to be made hereunder shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

        4.04    Net Payments.    (a) All payments made by the Borrower hereunder
or under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income or net profits of a Bank pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Bank is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect thereto (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
"Taxes"). If any Taxes are so levied or imposed, the Borrower agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any Note,
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note. If any amounts are payable
in respect of Taxes pursuant to the preceding sentence, the Borrower agrees to
reimburse each Bank, upon the written request of such Bank, for taxes imposed on
or measured by the net income or net profits of such Bank pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Bank is located or under
the laws of any political subdivision or taxing authority of any such
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Bank is located and for any
withholding of taxes as such Bank shall determine are payable by, or withheld
from, such Bank in respect of such amounts so paid to or on behalf of such Bank
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Bank pursuant to this sentence. The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Bank, and reimburse such Bank upon its written request, for the amount of any
Taxes so levied or imposed and paid by such Bank.

        (b)  Each Bank that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Effective Date, or in the case
of a Bank that is an assignee or transferee of an interest under this Agreement
pursuant to Section 1.13 or 12.04 (unless the respective Bank was already a Bank
hereunder immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Bank, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or W-8BEN (or successor
forms) certifying to such Bank's entitlement as of such date to a complete
exemption from United States withholding tax with respect to payments to be made
under this Agreement and under any Note, or (ii) if the Bank is not a "bank"
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or W-8BEN pursuant to clause (i) above,
(x) a certificate substantially in the form of Exhibit C (any such certificate,
a "Section 4.04(b)(ii) Certificate") and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form)
certifying to such Bank's entitlement to

17

--------------------------------------------------------------------------------


a complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Note. In addition,
each Bank agrees that from time to time after the Effective Date, when a lapse
in time or change in circumstances renders the previous certification obsolete
or inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or W-8BEN and a
Section 4.04(b)(ii) Certificate, as the case may be, and such other forms as may
be required in order to confirm or establish the entitlement of such Bank to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or it shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate in which case such Bank shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b).
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 12.04(b) and the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Bank which is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) for U.S. Federal income tax purposes to the extent that such Bank has not
provided to the Borrower U.S. Internal Revenue Service Forms that establish a
complete exemption from such deduction or withholding and (y) the Borrower shall
not be obligated pursuant to Section 4.04(a) hereof to gross-up payments to be
made to a Bank in respect of income or similar taxes imposed by the United
States if (I) such Bank has not provided to the Borrower the Internal Revenue
Service Forms required to be provided to the Borrower pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a Bank
described in clause (ii) above, to the extent that such Forms do not establish a
complete exemption from withholding of such taxes. Notwithstanding anything to
the contrary contained in the preceding sentence or elsewhere in this
Section 4.04 and except as set forth in Section 12.04(b), the Borrower agrees to
pay additional amounts and to indemnify each Bank in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
that are effective after the Effective Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of income or similar Taxes.

        SECTION 5.    Conditions Precedent.    The obligation of each Bank to
make each Loan to the Borrower hereunder, and the obligation of any Letter of
Credit Issuer to issue each Letter of Credit hereunder, is subject, at the time
of each such Credit Event (except as otherwise hereinafter indicated), to the
satisfaction (or waiver) of the following conditions:

        5.01    Execution of Agreement; Notes.    On or prior to the Initial
Borrowing Date, (i) the Effective Date shall have occurred and (ii) there shall
have been delivered to the Administrative Agent for the account of each Bank the
appropriate Revolving Note and to the Swingline Bank the Swingline Note, in each
case executed by the Borrower and in the amount, maturity and as otherwise
provided herein.

        5.02    No Default; Representations and Warranties.    At the time of
each Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein or in the other Credit Documents in effect at such time shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date.

        5.03    Officer's Certificate.    On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate dated such date signed by
an appropriate officer of the Borrower stating that all of the applicable
conditions set forth in Sections 5.02, 5.06, 5.07 and 5.08 have been satisfied
as of such date.

18

--------------------------------------------------------------------------------

        5.04    Opinions of Counsel.    On the Initial Borrowing Date, the
Administrative Agent shall have received (i) an opinion, addressed to the
Administrative Agent and each of the Banks and dated the Initial Borrowing Date,
from Kirkland & Ellis, counsel to the Credit Parties, which opinion shall cover
the matters contained in Exhibit D and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request and (ii) an opinion from local counsel reasonably satisfactory to the
Administrative Agent in such jurisdiction as the Administrative Agent shall
reasonably request addressed to the Administrative Agent and the Banks, dated
the Initial Borrowing Date, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall cover the
perfection of the security interests granted in respect of the portion of the
Collateral located in such respective jurisdiction pursuant to the Security
Agreement and the Mortgages and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request.

        5.05    Corporate Proceedings.    (a) On the Initial Borrowing Date, the
Administrative Agent shall have received from each Credit Party a certificate,
dated the Initial Borrowing Date, signed by the chairman, a vice chairman, the
president or any vice-president of such Credit Party, and attested to by the
secretary or any assistant secretary of such Credit Party, in the form of
Exhibit E with appropriate insertions, together with copies of the Certificate
of Incorporation and By-Laws of such Credit Party (to the extent required
thereby) and the resolutions of such Credit Party referred to in such
certificate and all of the foregoing (including each such Certificate of
Incorporation and By-Laws) shall be reasonably satisfactory to the
Administrative Agent.

        (b)  On the Initial Borrowing Date, all corporate and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
certificates, documents and papers, including good standing certificates,
bring-down certificates and any other records of corporate proceedings and
governmental approvals, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers, where
appropriate, to be certified by proper corporate or governmental authorities.

        5.06    Adverse Change, etc.    On or prior to the Initial Borrowing
Date, nothing shall have occurred since September 30, 2001 (and neither the
Banks nor the Administrative Agent shall have become aware of any facts or
conditions not previously known) which the Required Banks or the Administrative
Agent shall determine (a) has, or could reasonably be expected to have, a
material adverse effect on the rights or remedies of the Banks or the
Administrative Agent, or on the ability of any Credit Party to perform its
obligations to them hereunder or under any other Credit Document or (b) has, or
could reasonably be expected to have, a Material Adverse Effect.

        5.07    Litigation.    On the Initial Borrowing Date, there shall be no
actions, suits or proceedings pending or threatened (a) with respect to this
Agreement or any other Document or the Transaction or (b) which the
Administrative Agent or the Required Banks shall determine could reasonably be
expected to (i) have a Material Adverse Effect or (ii) have a material adverse
effect on the Transaction, the rights or remedies of the Banks or the
Administrative Agent hereunder or under any other Credit Document or on the
ability of any Credit Party to perform its respective obligations to the Banks
or the Administrative Agent hereunder or under any other Credit Document.

        5.08    Approvals.    On or prior to the Initial Borrowing Date, all
necessary governmental (domestic and foreign) and third party approvals in
connection with the Transaction, the transactions contemplated by the Documents
and otherwise referred to herein or therein shall have been obtained and remain
in effect, and all applicable waiting periods shall have expired without any
action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the consummation of the Transaction,
the transactions contemplated by the Documents and

19

--------------------------------------------------------------------------------


otherwise referred to herein or therein. Additionally, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the consummation of the Transaction
or the making of Loans.

        5.09    Pre-funding Collateral Audit.    Holdings and its Subsidiaries
shall have fully cooperated with the Administrative Agent in conducting, and the
Administrative Agent should have completed, a field audit of the Collateral, the
results of which shall be reasonably satisfactory to the Administrative Agent.

        5.10    Existing Credit Agreement.    (a) On the Initial Borrowing Date,
the commitments under the Existing Credit Agreement shall have been terminated,
all loans thereunder shall have been repaid in full, together with all accrued
and unpaid interest thereon, all accrued and unpaid fees thereon shall have been
paid in full, all letters of credit issued thereunder shall have been terminated
and all other amounts then owing pursuant to the Existing Credit Agreement shall
have been repaid in full, and the Administrative Agent shall have received
evidence in form, scope and substance reasonably satisfactory to it that the
matters set forth in this Section 5.10(a) have been satisfied at such time.

        (b)  On the Initial Borrowing Date, all security interests and Liens
created under the Existing Credit Agreement and the related security documents
on the capital stock of, and assets (including intercompany notes) owned by,
Holdings and its Subsidiaries shall have been terminated and released, and the
Administrative Agent shall have received UCC-3 termination statements, releases
of mortgage (to the extent applicable), a termination agreement and all such
other releases as may have been requested by the Administrative Agent, all of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

        5.11    Security Documents.    (a) On the Initial Borrowing Date,
Holdings, the Borrower and each Subsidiary Guarantor shall have duly authorized,
executed and delivered a Pledge Agreement in the form of Exhibit F, together
with such changes (or with such other documents) as may be requested by the
Collateral Agent in connection with local law (as modified, amended or
supplemented from time to time in accordance with the terms thereof and hereof,
the "Pledge Agreement") and shall have delivered to the Collateral Agent, as
pledgee thereunder, all of the Pledged Securities referred to therein, endorsed
in blank in the case of promissory notes or accompanied by executed and undated
stock powers in the case of capital stock, and the Pledge Agreement and such
other documents shall be in full force and effect.

        (b)  On the Initial Borrowing Date, Holdings, the Borrower and each
Subsidiary Guarantor shall have duly authorized, executed and delivered a
Security Agreement in the form of Exhibit G, together with such changes (or with
such other documents) as may be requested by the Collateral Agent in connection
with local law (as modified, amended or supplemented from time to time in
accordance with the terms thereof and hereof, the "Security Agreement") covering
all of the Security Agreement Collateral, together with:

        (A)  executed copies of Financing Statements (Form UCC-1 or successor
forms) or appropriate local equivalent in appropriate form for filing under the
UCC or appropriate local equivalent of each jurisdiction as may be necessary to
perfect the security interests purported to be created by the Security
Agreement;

        (B)  certified copies of Requests for Information or Copies (Form UCC-11
or its successor), or equivalent reports, each of a recent date listing all
effective financing statements that name Holdings, the Borrower or any of their
respective Domestic Subsidiaries or a division or operating unit of any such
Person, as debtor and that are filed in the jurisdictions referred to in
clause (A) above, together with copies of such financing statements (none of
which shall cover the Collateral except (x) those with respect to which
appropriate termination statements executed by the secured

20

--------------------------------------------------------------------------------




lender thereunder have been delivered to the Administrative Agent and (y) to the
extent evidencing Permitted Liens);

        (C)  evidence of the completion of all other recordings and filings of,
or with respect to, the Security Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect the security
interests intended to be created by the Security Agreement; and

        (D)  evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by the Security Agreement have been taken;

and the Security Agreement shall be in full force and effect.

        5.12    Subsidiary Guaranty.    On the Initial Borrowing Date, each
Subsidiary Guarantor shall have duly authorized, executed and delivered a
Subsidiary Guaranty in the form of Exhibit H (as modified, amended or
supplemented from time to time in accordance with the terms hereof and thereof,
the "Subsidiary Guaranty"), and the Subsidiary Guaranty shall be in full force
and effect.

        5.13    Mortgages; Title Insurance; Surveys, etc.    (a) On the Initial
Borrowing Date, the Collateral Agent shall have received fully executed
counterparts of deeds of trust, mortgages and similar documents in each case in
form and substance reasonably satisfactory to the Collateral Agent (as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof, each a "Mortgage" and, collectively, the "Mortgages") covering all
the Mortgaged Properties located in the United States, and arrangements
reasonably satisfactory to the Collateral Agent shall be in place to provide
that counterparts of such Mortgages shall be recorded within two Business Days
after the Initial Borrowing Date in all such places to the extent necessary or
desirable, in the reasonable judgment of the Collateral Agent, effectively to
create a valid and enforceable first priority Lien, subject only to Permitted
Encumbrances, on each such Mortgaged Property in favor of the Collateral Agent
(or such other trustee as may be required or desired under local law) for the
benefit of the Secured Creditors.

        (b)  On the Initial Borrowing Date, the Collateral Agent shall have
received mortgagee title insurance policies (or binding commitments to issue
such title insurance policies) issued by title insurers reasonably satisfactory
to the Collateral Agent (the "Mortgage Policies") in amounts reasonably
satisfactory to the Collateral Agent and assuring the Collateral Agent that the
Mortgages are valid and enforceable first priority mortgage Liens on the
respective Mortgaged Properties, free and clear of all defects and encumbrances
except Permitted Encumbrances. Such Mortgage Policies shall be in form and
substance reasonably satisfactory to the Collateral Agent and (i) shall include
an endorsement for future advances under this Agreement, the Notes and the
Mortgages and for any other matter that the Collateral Agent in its discretion
may reasonably request (to the extent available in the respective jurisdiction
of each Mortgaged Property), (ii) shall not include an exception for mechanics'
liens and (iii) shall provide for affirmative insurance and such reinsurance
(including direct access agreements) as the Collateral Agent in its discretion
may reasonably request.

        (c)  On the Initial Borrowing Date, the Collateral Agent shall have
received a reliance letter for each survey for each Mortgaged Property (other
than the property located in Mountain Green, Utah), in form and substance
reasonably satisfactory to the Collateral Agent, certified by a licensed
professional surveyor reasonably satisfactory to the Collateral Agent. The
Collateral Agent shall also have received such landlord waiver letters and/or
similar assurances as may have been requested by the Collateral Agent, which
letters shall be in form and substance reasonably satisfactory to the Collateral
Agent, that the Borrower shall have been able to obtain using commercially
reasonable efforts.

        5.14    Plans; Collective Bargaining Agreements; Existing Indebtedness
Agreements; Shareholders' Agreements; Management Agreements; Employment
Agreements; Tax Allocation Agreements; Material

21

--------------------------------------------------------------------------------


Contracts.    On or prior to the Initial Borrowing Date, there shall have been
delivered to the Banks copies, certified as true and correct by an appropriate
officer of Holdings or its Subsidiaries, of:

        (a)  any Plans of Holdings or any of its Subsidiaries and for each such
Plan (i) that is a "single-employer plan" (as defined in Section 4001(a)(15) of
ERISA) the most recently completed actuarial valuation prepared therefor by such
Plan's regular enrolled actuary and the Schedule B, "Actuarial Information" to
the IRS Form 5500 (Annual Report) most recently filed with the Internal Revenue
Service and (ii) that is a "multiemployer plan" (as defined in
Section 4001(a)(3) of ERISA), each of the documents referred to in
clause (i) either in the possession of Holdings, any Subsidiary of Holdings or
any ERISA Affiliate or reasonably available thereto from the sponsor or trustees
of such Plan;

        (b)  any collective bargaining agreements or any other similar agreement
or arrangement covering the employees of Holdings or any of its Subsidiaries
(collectively, the "Collective Bargaining Agreements");

        (c)  all agreements evidencing or relating to the Existing Indebtedness
that are to remain in effect after giving effect to the consummation of the
Transaction (collectively, the "Existing Indebtedness Agreements");

        (d)  all agreements entered into by Holdings or any of its Subsidiaries
governing the terms and relative rights of its capital stock, and any agreements
entered into by shareholders relating to any such entity with respect to their
capital stock, in each case that are to remain in effect after giving effect to
the consummation of the Transaction (collectively, the "Shareholders'
Agreements");

        (e)  any material agreements (or the forms thereof) with members of, or
with respect to, the management of Holdings or any of its Subsidiaries that are
to remain in effect after giving effect to the consummation of the Transaction
(collectively, the "Management Agreements");

        (f)    any employment agreements entered into by Holdings or any of its
Subsidiaries (collectively, the "Employment Agreements");

        (g)  any tax sharing or tax allocation agreements entered into by
Holdings or any of its Subsidiaries (collectively, the "Tax Allocation
Agreements"); and

        (h)  all material contracts and licenses of Holdings or any of its
Subsidiaries that are to remain in effect after giving effect to the
consummation of the Transaction (collectively, the "Material Contracts");

all of which Plans, Collective Bargaining Agreements, Existing Indebtedness
Agreements, Shareholders' Agreements, Management Agreements, Employment
Agreements, Tax Allocation Agreements and Material Contracts shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall be
in full force and effect on the Initial Borrowing Date.

        5.15    Solvency Certificate; Evidence of Insurance; Environmental
Reports.    On the Initial Borrowing Date, the Administrative Agent shall have
received:

        (a)  a Certificate from the Chief Financial Officer of Holdings, in the
form of Exhibit K, addressed to the Administrative Agent and each of the Banks
and dated the Initial Borrowing Date and supporting the conclusions, that, after
giving effect to the Transaction and the incurrence of all financings
contemplated herein, the Borrower (on a stand-alone basis) and Holdings and its
Subsidiaries (on a consolidated basis) are not insolvent and will not be
rendered insolvent by the indebtedness incurred in connection herewith, will not
be left with unreasonably small capital with which to engage in their respective
businesses and will not have incurred debts beyond their ability to pay such
debts as they mature and become due;

22

--------------------------------------------------------------------------------


        (b)  evidence of insurance complying with the requirements of
Section 7.03 for the business and properties of Holdings and its Subsidiaries,
in scope, form and substance reasonably satisfactory to the Administrative Agent
and naming the Collateral Agent as an additional insured and/or loss payee, and
stating that such insurance shall not be cancelled or revised without 30 days
prior written notice by the insurer to the Collateral Agent.

        (c)  an update to the existing Phase I environmental report with respect
to the manufacturing plant located in Ogden, Utah (which shall be prepared by
Bingham Environmental).

        5.16    Projections.    On or prior to the Initial Borrowing Date, the
Banks shall have received the financial projections (the "Projections")
certified by a Senior Officer of Holdings which include the projected results of
Holdings and its Subsidiaries for the five fiscal years ended after the
Effective Date.

        5.17    Existing Indebtedness.    On the Initial Borrowing Date and
after giving effect to the Transaction and the Loans incurred on the Initial
Borrowing Date, neither Holdings nor any of its Subsidiaries shall have any
preferred stock or Indebtedness outstanding except for Indebtedness permitted
under Section 8.04. On and as of the Initial Borrowing Date, all of the Existing
Indebtedness shall remain outstanding after giving effect to the Transaction and
the other transactions contemplated hereby without any default or events of
default existing thereunder or arising as a result of the Transaction and the
other transactions contemplated hereby (except to the extent amended or waived
by the parties thereto on terms and conditions reasonably satisfactory to the
Administrative Agent and the Required Banks). On and as of the Initial Borrowing
Date, the Administrative Agent and the Required Banks shall be satisfied with
the amount of and the terms and conditions of all Existing Indebtedness.

        5.18    Payment of Fees.    On the Initial Borrowing Date, all costs,
fees and expenses, and all other compensation contemplated by this Agreement,
due to the Administrative Agent and the Banks (including, without limitation,
reasonable legal fees and expenses) shall have been paid to the extent invoiced
and required to be paid on the Effective Date.

        5.19    Notice of Borrowing; Letter of Credit Request.    The
Administrative Agent shall have received a Notice of Borrowing satisfying the
requirements of Section 1.03 with respect to each incurrence of Loans, and the
Administrative Agent and the respective Letter of Credit Issuer shall have
received a Letter of Credit Request satisfying the requirements of Section 2.02
with respect to each issuance of a Letter of Credit.

        The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Banks that all
of the applicable conditions specified above exist as of the date of such Credit
Event. All of the certificates, legal opinions and other documents and papers
referred to in this Section 5, unless otherwise specified, shall be delivered to
the Administrative Agent at its Notice Office for the account of each of the
Banks and, except for the Notes, in sufficient counterparts for each of the
Banks.

        SECTION 6.    Representations, Warranties and Agreements.    In order to
induce the Banks to enter into this Agreement and to make the Loans and issue
and/or participate in the Letters of Credit provided for herein, each of
Holdings and the Borrower makes the following representations, warranties and
agreements with the Banks in each case after giving effect to the Transaction,
all of which shall survive the execution and delivery of this Agreement, the
making of the Loans and the issuance of the Letters of Credit (with the
occurrence of each Credit Event being deemed to constitute a representation and
warranty that the matters specified in this Section 6 are true and correct in
all material respects on and as of the date of each such Credit Event, unless
stated to relate to a specific

23

--------------------------------------------------------------------------------


earlier date in which all representations and warranties shall be true and
correct in all material respects as of such earlier date):

        6.01    Corporate Status.    Each Credit Party (i) is a duly organized
and validly existing corporation in good standing (to the extent such concept is
relevant in such jurisdiction) under the laws of the jurisdiction of its
organization, (ii) has the corporate power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in all jurisdictions where it is required to be so
qualified and where the failure to be so qualified would have a Material Adverse
Effect.

        6.02    Corporate Power and Authority.    Each Credit Party has the
corporate power and authority to execute, deliver and carry out the terms and
provisions of the Credit Documents to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party. Each Credit Party has duly
executed and delivered each Credit Document to which it is a party and each such
Credit Document constitutes the legal, valid and binding obligation of such
Credit Party enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors' rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

        6.03    No Violation.    Neither the execution, delivery or performance
by any Credit Party of the Credit Documents to which it is a party nor
compliance by any Credit Party with the terms and provisions thereof, nor the
consummation of the transactions contemplated herein or therein, (i) will
contravene any applicable provision of any law, statute, rule or regulation, or
any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict or be inconsistent with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or (other than pursuant to the Security Documents)
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of Holdings or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material agreement or instrument
to which Holdings or any of its Subsidiaries is a party or by which it or any of
its property or assets are bound or to which it may be subject or (iii) will
violate any provision of the Certificate of Incorporation or By-Laws of Holdings
or any of its Subsidiaries.

        6.04    Litigation.    There are no actions, suits or proceedings
pending or, to the knowledge of Holdings or any of its Subsidiaries, threatened,
with respect to Holdings or any of its Subsidiaries (i) that could reasonably be
expected to have a Material Adverse Effect or (ii) that could reasonably be
expected to have a material adverse effect on the rights or remedies of the
Banks or on the ability of any Credit Party to perform its respective
obligations to the Banks hereunder and under the other Credit Documents to which
it is, or will be, a party. Additionally, there does not exist any judgment,
order or injunction prohibiting or imposing material adverse conditions upon the
occurrence of any Credit Event.

        6.05    Use of Proceeds; Margin Regulations.    (a) The proceeds of
Revolving Loans and Swingline Loans shall be utilized (i) to repay, on the
Initial Borrowing Date, all amounts outstanding under the Existing Credit
Agreement, (ii) to pay fees and expenses incurred in connection with the
Transaction and (iii) for the general corporate and working capital purposes of
the Borrower and its Subsidiaries and other purposes expressly permitted
hereunder.

        (b)  Except as otherwise permitted by Sections 8.02(o), 8.05(w) and
8.06, no part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan

24

--------------------------------------------------------------------------------


hereunder, nor the use of the proceeds thereof, will violate the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any succeeding regulations.

        (c)  The aggregate cash consideration paid for all Margin Stock owned by
Holdings and its Subsidiaries (other than the capital stock of Holdings held in
treasury) does not exceed the amount permitted pursuant to Section 8.05(w). At
the time of each Credit Event, not more than 25% of the value of the assets of
Holdings and its Subsidiaries taken as a whole (including all capital stock of
Holdings held in treasury) will constitute Margin Stock.

        6.06    Governmental Approvals.    No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, is required to authorize or is required in
connection with (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
Credit Document.

        6.07    Investment Company Act.    Neither Holdings nor any of its
Subsidiaries is an "investment company" or a company "controlled" by an
"investment company," within the meaning of the Investment Company Act of 1940,
as amended.

        6.08    Public Utility Holding Company Act.    Neither Holdings nor any
of its Subsidiaries is a "holding company," or a "subsidiary company" of a
"holding company," or an "affiliate" of a "holding company" or of a "subsidiary
company" of a "holding company," within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

        6.09    True and Complete Disclosure.    All factual information (taken
as a whole) heretofore or contemporaneously furnished by or on behalf of
Holdings or any of its Subsidiaries in writing to the Administrative Agent or
any Bank (including, without limitation, all information contained in the
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of any such Persons in
writing to the Administrative Agent or any Bank will be, true and accurate in
all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole) not misleading at such time in light of
the circumstances under which such information was provided.

        6.10    Financial Condition; Financial Statements.    (a) On and as of
the Initial Borrowing Date, on a pro forma basis after giving effect to the
Transaction and to all Indebtedness incurred, and to be incurred (including,
without limitation, the Loans), and Liens created, and to be created, by each
Credit Party in connection therewith, with respect to each of Holdings and its
Subsidiaries (on a consolidated basis) and of the Borrower (on a stand-alone
basis) (x) the sum of the assets, at a fair valuation (assuming such assets
constitute a going concern), of each of Holdings and its Subsidiaries (on a
consolidated basis) and of the Borrower (on a stand-alone basis) will exceed its
debts, (y) it has not incurred nor intended to, nor believes that it will, incur
debts beyond its ability to pay such debts as such debts mature and (z) it will
have sufficient capital with which to conduct its business. For purposes of this
Section 6.10, "debt" means any liability on a claim, and "claim" means (i) right
to payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (ii) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

        (b)  The consolidated balance sheet of Holdings and its Subsidiaries at
September 30, 2001, and the related statements of operations and cash flows and
changes in stockholders' equity of Holdings and its Subsidiaries for the fiscal
year ended as of said date, copies of which have heretofore been furnished to
each Bank, present fairly in all material respects the consolidated financial
position of Holdings and its Subsidiaries at the date of said statements and the
results for the period covered thereby. All such financial statements have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements.

25

--------------------------------------------------------------------------------

        (c)  Since September 30, 2001, nothing has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.

        (d)  Except as fully reflected in the financial statements described in
Section 6.10(b) and the Indebtedness incurred under this Agreement, (i) there
were as of the Initial Borrowing Date (and after giving effect to any Loans made
on such date), no liabilities or obligations (excluding current obligations
incurred in the ordinary course of business) with respect to Holdings or any of
its Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent
or otherwise and whether or not due), and (ii) neither Holdings nor the Borrower
know of any basis for the assertion against Holdings or any of its Subsidiaries
of any such liability or obligation which, in the case of clause (i) or
(ii) either individually or in the aggregate, is or would be reasonably likely
to have, a Material Adverse Effect.

        (e)  The Projections are based on good faith estimates and assumptions
made by the management of Holdings, and on the Initial Borrowing Date such
management believed that the Projections were reasonable and attainable, it
being recognized by the Banks, however, that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by the Projections may differ from the projected results and
that the differences may be material. There is no fact known to Holdings or any
of its Subsidiaries which would have a Material Adverse Effect, which has not
been disclosed herein or in such other documents, certificates and statements
furnished to the Banks for use in connection with the transactions contemplated
hereby.

        6.11    Security Interests.    On and after the Initial Borrowing Date,
each of the Security Documents creates (or after the execution and delivery
thereof will create), as security for the Obligations, a valid and enforceable
perfected security interest in and Lien on all of the Collateral subject
thereto, superior to and prior to the rights of all third Persons and subject to
no other Liens (except that the Security Agreement Collateral, the Mortgaged
Properties and the collateral covered by the Additional Security Documents may
be subject to Permitted Liens relating thereto), in favor of the Collateral
Agent. No filings or recordings are required in order to perfect the security
interests created under any Security Document except for filings or recordings
required in connection with any such Security Document which shall have been
made on or prior to the Initial Borrowing Date as contemplated by
Section 5.11(b) or 5.13(a) or on or prior to the execution and delivery thereof
as contemplated by Sections 7.11, 7.13 and 8.13.

        6.12    Existing Indebtedness.    Annex VII sets forth a true and
complete list of all Indebtedness of Holdings and its Subsidiaries as of the
Initial Borrowing Date and which is to remain outstanding after giving effect to
the Transaction and the incurrence of Loans on such date (excluding the Loans
and the Letters of Credit, the "Existing Indebtedness"), in each case showing
the aggregate principal amount thereof and the name of the respective borrower
and any other entity which directly or indirectly guaranteed such debt.

        6.13    Transaction.    At the time of consummation thereof, the
Transaction shall have been consummated in all material respects in accordance
with the terms of the Documents and all applicable laws. At the time of
consummation thereof, all consents and approvals of, and filings and
registrations with, and all other actions in respect of, all governmental
agencies, authorities or instrumentalities required in order to make or
consummate the Transaction have been obtained, given, filed or taken or waived
and are or will be in full force and effect (or effective judicial relief with
respect thereto has been obtained) except where the failure to obtain, give,
file, or take would not reasonably be expected to have a Material Adverse
Effect. All applicable waiting periods with respect thereto have or, prior to
the time when required, will have, expired without, in all such cases, any
action being taken by any competent authority which restrains, prevents, or
imposes material adverse conditions upon the Transaction. Additionally, there
does not exist any judgment, order or injunction prohibiting or

26

--------------------------------------------------------------------------------


imposing material adverse conditions upon the Transaction, or the performance by
Holdings and its Subsidiaries of their obligations under the Documents and all
applicable laws.

        6.14    Special Purpose Corporation.    Holdings has no significant
assets (other than the capital stock of the Borrower, immaterial assets used for
the performance of those activities permitted to be performed by Holdings
pursuant to Section 8.01(b), and Borrower Subordinated Notes) or liabilities
(other than this Agreement and the other Credit Documents, liabilities (if any)
under the other Documents, liabilities under the DDO Lease, those liabilities
permitted to be incurred by Holdings pursuant to Section 8.01(b), Indebtedness
permitted to be incurred by Holdings pursuant to Sections 8.04(p) and 8.04(s)
and, as and when issued from time to time in accordance with the terms of this
Agreement, Permitted Holdings PIK Securities, Permitted Subordinated
Indebtedness and Shareholder Subordinated Notes).

        6.15    Compliance with ERISA.    (a) Each Plan is in compliance with
ERISA and the Code; no Reportable Event has occurred with respect to a Plan; no
Plan is insolvent or in reorganization; no Plan has an Unfunded Current
Liability; no Plan has an accumulated or waived funding deficiency, has
permitted decreases in its funding standard account or has applied for a waiver
of the minimum funding standard or an extension of any amortization period
within the meaning of Section 412 of the Code; all contributions required to be
made with respect to a Plan and a Foreign Pension Plan have been timely made;
neither Holdings nor any Subsidiary of Holdings nor any ERISA Affiliate has
incurred any liability to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971, 4975 or 4980 of the Code or reasonably expects to
incur any liability (including any indirect, contingent or secondary liability)
under any of the foregoing Sections with respect to any Plan (other than
liabilities of any ERISA Affiliate which could not, by operation of law or
otherwise, become a liability of Holdings or any of its Subsidiaries); no
proceedings have been instituted to terminate, or to appoint a trustee to
administer, any Plan; no condition exists which presents a risk to Holdings or
any Subsidiary of Holdings or any ERISA Affiliate of incurring a liability to or
on account of a Plan pursuant to the foregoing provisions of ERISA and the Code;
using actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, there would be no liabilities of Holdings and
its Subsidiaries and its ERISA Affiliates to all Plans which are multiemployer
plans (as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, no lien
imposed under the Code or ERISA on the assets of Holdings or any Subsidiary of
Holdings or any ERISA Affiliate exists or is likely to arise on account of any
Plan.

        (b)  Each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities. Neither Holdings nor any of its
Subsidiaries has incurred any obligation in connection with the termination of
or withdrawal from any Foreign Pension Plan. The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the Borrower on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan, and for each Foreign Pension Plan which is not funded, the
obligations of such Foreign Pension Plan are properly accrued.

        (c)  Notwithstanding anything to the contrary contained in this
Section 6.15, the representations made in this Section 6.15 shall only be untrue
if the aggregate effect of all events, liabilities, deficiencies, proceedings,
conditions, liens, obligations, and noncompliance, in each case of the types
described above, could reasonably be expected to have a Material Adverse Effect.

27

--------------------------------------------------------------------------------


        6.16    Capitalization.    (a) On the Initial Borrowing Date after
giving effect to the Transaction, the authorized capital stock of Holdings shall
consist of (i) 50,000,000 shares of common stock, $.01 par value per share (such
authorized shares of common stock, together with any subsequently authorized
shares of common stock of Holdings, the "Holdings Common Stock"), of which
11,091,568 shares shall be issued and outstanding and (ii) 5,000,000 shares of
preferred stock (the "Holdings Preferred Stock"), of which no shares shall be
issued and outstanding. All outstanding shares have been duly and validly
issued, are fully paid and nonassessable. On the Initial Borrowing Date, except
as set forth on Annex IX hereto, Holdings does not have outstanding any
additional securities convertible into or exchangeable for its capital stock or
outstanding any additional rights to subscribe for or to purchase, or any
options for the purchase of, or any additional agreements providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock.

        (b)  On the Initial Borrowing Date and after giving effect to the
Transaction and the other transactions contemplated hereby, the authorized
capital stock of the Borrower shall consist of 1,000 shares of common stock,
$.01 par value per share, all of which shares shall be issued and outstanding
and owned by Holdings. All such outstanding shares have been duly and validly
issued and are fully paid and nonassessable. The Borrower does not have
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock.

        6.17    Subsidiaries.    On and as of the Initial Borrowing Date and
after giving effect to the consummation of the Transaction, Holdings has no
Subsidiaries other than the Borrower and its Subsidiaries, and the Borrower has
no Subsidiaries other than those Subsidiaries listed on Annex V. Annex V
correctly sets forth, as of the Initial Borrowing Date and after giving effect
to the Transaction, the percentage ownership (direct and indirect) of Holdings
in each class of capital stock of each of its Subsidiaries and also identifies
the direct owner thereof. All outstanding shares of capital stock of each
Subsidiary of the Borrower have been duly and validly issued, are fully paid and
nonassessable (to the extent applicable) and have been issued free of preemptive
rights. No Subsidiary of the Borrower has outstanding any securities convertible
into or exchangeable for its capital stock or outstanding any right to subscribe
for or to purchase, or any options or warrants for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its capital stock or any
stock appreciation or similar rights.

        6.18    Intellectual Property.    Holdings and each of its Subsidiaries
owns or holds a valid license to use all the patents, trademarks, permits,
service marks, trade names, technology, know-how and formulas or other rights
with respect to the foregoing, free from restrictions that are adverse to the
use thereof, that are used in the operation of the business of Holdings and each
of its Subsidiaries as presently conducted, except in the case of any of the
foregoing to the extent not reasonably expected to have a Material Adverse
Effect.

        6.19    Compliance with Statutes, etc.    Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, compliance with ERISA and all
applicable Environmental Laws with respect to any Real Property or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Property or the operations of Holdings or any
of its Subsidiaries), except such non-compliance as could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

        6.20    Environmental Matters.    (a) Holdings and each of its
Subsidiaries have complied with, and on the date of each Credit Event are in
compliance with, all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws. There are no pending or, to the

28

--------------------------------------------------------------------------------


best knowledge of Holdings and the Borrower, past or threatened Environmental
Claims against Holdings or any of its Subsidiaries or any Real Property owned or
operated by Holdings or any of its Subsidiaries that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect. There
are no facts, circumstances, conditions or occurrences on any Real Property
owned or operated by Holdings or any of its Subsidiaries or, to the best
knowledge of Holdings and the Borrower, on any property adjoining or in the
vicinity of any such Real Property that would reasonably be expected (i) to form
the basis of an Environmental Claim against Holdings or any of its Subsidiaries
or any such Real Property that individually or in the aggregate would reasonably
be expected to have a Material Adverse Effect or (ii) to cause any such Real
Property to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Property by Holdings or any of its Subsidiaries
under any applicable Environmental Law.

        (b)  Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported to or from, any Real Property owned or
operated by Holdings or any of its Subsidiaries where such generation, use,
treatment or storage has violated or would reasonably be expected to violate any
Environmental Law. Hazardous Materials have not at any time been Released on or
from any Real Property owned or operated by Holdings or any of its Subsidiaries
so as to give rise to liability of Holdings or any of its Subsidiaries under
Environmental Laws. There are not now any underground storage tanks located on
any Real Property owned or operated by Holdings or any of its Subsidiaries.

        (c)  Notwithstanding anything to the contrary in this Section 6.20, the
representations made in this Section 6.20 shall only be untrue if the aggregate
effect of all restrictions, failures, noncompliance, Environmental Claims,
Releases and presence of underground storage tanks, in each case of the types
described above, would reasonably be expected to have a Material Adverse Effect.

        6.21    Properties.    All Real Property owned or leased by Holdings or
any of its Domestic Subsidiaries as of the Initial Borrowing Date and after
giving effect to the Transaction, and the nature of the interest therein, is
correctly set forth in Annex III. Holdings and each of its Subsidiaries has good
and marketable title to, or a validly subsisting leasehold interest in, all
material properties owned or leased by it (other than those leasehold interests
listed on Part B of Annex III), including all Real Property reflected in Annex
III or in the financial statements referred to in Section 6.10(b), free and
clear of all Liens, other than Permitted Liens.

        6.22    Labor Relations.    Neither Holdings nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (i) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries or, to the best knowledge of
Holdings and the Borrower, threatened against any of them, before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is so pending against Holdings or
any of its Subsidiaries or, to the best knowledge of Holdings and the Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to the best
knowledge of Holdings and the Borrower, threatened against Holdings or any of
its Subsidiaries and (iii) to the best knowledge of Holdings and the Borrower,
no union representation question existing with respect to the employees of
Holdings or any of its Subsidiaries and, to the best knowledge of Holdings and
the Borrower, no union organizing activities are taking place, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

        6.23    Tax Returns and Payments.    All Federal, material state and
other material returns, statements, forms and reports for taxes (the "Returns")
required to be filed by or with respect to the income, properties or operations
of Holdings and/or any of its Subsidiaries have been timely filed with the
appropriate taxing authority. The Returns accurately reflect all liability for
taxes of Holdings and its Subsidiaries, as the case may be, for the periods
covered thereby. Holdings and each of its Subsidiaries

29

--------------------------------------------------------------------------------


have paid all taxes payable by them other than taxes which are not yet due and
payable, and other than those contested in good faith by appropriate proceedings
and for which adequate reserves have been established in accordance with GAAP.
Except as disclosed in the financial statements referred to in Section 6.10(b),
there is no material action, suit, proceeding, investigation, audit, or claim
now pending or, to the knowledge of Holdings and the Borrower, threatened by any
authority regarding any taxes relating to Holdings or any of its Subsidiaries.
As of the Initial Borrowing Date, neither Holdings nor any of its Subsidiaries
has entered into an agreement or waiver or been requested to enter into an
agreement or waiver extending any statute of limitations relating to the payment
or collection of taxes of Holdings or any of its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
Holdings or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations. Neither Holdings nor any of its Subsidiaries have
provided, with respect to themselves or property held by them, any consent under
Section 341 of the Code.

        6.24    Regulation U.    If at any time any Margin Stock is pledged or
required to be pledged pursuant to any Security Document, all actions required
to be taken pursuant to Section 7.15 shall have been taken to the reasonable
satisfaction of the Administrative Agent.

        SECTION 7.    Affirmative Covenants.    Holdings and the Borrower hereby
covenant and agree that on the Effective Date and thereafter for so long as this
Agreement is in effect and until the Total Revolving Loan Commitment has
terminated, no Letters of Credit (other than Letters of Credit, together with
all Fees that have accrued and will accrue thereon through the stated
termination date of such Letters of Credit, which have been supported in a
manner satisfactory to the respective Letter of Credit Issuer in its sole and
absolute discretion) or Notes are outstanding and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than any
indemnities described in Section 12.13 hereof (or analogous sections of the
other Credit Documents) which are not then due and payable) incurred hereunder,
are paid in full:

        7.01    Information Covenants.    Holdings will furnish to the
Administrative Agent (who will promptly thereafter make such information
available to the Banks):

        (a)    Quarterly Financial Statements.    Within 50 days after the close
of each of the first three quarterly accounting periods in each fiscal year of
Holdings, (i) the consolidated balance sheet of Holdings and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, all of which shall be in
reasonable detail and certified by the chief financial officer or other
Authorized Officer of Holdings that they fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnote disclosure and (ii) until the requirements contained in the
proviso of Section 7.11(e) are satisfied, a report of the chief financial
officer or other Authorized Officer of Holdings describing, in reasonable
detail, the status of Holdings' efforts in respect of satisfying such
requirements.

        (b)    Annual Financial Statements.    Within 95 days after the close of
each fiscal year of Holdings, the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for such fiscal
year, setting forth comparative budgeted figures for such fiscal year and
setting forth comparative consolidated figures for the preceding fiscal year,
and, in the case of all such financial statements (but excluding such
comparative budgeted figures), certified by PriceWaterhouseCoopers LLP or such
other independent certified public accountants of recognized national standing
as shall be reasonably acceptable to the Administrative Agent, in each case to
the effect that such statements fairly present in all material respects the
financial condition of Holdings and its Subsidiaries as of the dates indicated

30

--------------------------------------------------------------------------------


and the results of their operations and cash flows, together with a certificate
of such accounting firm stating that in the course of its regular audit of the
business of Holdings and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, no Default or Event of
Default which has occurred and is continuing has come to their attention insofar
as such Default or Event of Default relates to financial and accounting matters
or, if such a Default or Event of Default has come to their attention a
statement as to the nature thereof.

        (c)    Budgets, etc.    Not more than 60 days after the commencement of
each fiscal year of the Holdings, budgets of Holdings and its Subsidiaries in
reasonable detail for each of the four fiscal quarters of such fiscal year as
customarily prepared by management for its internal use setting forth, with
appropriate discussion, the principal assumptions upon which such budgets are
based. Together with each delivery of financial statements pursuant to
Section 7.01(a) and (b), a comparison of the current year to date financial
results (other than in respect of the balance sheets included therein) against
the budgets required to be submitted pursuant to this clause (c) shall be
presented.

        (d)    Officer's Certificates.    At the time of the delivery of the
financial statements provided for in Section 7.01(a) and (b), a certificate of
the chief financial officer or other Authorized Officer of Holdings to the
effect that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall set forth the calculations required to establish whether Holdings and its
Subsidiaries are in compliance with the provisions of Sections 8.04(d), 8.04(h),
8.05, 8.06 and 8.08 through and including 8.10, as at the end of such fiscal
quarter or year, as the case may be.

        (e)    Notice of Default or Litigation.    Promptly, and in any event
within five Business Days (or 10 Business Days in the case of clause (y) below)
after any Senior Officer obtains knowledge thereof, notice of (x) the occurrence
of any event which constitutes a Default or an Event of Default, which notice
shall specify the nature thereof, the period of existence thereof and what
action Holdings or the Borrower proposes to take with respect thereto and shall
state that such notice is a "notice of default" and (y) the commencement of, or
threat of, or any significant development in, any litigation or governmental
proceeding pending against Holdings or any of its Subsidiaries which is likely
to have a Material Adverse Effect, or a material adverse effect on the ability
of any Credit Party to perform its respective obligations hereunder or under any
other Credit Document.

        (f)    Auditors' Reports.    Promptly upon receipt thereof, a copy of
each "management letter" submitted to Holdings or any of its Subsidiaries by its
independent accountants in connection with any annual, interim or special audit
made by them of the books of Holdings or any of its Subsidiaries.

        (g)    Environmental Matters.    Promptly after obtaining knowledge of
any of the following, written notice thereof to the extent such event could
reasonably be expected to have a Material Adverse Effect:

        (i)    any pending or threatened Environmental Claim against Holdings or
any of its Subsidiaries or any Real Property owned or operated by Holdings or
any of its Subsidiaries;

        (ii)  any condition or occurrence on any Real Property owned or operated
by Holdings or any of its Subsidiaries that (x) results in noncompliance by
Holdings or any of its Subsidiaries with any applicable Environmental Law or
(y) would reasonably be anticipated to form the basis of a Environmental Claim
against Holdings or any of its Subsidiaries or any such Real Property;

        (iii)  any condition or occurrence on any Real Property owned or
operated by Holdings or any of its Subsidiaries that would reasonably be
anticipated to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability by Holdings or its Subsidiary, as
the case may be, of its interest in such Real Property under any Environmental
Law; and

31

--------------------------------------------------------------------------------




        (iv)  the taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Property owned
or operated by Holdings or any of its Subsidiaries where Holdings or any of its
Subsidiaries is or is reasonably expected to be responsible for the cost of such
action or where the taking of such action would reasonably be expected to
interfere with the operations of Holdings or any of its Subsidiaries at such
Real Property.

        All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
Holdings' or the Borrower's response thereto. In addition, Holdings agrees to
provide the Banks with copies of all material written communications by Holdings
or any of its Subsidiaries with any Person, government or governmental agency
relating to any of the matters set forth in clauses (i)-(iv) above, and such
detailed reports relating to any of the matters set forth in clauses
(i)-(iv) above, as may reasonably be requested by the Administrative Agent or
the Required Banks.

        (h)    Other Information.    Promptly upon transmission thereof, copies
of any filings and registrations with, and reports to, the SEC by Holdings or
any of its Subsidiaries and copies of all financial statements, proxy
statements, notices and reports as Holdings or any of its Subsidiaries shall
generally send to analysts or the holders of their capital stock in their
capacity as holders (in each case to the extent not theretofore delivered to the
Banks pursuant to this Agreement) and, with reasonable promptness, such other
information or documents (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Bank may reasonably request from time to
time.

        7.02    Books, Records and Inspections.    Holdings will, and will cause
each of its Subsidiaries to, keep proper books of record and account in respect
of the Collateral in which complete, true and correct entries in conformity with
GAAP and all applicable requirements of law shall be made of all dealings and
transactions in relation to the Collateral. Holdings will, and will cause each
of its Subsidiaries to, permit, upon notice to the chief financial officer or
other Authorized Officer of Holdings or the Borrower, (x) officers and
designated representatives of the Administrative Agent or any Bank to visit and
inspect any of the properties or assets of Holdings and any of its Subsidiaries
in whomsoever's possession, and to examine the books of account of Holdings and
any of its Subsidiaries and discuss the affairs, finances and accounts of
Holdings and of any of its Subsidiaries with, and be advised as to the same by,
their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or any Bank
may desire and (y) the Administrative Agent, at the request of the Required
Banks, to conduct, at Holdings' and the Borrower's expense, an audit of the
accounts receivable and/or inventories of the Borrower and its Subsidiaries at
such times (but no more frequently than once a year unless an Event of Default
has occurred and is continuing) as the Required Banks shall reasonably require.

        7.03    Insurance.    Holdings will, and will cause each of its
Subsidiaries to, at all times from and after the Initial Borrowing Date maintain
in full force and effect insurance with reputable and solvent insurance carriers
in such amounts, covering such risks and liabilities and with such deductibles
or self-insured retentions as are in accordance with normal industry practice.
At any time that insurance at the levels described in Annex VI is not being
maintained by Holdings and its Subsidiaries, Holdings will notify the Banks in
writing thereof and, if thereafter notified by the Administrative Agent to do
so, Holdings will obtain insurance at such levels to the extent then generally
available (but in any event within the deductible or self-insured retention
limitations set forth in the preceding sentence) or otherwise as are acceptable
to the Administrative Agent. Holdings will furnish to the Administrative Agent
on the Initial Borrowing Date and on each date as the Administrative Agent or
the Required Banks may reasonably request, a summary of the insurance carried in
respect of Holdings and its Subsidiaries and the assets of Holdings and its
Subsidiaries together with certificates of insurance and other evidence of such
insurance, if any, naming the Collateral Agent as an additional insured and/or
loss payee.

32

--------------------------------------------------------------------------------


        7.04    Payment of Taxes.    Holdings will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which material
penalties attach thereto, and all lawful claims for sums that have become due
and payable which, if unpaid, might become a Lien not otherwise permitted under
Section 8.03(a) or charge upon any properties of Holdings or any of its
Subsidiaries; provided, that neither Holdings nor any of its Subsidiaries shall
be required to pay any such tax, assessment, charge, levy or claim which is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

        7.05    Corporate Franchises.    Holdings will do, and will cause each
of its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises and authority to do business; provided, however, that any transaction
permitted by Section 8.02 will not constitute a breach of this Section 7.05.

        7.06    Compliance with Statutes, etc.    Holdings will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including, without limitation, ERISA and applicable
statutes, regulations, orders and restrictions relating to environmental
standards and controls) other than such non-compliance as would not have a
Material Adverse Effect or a material adverse effect on the ability of any
Credit Party to perform its obligations under any Credit Document to which it is
a party.

        7.07    Compliance with Environmental Laws.    (a) Holdings will pay,
and will cause each of its Subsidiaries to pay, all costs and expenses incurred
by it in keeping in compliance with all Environmental Laws, and will keep or
cause to be kept all Real Properties owned or operated by Holdings or any of its
Subsidiaries free and clear of any Liens imposed pursuant to such Environmental
Laws; and (b) neither Holdings nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Real Property owned
or operated by Holdings or any of its Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, unless
the failure to comply with the requirements specified in clause (a) or
(b) above, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. If Holdings or any of its
Subsidiaries, or any tenant or occupant of any Real Property, cause or permit
any intentional or unintentional act or omission resulting in the presence or
Release of any Hazardous Material (except in compliance with applicable
Environmental Laws), each of Holdings and the Borrower agrees to undertake,
and/or to cause any of its Subsidiaries, tenants or occupants to undertake, at
their sole expense, any clean up, removal, remedial or other action required
pursuant to Environmental Laws to remove and clean up any Hazardous Materials
from any Real Property except where the failure to do so would not be reasonably
expected to have a Material Adverse Effect; provided, that neither Holdings nor
any of its Subsidiaries shall be required to comply with any such order or
directive which is being contested in good faith and by proper proceedings so
long as it has maintained adequate reserves with respect to such compliance to
the extent required in accordance with GAAP.

        7.08    ERISA.    As soon as possible and, in any event, within 10 days
after Holdings or any Subsidiary of Holdings or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following events to the extent
that one or more of such events is reasonably likely to result in a material
liability to Holdings or any Subsidiary of Holdings, Holdings will deliver to
each of the Banks a certificate of the chief financial officer or other
Authorized Officer of Holdings setting forth details as to such occurrence and
the action, if any, which Holdings, such Subsidiary or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given to or filed with or by Holdings, such Subsidiary, such ERISA Affiliate,
the PBGC, a Plan participant or the Plan administrator with respect thereto:
that a Reportable Event has occurred, that a contributing sponsor

33

--------------------------------------------------------------------------------


(as defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of
ERISA is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days, that an accumulated funding deficiency has been incurred
or an application may be or has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the Code with respect to a Plan; that a contribution required to
be made to a Plan or Foreign Pension Plan has not been timely made; that a Plan
has been or may be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA; that a Plan has an Unfunded Current Liability giving
rise to a lien under ERISA or the Code; that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that Holdings, any Subsidiary of Holdings or
any ERISA Affiliate will or may incur any liability (including any contingent or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409, 502(i) or 502(l) of ERISA; or that Holdings or any Subsidiary of
Holdings has or may incur any liability under any employee welfare benefit plan
(within the meaning of Section 3(1) of ERISA) that provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any employee pension benefit plan (as defined in Section 3(2) of
ERISA). At the request of any Bank, Holdings will deliver to such Bank a
complete copy of the annual report (Form 5500) of each Plan required to be filed
with the Internal Revenue Service. In addition, at the request of any Bank,
copies of annual reports and any notices received by Holdings or any Subsidiary
of Holdings or any ERISA Affiliate with respect to any Plan or Foreign Pension
Plan shall be delivered to such Bank no later than 10 days after the date of any
such request.

        7.09    Good Repair.    Holdings will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used in its
business are kept in good repair, working order and condition, ordinary wear and
tear and damage by casualty excepted, and, subject to Section 8.08, that from
time to time there are made in such properties and equipment all needful and
proper repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner useful or customary for
companies in similar businesses.

        7.10    End of Fiscal Years; Fiscal Quarters.    Holdings will, for
financial reporting purposes, cause (i) each of its, and each of its
Subsidiaries', fiscal years to end on September 30 of each year and (ii) each of
its, and each of its Subsidiaries', fiscal quarters to end on dates which are
consistent with a fiscal year ending on September 30.

        7.11    Additional Security; Further Assurances.    (a) Holdings will,
and will cause each of its Domestic Subsidiaries (and to the extent that
Section 7.13 is operative, each of its Foreign Subsidiaries) to, grant to the
Collateral Agent security interests and mortgages in such assets and properties
of Holdings and its Subsidiaries as are not covered by the Security Documents
(other than those expressly excluded from the security created by the respective
Security Documents), and as may be requested from time to time by the
Administrative Agent or the Required Banks (collectively, the "Additional
Security Documents"). All such security interests and mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected
security interests and mortgages superior to and prior to the rights of all
third Persons and subject to no other Liens except for Permitted Liens. The
Additional Security Documents or instruments related thereto shall have been
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all taxes, fees and other charges payable in connection therewith shall have
been paid in full.

34

--------------------------------------------------------------------------------

        (b)  Holdings will, and will cause each of its Subsidiaries to, at the
expense of Holdings and the Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports and other assurances or instruments and take such
further steps relating to the collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require. Furthermore, Holdings
shall cause to be delivered to the Collateral Agent such opinions of counsel,
title insurance and other related documents as may be reasonably requested by
the Administrative Agent to assure themselves that this Section 7.11 has been
complied with.

        (c)  If the Administrative Agent or the Required Banks determine that
they are required by law or regulation to have appraisals prepared in respect of
the Real Property of Holdings and its Subsidiaries constituting Collateral, upon
the written request of the Administrative Agent or the Required Banks, the
Borrower shall provide to the Administrative Agent appraisals which satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989 and which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

        (d)  Holdings and the Borrower agree that each action required above by
this Section 7.11 shall be completed as soon as possible, but in no event later
than 90 days after such action is either requested to be taken by the
Administrative Agent or the Required Banks or required to be taken by Holdings
and its Subsidiaries pursuant to the terms of this Section 7.11; provided that
in no event shall Holdings or the Borrower be required to take any action, other
than using its reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 7.11.

        (e)  On or before February 28, 2002, Holdings shall have provided to the
Collateral Agent counterparts to the Mortgage that have been fully executed by
Borrower in respect of its real estate at the DDO property, as well as all
related documentation, satisfying the various requirements of Section 5.13
applicable to the Mortgaged Properties on the Effective Date (or as many of such
requirements as may be satisfied at such time, given the factual and legal
situation applicable to DDO), provided that, notwithstanding anything to the
contrary contained herein, Holdings agrees that it shall use its best efforts to
obtain any third-party consents required for the recordation and perfection of
such Mortgage (except Borrower shall not be required to undertake a legal action
or proceeding in order to obtain such consents), and provided further that,
until such time as such consents are obtained and an adequate legal description
is obtained, such Mortgage shall not be required to be recorded to the extent
such consents are required and such legal description is necessary.

        7.12    Register.    The Borrower hereby designates the Administrative
Agent to serve as the Borrower's agent, solely for purposes of this
Section 7.12, to maintain a register (the "Register") on which it will record
the Revolving Loan Commitments from time to time of each of the Banks, the Loans
made by each of the Banks and each repayment in respect of the principal amount
of the Loans of each Bank. Failure to make any such recordation, or any error in
such recordation shall not affect the Borrower's obligations in respect of such
Loans. With respect to any Bank, the transfer of the Revolving Loan Commitments
of such Bank and the rights to the principal of, and interest on, any Revolving
Loan made pursuant to such Revolving Loan Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Revolving Loan Commitments and Revolving
Loans and prior to such recordation all amounts owing to the transferor with
respect to such Revolving Loan Commitments and Revolving Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or
part of any Revolving Loan Commitments and Revolving Loans shall be recorded by
the Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 12.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance

35

--------------------------------------------------------------------------------


and registration of assignment or transfer of all or part of a Revolving Loan,
or as soon thereafter as practicable, the assigning or transferor Bank shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Bank and/or the new Bank. The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 7.12.

        7.13    Foreign Subsidiaries Security.    If following a change in the
relevant sections of the Code or the regulations, rules, rulings, notices or
other official pronouncements issued or promulgated thereunder, counsel for the
Borrower reasonably acceptable to the Administrative Agent and the Required
Banks does not within 30 days after a request from the Administrative Agent or
the Required Banks deliver evidence, in form and substance mutually satisfactory
to the Administrative Agent and the Borrower, with respect to any Foreign
Subsidiary which has not already had all of its stock pledged pursuant to the
Pledge Agreement that (i) a pledge (x) of 65% or more of the total combined
voting power of all classes of capital stock of such Foreign Subsidiary entitled
to vote, and (y) of any unsecured promissory note issued by such Foreign
Subsidiary to Holdings or any of its Domestic Subsidiaries, (ii) the entering
into by such Foreign Subsidiary of a security agreement in substantially the
form of the Security Agreement and (iii) the entering into by such Foreign
Subsidiary of a guaranty in substantially the form of the Subsidiary Guaranty,
in any such case could reasonably be expected to cause (I) the undistributed
earnings of such Foreign Subsidiary as determined for Federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary's United
States parent for Federal income tax purposes or (II) other material adverse
federal income tax consequences to the Credit Parties, then in the case of a
failure to deliver the evidence described in clause (i) above, that portion of
such Foreign Subsidiary's outstanding capital stock or any promissory notes so
issued by such Foreign Subsidiary, in each case not theretofore pledged pursuant
to the Pledge Agreement shall be pledged to the Collateral Agent for the benefit
of the Secured Creditors pursuant to the Pledge Agreement (or another pledge
agreement in substantially similar form, if needed), and in the case of a
failure to deliver the evidence described in clause (ii) above, such Foreign
Subsidiary shall execute and deliver the Security Agreement (or another security
agreement in substantially similar form, if needed), granting the Secured
Creditors a security interest in all of such Foreign Subsidiary's assets and
securing the Obligations of the Borrower under the Credit Documents and under
any Interest Rate Protection Agreement or Other Hedging Agreement and, in the
event the Subsidiary Guaranty shall have been executed by such Foreign
Subsidiary, the obligations of such Foreign Subsidiary thereunder, and in the
case of a failure to deliver the evidence described in clause (iii) above, such
Foreign Subsidiary shall execute and deliver the Subsidiary Guaranty (or another
guaranty in substantially similar form, if needed), guaranteeing the Obligations
of the Borrower under the Credit Documents and under any Interest Rate
Protection Agreement or Other Hedging Agreement, in each case to the extent that
the entering into such Security Agreement or Subsidiary Guaranty is permitted by
the laws of the respective foreign jurisdiction and with all documents delivered
pursuant to this Section 7.13 to be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Banks.

        7.14    Contributions; Payments.    Holdings will contribute as an
equity contribution to the capital of the Borrower promptly upon its receipt
thereof, any cash proceeds (net of reasonable costs associated with such sale or
issuance) received by Holdings from any sale or issuance of its preferred or
common equity or any cash capital contributions received by Holdings, provided
that (i) to the extent permitted by Section 8.05(r), Holdings may lend such
proceeds to the Borrower through Borrower Subordinated Loans and (ii) Holdings
may retain such proceeds for a period not exceeding three (3) days to the extent
such proceeds have been specifically allocated for use by Holdings in connection
with any transaction permitted to be consummated by Holdings hereunder.

36

--------------------------------------------------------------------------------


        7.15    Margin Regulations.    Holdings will take all actions so that at
all times the aggregate cash consideration paid for all Margin Stock owned by
Holdings and its Subsidiaries (other than capital stock of Holdings held in
treasury) shall not exceed the amount permitted to be held pursuant to
Section 8.05(w). So long as the covenant contained in the immediately preceding
sentence is complied with, all Margin Stock at any time owned by Holdings and
its Subsidiaries will not constitute Collateral and no security interest shall
be granted therein pursuant to any Credit Document. Without excusing any
violation of the first sentence of this Section 7.15, if at any time the
aggregate cash consideration paid for all Margin Stock owned by Holdings and its
Subsidiaries (other than capital stock of Holdings held in treasury) exceeds the
amount permitted to be held pursuant to Section 8.05(w), then (x) all Margin
Stock owned by the Credit Parties (other than capital stock of Holdings held in
treasury) shall be pledged, and delivered for pledge, pursuant to the Pledge
Agreement and (y) Holdings will execute and deliver to the Banks appropriate
completed forms (including, without limitation, Forms G-3 and U-1 (or their
successors), as appropriate) establishing compliance with Regulations T, U and
X. If at any time any Margin Stock is required to be pledged as a result of the
provisions of the immediately preceding sentence, repayments of outstanding
Obligations shall be required, and subsequent Credit Events shall be permitted,
only in compliance with the applicable provisions of Regulations T, U and X.

        SECTION 8.    Negative Covenants.    Holdings and the Borrower hereby
covenant and agree that as of the Effective Date and thereafter for so long as
this Agreement is in effect and until the Total Revolving Loan Commitment has
terminated, no Letters of Credit (other than Letters of Credit, together with
all Fees that have accrued and will accrue thereon through the stated
termination date of such Letters of Credit, which have been supported in a
manner satisfactory to the respective Letter of Credit Issuer in its sole and
absolute discretion) or Notes are outstanding and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than any
indemnities described in Section 12.13 hereof (or analogous sections of the
other Credit Documents) which are not then due and payable) incurred hereunder,
are paid in full:

        8.01    Changes in Business.    (a) Holdings and its Subsidiaries will
not engage in any business other than the sourcing, cultivation, manufacture,
processing, marketing, distribution and sale of products in the natural products
industry, and supportive, complementary, and similar or related activities and
businesses (including publishing, and educating and hosting customers and
potential customers), it being understood that the businesses in which Holdings
and its Subsidiaries are engaged as of the Initial Borrowing Date are permitted
under this Section 8.01.

        (b)  Notwithstanding the foregoing, Holdings will engage in no business
other than (i) its ownership of the capital stock of the Borrower, those
obligations of officers and employees of Holdings and its Subsidiaries to the
extent permitted by Section 8.05(e) and Borrower Subordinated Notes, (ii) having
those liabilities which it is responsible for under this Agreement, the other
Documents to which it is a party, the Registration Agreement, the Transaction
Services Agreement and the DDO Lease, (iii) the issuance of Permitted
Subordinated Indebtedness, Permitted Holdings PIK Securities, shares of Holdings
Common Stock and options and warrants to purchase Holdings Common Stock in each
case to the extent permitted hereunder and not giving rise to a Change of
Control Event and (iv) activities associated with expenses paid with dividends
made by the Borrower pursuant to Sections 8.06(iii) and (iv). Notwithstanding
the foregoing, Holdings may engage in those activities that are expressly
permitted by the terms of this Agreement and those activities that are
incidental to (a) the maintenance of its corporate existence in compliance with
applicable law, (b) legal, tax and accounting matters in connection with any of
the foregoing activities and (c) the entering into, and performing its
obligations under, this Agreement, the other Documents to which it is a party,
the Registration Agreement, the Transaction Services Agreement and the DDO
Lease.

        8.02    Consolidation, Merger, Sale or Purchase of Assets,
etc.    Holdings will not, and will not permit any of its Subsidiaries to, wind
up, liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the

37

--------------------------------------------------------------------------------


foregoing at any future time) all or any part of its property or assets (other
than inventory in the ordinary course of business through distribution
arrangements, vendor financial service programs, consignment or otherwise), or
enter into any partnerships, joint ventures or sale-leaseback transactions, or
purchase or otherwise acquire (in one or a series of related transactions) any
part of the property or assets (other than purchases or other acquisitions of
inventory, materials and equipment in the ordinary course of business) of any
Person, except that the following shall be permitted:

        (a)  the Borrower and its Subsidiaries may lease as lessee or lessor or
license as licensee or licensor real or personal property in the ordinary course
of business and otherwise in compliance with this Agreement, so long as any such
lease or license by the Borrower or any of its Subsidiaries in its capacity as
lessor or licensor, as the case may be, does not prohibit the granting of a Lien
by the Borrower or any of its Subsidiaries to the extent required pursuant to
the Mortgage in the real property covered by such lease or pursuant to the
Security Agreement in the personal property covered by such lease or license, as
the case may be;

        (b)  Capital Expenditures by the Borrower and its Subsidiaries to the
extent not in violation of Section 8.08;

        (c)  the advances, investments and loans permitted pursuant to
Section 8.05;

        (d)  the Borrower and its Subsidiaries may sell or discount, in each
case without recourse, accounts receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof;

        (e)  the Borrower and its Subsidiaries may sell or exchange specific
items of equipment, so long as the purpose of each such sale or exchange is to
acquire (and results within 180 days of such sale or exchange in the acquisition
of) replacement items of equipment which are, in the reasonable business
judgment of the Borrower and its Subsidiaries, the functional equivalent of the
item of equipment so sold or exchanged;

        (f)    the Borrower and its Subsidiaries may, in the ordinary course of
business, license as licensee or licensor patents, trademarks, copyrights and
know-how to or from third Persons and to one another so long as any such license
by the Borrower or any of its Subsidiaries in its capacity as licensor is
permitted to be assigned pursuant to the Security Agreement (to the extent that
a security interest in such patents, trademarks, copyrights and know-how is
granted thereunder) and does not otherwise prohibit the granting of a Lien by
the Borrower or any of its Subsidiaries pursuant to the Security Agreement in
the intellectual property covered by such license;

        (g)  any Foreign Subsidiary may be merged with and into, or be dissolved
or liquidated into, or transfer any of its assets to, any Wholly-Owned Foreign
Subsidiary so long as (i) such Wholly-Owned Foreign Subsidiary is the surviving
corporation of any such merger, dissolution or liquidation and (ii) in each case
all of the non-voting capital stock and at least 65% of the total combined
voting power of all classes of voting capital stock of all first-tier Foreign
Subsidiaries are pledged pursuant to the Pledge Agreement;

        (h)  the assets of any Foreign Subsidiary may be transferred to the
Borrower or any of its Wholly-Owned Domestic Subsidiaries, and any Foreign
Subsidiary may be merged with and into, or be dissolved or liquidated into, the
Borrower or any of its Wholly-Owned Domestic Subsidiaries so long as the
Borrower or such Wholly-Owned Domestic Subsidiary is the surviving corporation
of any such merger, dissolution or liquidation;

        (i)    the Borrower or any of its Wholly-Owned Domestic Subsidiaries may
transfer to one or more Wholly-Owned Foreign Subsidiaries those assets
theretofore transferred to the Borrower or such Wholly-Owned Domestic Subsidiary
by a Foreign Subsidiary (whether by merger, liquidation, dissolution or
otherwise) pursuant to clause (h) of this Section 8.02;

38

--------------------------------------------------------------------------------




        (j)    the Borrower and its Subsidiaries may sell or otherwise transfer
inventory to their respective Subsidiaries for resale by such Subsidiaries, and
Subsidiaries of the Borrower may sell or otherwise transfer inventory to the
Borrower for resale by the Borrower so long as the security interest granted to
the Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Agreement in the inventory so transferred (or the proceeds thereof, in
the case of a transfer to a Foreign Subsidiary) shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer);

        (k)  Holdings and the Borrower may contribute cash in the ordinary
course of business to one or more Wholly-Owned Subsidiaries of the Borrower
which are Domestic Subsidiaries formed after the Initial Borrowing Date in
accordance with Section 8.13;

        (l)    so long as no Default or Event of Default exists and is
continuing, the Borrower and its Domestic Subsidiaries may transfer assets
(other than inventory) to Wholly-Owned Foreign Subsidiaries so long as the
aggregate fair market value of all such assets so transferred (determined in
good faith by the Board of Directors or senior management of the Borrower) to
all such Foreign Subsidiaries, when added to (x) the aggregate outstanding
principal amount of Intercompany Loans made to Foreign Subsidiaries under
Section 8.05(g) and (y) the aggregate amount of contributions, capitalizations
and forgiveness theretofore made pursuant to Section 8.05(l), does not exceed
$10,000,000;

        (m)  so long as no Default or Event of Default exists and is continuing,
assets of the Borrower and its Domestic Subsidiaries constituting non-U.S.
operations may be transferred to Wholly-Owned Foreign Subsidiaries of the
Borrower;

        (n)  so long as no Default or Event of Default exists and is continuing,
each of the Borrower and its Subsidiaries may sell assets at the fair market
value (as determined in good faith by the Board of Directors or senior
management of the Borrower), provided that the aggregate sale proceeds from all
assets subject to such sales pursuant to this clause (n) shall not exceed
$3,000,000 in any fiscal year of the Borrower;

        (o)  so long as no Default or Event of Default then exists or would
result therefrom, the Borrower and its Subsidiaries may acquire assets or the
capital stock of any Person (any such acquisition permitted by this clause (o),
a "Permitted Acquisition"), provided, that (i) such Person (or the assets so
acquired) was, immediately prior to such acquisition, engaged (or used)
primarily in the businesses permitted pursuant to Section 8.01(a), (ii) if such
acquisition is structured as a stock acquisition, then either (A) the Person so
acquired becomes a Wholly-Owned Subsidiary of the Borrower or a Controlled
Subsidiary of the Borrower or such stock of such Person is Publicly Traded or
(B) such Person is merged with and into the Borrower or a Wholly-Owned
Subsidiary or a Controlled Subsidiary of the Borrower (with the Borrower or such
Wholly-Owned Subsidiary being the surviving corporation of such merger), and in
any case, all of the provisions of Section 8.13 have been complied with in
respect of such Person, (iii) any Liens or Indebtedness assumed or issued in
connection with such acquisition are otherwise permitted under Section 8.03 or
8.04, as the case may be, (iv) the only consideration paid in connection with
such Permitted Acquisition consists of cash (including cash constituting the
proceeds of Revolving Loans hereunder), Holdings Common Stock (valued based on
the then current trading price for such Holdings Common Stock), Permitted
Subordinated Indebtedness, Permitted Holdings PIK Securities (valued at the
aggregate liquidation preference thereof in the case of preferred stock and the
aggregate face amount thereof in the case of indebtedness) and/or additional
Indebtedness assumed or incurred pursuant to Section 8.04(j) or 8.04(s), (v) the
aggregate amount of cash consideration paid and Indebtedness assumed or incurred
pursuant to Section 8.04(j) and/or 8.04(s) (including any such consideration
paid in respect of Investments previously made in such entity pursuant to
Section 8.05) in connection with any such Permitted Acquisition (or series of

39

--------------------------------------------------------------------------------




related Permitted Acquisitions) shall not exceed $15,000,000 plus (I) the then
applicable Equity Proceeds Amount and (II) (without duplication) the then
applicable Vitamin Antitrust Litigation Proceeds Amount, (vi) in the case of any
such Permitted Acquisition (or series of related Permitted Acquisitions)
involving an aggregate amount of cash consideration paid and Indebtedness
assumed or incurred pursuant to Sections 8.04(j), 8.04(q) or 8.04(s) in excess
of $15,000,000 (plus, as of any date, the then applicable Equity Proceeds Amount
and (without duplication) the Vitamin Antitrust Litigation Proceeds Amount, in
each case determined as of such date), prior written consent of the Required
Banks to the consummation thereof shall have been obtained and (vii) in the case
of any Permitted Acquisition involving an expenditure (with the consideration
valued as set forth in clause (iv) above) in excess of $1,000,000, the Borrower
shall, on or prior to the date of closing of such Permitted Acquisition, provide
to the Administrative Agent a certificate, which shall certify calculations
showing, in reasonable detail, that on a pro forma basis, giving effect to such
Permitted Acquisition, the Borrower would have been in compliance with
Sections 8.09 and 8.10 of this Agreement for the most recently ended Test
Period;

        (p)  any Domestic Subsidiary of the Borrower may transfer assets (other
than inventory) to the Borrower or to any other Wholly-Owned Domestic Subsidiary
of the Borrower so long as the security interests granted to the Collateral
Agent for the benefit of the Secured Creditors pursuant to the Security
Documents in the assets so transferred shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer);

        (q)  any Wholly-Owned Domestic Subsidiary of the Borrower may merge with
and into, or be dissolved or liquidated into, the Borrower so long as (i) the
Borrower is the surviving corporation of such merger, dissolution or liquidation
and (ii) the security interests granted to the Collateral Agent for the benefit
of the Secured Creditors pursuant to the Security Documents in the assets of
such Wholly-Owned Domestic Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger);

        (r)  any Domestic Subsidiary of the Borrower may merge with and into, or
be dissolved or liquidated into, any other Wholly-Owned Domestic Subsidiary of
the Borrower so long as (i) such Wholly-Owned Domestic Subsidiary of the
Borrower is the surviving corporation of such merger, dissolution or liquidation
and (ii) the security interests granted to the Collateral Agent for the benefit
of the Secured Creditors pursuant to the Security Documents in the assets of
such Domestic Subsidiary shall remain in full force and effect and perfected (to
at least the same extent as in effect immediately prior to such merger,
dissolution or liquidation);

        (s)  the Borrower and its Subsidiaries may, in the ordinary course of
business, sell, transfer or otherwise dispose of assets (including, without
limitation, patents, trademarks, copyrights and know-how) which, in the
reasonable judgment of the Borrower or such Subsidiary, are determined to be
uneconomical, negligible or obsolete in the conduct of its business;

        (t)    the Borrower and its Subsidiaries may, in the ordinary course of
business, engage in vehicle sale-leaseback transactions so long as the aggregate
amount of sales thereunder does not exceed $2,000,000; and

        (u)  so long as no Default or Event of Default exists and is continuing,
the Borrower and its Subsidiaries may effect any Designated Real Property Sale,
provided that (i) such Designated Real Property Sale is at fair market value, as
determined in good faith by the Board of Directors or senior management of the
Borrower and (ii) the aggregate amount of proceeds from all Designated Real
Property Sales pursuant to this clause (u), when combined with the aggregate
principal amount of all Indebtedness incurred pursuant to Section 8.04(r), do
not exceed $15,000,000;

40

--------------------------------------------------------------------------------




        To the extent the Required Banks waive the provisions of this
Section 8.02 with respect to the sale or other disposition of any Collateral, or
any Collateral is sold or disposed of as permitted by this Section 8.02 (other
than any sale or disposition to a Credit Party), such Collateral in each case
shall be sold or otherwise disposed of free and clear of the Liens created by
the Security Documents and the Administrative Agent shall take such actions
(including, without limitation, directing the Collateral Agent to take such
actions) as are appropriate in connection therewith.

        8.03    Liens.    Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to
Holdings or any of its Subsidiaries) or assign any right to receive income,
except for the following (collectively, the "Permitted Liens"):

        (a)  inchoate Liens for taxes, assessments or governmental charges or
levies not yet due or Liens for taxes, assessments or governmental charges or
levies being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP;

        (b)  Liens in respect of property or assets of the Borrower or any of
its Subsidiaries imposed by law which were incurred in the ordinary course of
business and which have not arisen to secure Indebtedness for borrowed money,
such as carriers', warehousemen's and mechanics' Liens, statutory landlord's
Liens, and other similar Liens arising in the ordinary course of business, and
which either (x) do not in the aggregate materially detract from the value of
such property or assets or materially impair the use thereof in the operation of
the business of the Borrower or any of its Subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or asset subject to
such Lien;

        (c)  Liens created by or pursuant to this Agreement and the Security
Documents;

        (d)  Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Annex VIII, without giving effect to any
extensions or renewals thereof;

        (e)  Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 9.09;

        (f)    Liens incurred or deposits made (x) in the ordinary course of
business in connection with workers' compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money); and (y) to secure the performance of leases of Real
Property, to the extent incurred or made in the ordinary course of business
consistent with past practices;

        (g)  licenses, leases or subleases granted to third Persons not
interfering in any material respect with the business of the Borrower or any of
its Subsidiaries;

        (h)  easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

        (i)    Liens arising from precautionary UCC financing statements
regarding operating leases permitted by this Agreement;

41

--------------------------------------------------------------------------------



        (j)    any interest or title of a licensor, lessor or sublessor under
any lease permitted by this Agreement;

        (k)  Permitted Encumbrances;

        (l)    Liens arising pursuant to purchase money mortgages, Capital
Leases or security interests securing Indebtedness representing the purchase
price (or financing of the purchase price within 120 days after the respective
purchase) of assets acquired after the Effective Date, provided that (i) any
such Liens attach only to the assets so purchased, (ii) the Indebtedness secured
by any such Lien does not exceed 100%, nor is less than 70%, of the lesser of
the fair market value or the purchase price of the property being purchased at
the time of the incurrence of such Indebtedness and (iii) the Indebtedness
secured thereby is permitted to be incurred pursuant to Section 8.04(d);

        (m)  Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 8.04(j), and (ii) such Liens are not incurred
in contemplation of such Permitted Acquisition and do not attach to any other
asset of the Borrower or any of its Subsidiaries;

        (n)  Liens securing Indebtedness permitted pursuant to, and subject to
the limitations set forth in, clause (x) of Section 8.04(h), so long as any such
Lien attaches only to the assets of the respective Foreign Subsidiary which is
the obligor under such Indebtedness;

        (o)  Liens securing Indebtedness permitted pursuant to Sections 8.04(p)
or 8.04(r), so long as any such Lien attaches only to Real Property that is/was
the subject of a Designated Real Property Sale (and is currently the subject of
a lease or synthetic lease arrangement permitted by Section 8.04(p)) or Real
Property financing arrangement permitted by Section 8.04(r);

        (p)  additional Liens incurred by the Borrower and its Subsidiaries so
long as the value of the property subject to such Liens, and the Indebtedness
and other obligations secured thereby, do not exceed $1,000,000; and

        (q)  any right of set-off of any third Person in respect of obligations
owing pursuant to any letter of credit issued by such Person pursuant to
Section 8.04(o).

        8.04    Indebtedness.    Holdings will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

        (a)  Indebtedness incurred pursuant to this Agreement and the other
Credit Documents;

        (b)  Existing Indebtedness outstanding on the Effective Date and listed
on Annex VII, without giving effect to any subsequent extension, renewal or
refinancing thereof, except to the extent permitted pursuant to Section 8.05(s);

        (c)  Indebtedness under Interest Rate Protection Agreements entered into
to protect the Borrower against fluctuations in interest rates in respect of the
Obligations;

        (d)  Capitalized Lease Obligations and Indebtedness of the Borrower and
its Subsidiaries incurred pursuant to purchase money Liens, provided, that
(x) all such Capitalized Lease Obligations are permitted under Section 8.08 and
(y) the sum of (i) the aggregate Capitalized Lease Obligations (excluding
Capitalized Lease Obligations, if any, owing in respect of the DDO Lease) plus
(ii) the aggregate principal amount of such purchase money Indebtedness
outstanding at any time shall not exceed $5,000,000;

        (e)  Indebtedness constituting Intercompany Loans to the extent
permitted by Section 8.05(g);

        (f)    Indebtedness of Holdings under the Shareholder Subordinated
Notes;

42

--------------------------------------------------------------------------------




        (g)  Indebtedness under Other Hedging Agreements providing protection
against fluctuations in currency values in connection with the Borrower's or any
of its Subsidiaries' operations so long as management of the Borrower or such
Subsidiary, as the case may be, has determined that the entering into of such
Other Hedging Agreements are bona fide hedging activities;

        (h)  Indebtedness (x) of Foreign Subsidiaries under lines of credit
extended by third Persons to any such Foreign Subsidiary the proceeds of which
Indebtedness are used for such Foreign Subsidiary's working capital purposes,
provided that the aggregate principal amount of all such Indebtedness
outstanding at any time for all Foreign Subsidiaries shall not exceed $5,000,000
(the "Foreign Subsidiary Working Capital Indebtedness"), and (y) consisting of
guaranties or similar credit support by the Borrower or any Foreign Subsidiary
of any such Foreign Subsidiary Working Capital Indebtedness (including, without
limitation, Letters of Credit issued for the account of the Borrower or any such
Foreign Subsidiary in favor of lenders in respect of any such Foreign Subsidiary
Working Capital Indebtedness);

        (i)    Indebtedness of Foreign Subsidiaries to the Borrower and its
Domestic Subsidiaries as a result of any investment made pursuant to
Section 8.05(o);

        (j)    Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed at the time of a Permitted Acquisition of
an asset securing such Indebtedness), provided that (i) such Indebtedness was
not incurred in connection with or in anticipation of such Permitted
Acquisition, (ii) such Indebtedness does not constitute debt for borrowed money
(other than debt for borrowed money incurred in connection with industrial
revenue or industrial development bond financings), it being understood and
agreed that Capitalized Lease Obligations and purchase money Indebtedness shall
not constitute debt for borrowed money for purposes of this clause (ii), and
(iii) at the time of such Permitted Acquisition such Indebtedness does not
exceed 10% of the total value of the assets of the Subsidiary so acquired, or of
the asset so acquired, as the case may be;

        (k)  Indebtedness consisting of guaranties (x) by the Borrower of
Indebtedness, leases and other obligations permitted to be incurred by Domestic
Wholly-Owned Subsidiaries, (y) by Domestic Subsidiaries of Indebtedness, leases
and other obligations permitted to be incurred by the Borrower or other Domestic
Wholly-Owned Subsidiaries and (z) by Foreign Subsidiaries of Indebtedness,
leases and other obligations permitted to be incurred by other Foreign
Wholly-Owned Subsidiaries;

        (l)    Indebtedness of the Borrower constituting Borrower Subordinated
Loans to the extent permitted by Section 8.05(r);

        (m)  Indebtedness of Holdings incurred under Permitted Holdings PIK
Securities issued as consideration in connection with a Permitted Acquisition,
provided that the aggregate outstanding principal amount of Permitted Holdings
PIK Securities constituting Indebtedness shall not exceed $15,000,000 plus the
amount of interest on such Permitted Holdings PIK Securities paid in kind or
through accretion;

        (n)  Indebtedness consisting of take-or-pay supply agreements entered
into by the Borrower and its Subsidiaries in the ordinary course of business, so
long as the aggregate obligations thereunder do not exceed $2,000,000 at any one
time;

        (o)  Indebtedness of the Borrower and the Borrower's Domestic
Subsidiaries incurred in respect of unsecured (other than with respect to rights
of set-off) letters of credit issued by third Persons, provided that the
aggregate amount available to be drawn under all letters of credit permitted
under this clause (o) shall not exceed $200,000 at any time (regardless of
whether any conditions for drawing could then be met);

43

--------------------------------------------------------------------------------




        (p)  Indebtedness of Holdings or the Borrower incurred under any
"synthetic lease" or sale-leaseback agreements made on prevailing market terms
in connection with a Designated Real Property Sale permitted pursuant to
Section 8.02(u) so long as such Indebtedness is not secured by any asset other
than the Real Property which is the subject thereof and;

        (q)  Indebtedness of Holdings or the Borrower incurred under Permitted
Subordinated Indebtedness, not exceeding $10,000,000 in aggregate principal
amount at any time outstanding;

        (r)  Indebtedness of the Borrower and its Subsidiaries incurred in
respect of financing arrangements relating to Real Property of the Borrower or
its Subsidiaries, provided that (i) such Indebtedness is not guaranteed or
otherwise recourse to any other Person other than the borrower in respect
thereof and is not secured by any asset other than the respective Real Property
which is the subject of such financing arrangement and (ii) the aggregate
principal amount of such Indebtedness incurred pursuant to this clause (r) does
not exceed (when combined with the aggregate proceeds of all Designated Real
Property Sales effected pursuant to Section 8.02(u)) $15,000,000; and

        (s)  additional Indebtedness of Holdings, the Borrower and the
Borrower's Domestic Subsidiaries not otherwise permitted hereunder not exceeding
$7,000,000 in aggregate principal amount at any time outstanding.

        8.05    Advances, Investments and Loans.    Holdings will not, and will
not permit any of its Subsidiaries to, lend money or credit or make advances to
any Person, or purchase or acquire any stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any Person, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract, or hold any cash, Cash Equivalents or Foreign Cash
Equivalents, except:

        (a)  Holdings and its Subsidiaries may invest in cash and Cash
Equivalents;

        (b)  the Borrower and its Subsidiaries may acquire and hold receivables
owing to it, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;

        (c)  the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

        (d)  Interest Rate Protection Agreements entered into in compliance with
Section 8.04(c) shall be permitted;

        (e)  Holdings and its Subsidiaries may acquire and hold obligations of
one or more officers or other employees of Holdings or its Subsidiaries in
connection with such officers' or employees' acquisition of shares of Holdings
capital stock so long as the aggregate amount of cash paid by Holdings or any of
its Subsidiaries in connection with the acquisition of any such obligations does
not exceed $500,000;

        (f)    deposits made in the ordinary course of business consistent with
past practices to secure the performance of leases shall be permitted;

        (g)  the Borrower may make intercompany loans and advances to any of its
Subsidiaries and any Subsidiary of the Borrower may make intercompany loans and
advances to the Borrower or any other Subsidiary of the Borrower (collectively,
"Intercompany Loans"), provided, that (w) at no time shall the aggregate
outstanding principal amount of Intercompany Loans made pursuant to this
clause (g) by the Borrower and its Domestic Subsidiaries to Foreign
Subsidiaries, when added

44

--------------------------------------------------------------------------------




to the sum of (i) the aggregate fair market value of all assets transferred to
Wholly-Owned Foreign Subsidiaries pursuant to Section 8.02(l) and (ii) the
amount of contributions, capitalizations and forgiveness theretofore made
pursuant to Section 8.05(l), exceed $10,000,000 (determined without regard to
any write-downs or write-offs of such loans and advances), (x) each Intercompany
Loan made by a Foreign Subsidiary to the Borrower or a Domestic Subsidiary shall
contain the subordination provisions set forth on Exhibit L, (y) each
Intercompany Loan shall be evidenced by an Intercompany Note and (z) each such
Intercompany Note (other than Intercompany Notes evidencing loans made by
Foreign Subsidiaries) shall be pledged to the Collateral Agent pursuant to the
Pledge Agreement;

        (h)  loans and advances by the Borrower and its Subsidiaries to
employees of Holdings and its Subsidiaries for moving and travel expenses and
other similar expenses, including real estate purchases, in each case incurred
in the ordinary course of business, in an aggregate outstanding principal amount
not to exceed $1,500,000 at any time (determined without regard to any
write-down or write-offs of such loans and advances) shall be permitted;

        (i)    Holdings may make equity contributions to the capital of the
Borrower;

        (j)    Foreign Subsidiaries may invest in Foreign Cash Equivalents;

        (k)  Other Hedging Agreements may be entered into in compliance with
Section 8.04(g);

        (l)    so long as no Default or Event of Default exists and is
continuing, the Borrower and its Domestic Subsidiaries may make cash capital
contributions to Foreign Subsidiaries, and may capitalize or forgive any
Indebtedness owed to them by a Foreign Subsidiary and outstanding under
clause (g) of this Section 8.05, provided that the aggregate amount of such
contributions, capitalizations and forgiveness made pursuant to this clause (l),
when added to the sum of (i) the aggregate fair market value of all assets
transferred to Wholly-Owned Foreign Subsidiaries pursuant to Section 8.02(l) and
(ii) the aggregate outstanding principal amount of Intercompany Loans made to
Foreign Subsidiaries under Section 8.05(g) (determined without regard to any
write-downs or write-offs thereof) shall not exceed an amount equal to
$10,000,000;

        (m)  Permitted Acquisitions shall be permitted;

        (n)  the Borrower and its Subsidiaries may make investments in their
respective Subsidiaries in connection with the transfers of those assets
permitted to be transferred pursuant to Sections 8.02(h), (i) and (j), it being
understood that the Borrower and its Subsidiaries may convert any investment
initially made as an equity investment to intercompany Indebtedness held by the
Borrower or such Subsidiary;

        (o)  the Borrower and its Domestic Subsidiaries may make and hold
investments in their respective Foreign Subsidiaries to the extent that such
investments arise from the sale of inventory in the ordinary course of business
by the Borrower or such Domestic Subsidiary to such Foreign Subsidiaries for
resale by such Foreign Subsidiaries (including any such investments resulting
from the extension of the payment terms with respect to such sales);

        (p)  the Borrower and its Subsidiaries may capitalize one or more
foreign sales corporations (or similar entities) created in accordance with
Section 8.13 with cash contributions in an aggregate amount not to exceed
$300,000 for all such foreign sales corporations (or similar entities);

        (q)  the Borrower and its Subsidiaries may make transfers of assets to
their respective Subsidiaries in accordance with Section 8.02(h), (i), (j), (k),
(l), (m) and (p);

        (r)  Holdings may make intercompany loans to the Borrower on a
subordinated basis (collectively, "Borrower Subordinated Loans") so long as all
such Borrower Subordinated Loans are evidenced by a Borrower Subordinated Note
and the funds used to make such Borrower

45

--------------------------------------------------------------------------------




Subordinated Loans consist of the net proceeds received by Holdings from equity
issuances by or capital contributions to Holdings;

        (s)  advances, loans and investments in existence on the Effective Date
and listed on Annex X shall be permitted, without giving effect to any additions
thereto or replacements thereof (except those additions or replacements which
are existing obligations as of the Effective Date);

        (t)    the Borrower and its Subsidiaries may acquire and hold debt
and/or equity securities as consideration for a sale of assets pursuant to
Section 8.02 (n), (s) or (u), to the extent permitted by any such Section;

        (u)  the Borrower and its Subsidiaries may make additional investments
in the Permitted Joint Ventures (as additional capital contributions or in
exchange for securities issued by such Permitted Joint Ventures), so long as the
aggregate additional investments in Permitted Joint Ventures do not exceed
$5,000,000 plus the then applicable Vitamin Antitrust Litigation Proceeds
Amount;

        (v)  Holdings may repurchase shares of the Holdings Common Stock as and
to the extent permitted under Section 8.06; and

        (w)  in addition to investments permitted above in this Section 8.05, so
long as no Default or Event of Default then exists or would result therefrom,
the Borrower and its Subsidiaries may make additional loans, advances and
investments to or in a Person so long as the amount of any such loan, advance or
investment (at the time of the making thereof) does not exceed an amount equal
to the sum of (i) $5,000,000 less the aggregate amount previously used to make
loans, advances and investments pursuant to this clause (w) to the extent same
are then still outstanding (determined without regard to any write-downs or
write-offs thereof and net of cash repayments of principal in the case of loans
and cash equity returns (whether as a dividend or redemption) in the case of
equity investments) and (ii) the then applicable Vitamin Antitrust Litigation
Proceeds Amount; provided that, any investment made pursuant to this
Section 8.05(w) constituting Margin Stock shall be made in an entity engaged in
a business permitted pursuant to Section 8.01(a).

        8.06    Dividends, etc.    Holdings will not, and will not permit any of
its Subsidiaries to, declare or pay any dividends (other than dividends payable
solely in common stock of Holdings or any such Subsidiary, as the case may be)
or return any capital to, its stockholders or authorize or make any other
distribution, payment or delivery of property or cash to its stockholders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for a consideration, any shares of any class of its capital stock, now or
hereafter outstanding (or any warrants for or options or stock appreciation
rights in respect of any of such shares), or set aside any funds for any of the
foregoing purposes, and Holdings will not permit any of its Subsidiaries to
purchase or otherwise acquire for consideration any shares of any class of the
capital stock of Holdings or any other Subsidiary, as the case may be, now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued by such Person with respect to its capital stock) (all of the foregoing
"Dividends"), except that:

        (i)    the Transaction shall be permitted;

        (ii)  any Subsidiary of the Borrower may pay Dividends to the Borrower
or any Wholly-Owned Subsidiary of the Borrower;

        (iii)  (a) Holdings may redeem or purchase shares of Holdings Common
Stock or options to purchase Holdings Common Stock, held by former employees of
Holdings or any of its Subsidiaries following the termination of their
employment or their death or disability, provided that (w) the only
consideration paid by Holdings in respect of such redemptions and/or purchases
shall be cash and Shareholder Subordinated Notes, (x) the sum of (A) the
aggregate amount paid by Holdings in cash in respect of all such redemptions
and/or purchases plus (B) the aggregate amount of all principal and interest
payments made on Shareholder Subordinated Notes after the

46

--------------------------------------------------------------------------------




Effective Date, shall not exceed $5,000,000 provided that such amount shall be
increased by an amount equal to the proceeds received by Holdings after the
Effective Date from the sale or issuance of Holdings Common Stock to management
of Holdings or any of its Subsidiaries and (y) at the time of any cash payment
permitted to be made pursuant to this Section 8.06(iii), no Default or Event of
Default shall then exist or result therefrom; and (b) so long as no Default or
Event of Default then exists or would result therefrom, the Borrower may pay
cash Dividends to Holdings so long as Holdings promptly uses such proceeds for
the purposes described in clause (iii)(a) of this Section 8.06;

        (iv)  the Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings to (x) pay operating expenses in
the ordinary course of business (including, without limitation, professional
fees and expenses) and other similar corporate overhead costs and expenses or
(y) pay salaries or other compensation of employees who perform services for
Holdings and the Borrower;

        (v)  the Borrower may pay cash Dividends to Holdings in the amounts and
at the times of any payment by Holdings in respect of taxes, provided that
(x) the amount of cash Dividends paid pursuant to this clause (v) to enable
Holdings to pay federal income taxes at any time shall not exceed the lesser of
(A) the amount of such federal income taxes owing by Holdings at such time for
the respective period and (B) the amount of such federal income taxes that would
be owing by the Borrower and its Subsidiaries on a consolidated basis for such
period if determined without regard to Holdings' ownership of the Borrower and
(y) any refunds shall promptly be returned by Holdings to the Borrower;

        (vi)  Holdings may pay regularly scheduled Dividends on the Permitted
Holdings PIK Securities (to the extent issued as preferred stock) pursuant to
the terms thereof solely through the issuance of additional shares of such
Permitted Holdings PIK Securities, provided that in lieu of issuing additional
shares of such Permitted Holdings PIK Securities as Dividends, Holdings may
increase the liquidation preference of the shares of Permitted Holdings PIK
Securities in respect of which such Dividends have accrued; and

        (vii)(a) Holdings may pay cash Dividends in addition to those permitted
above in this Section 8.06 in an aggregate amount not to exceed the sum of
(x) $5,000,000, (y) the then applicable Cumulative Consolidated Net Income
Amount and (z) (without duplication) the then applicable Vitamin Antitrust
Litigation Proceeds Amount, so long as in each such case no Default or Event of
Default then exists or would result therefrom, and (b) so long as no Default or
Event of Default then exists or would result therefrom, the Borrower may pay
cash Dividends to Holdings so long as the cash proceeds thereof are promptly
used by Holdings for the purpose described in clause (vii)(a) of this
Section 8.06, provided that in no event may more than half of the Cumulative
Consolidated Net Income Amount be used to pay cash Dividends to shareholders of
Holdings other than in the form of Holdings Common Stock repurchases and cash
payments owing in respect of Shareholder Subordinated Notes issued pursuant to
Section 8.06(iii)(a).

        8.07    Transactions with Affiliates.    Holdings will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions with any Affiliate other than in the ordinary course of business
and on terms and conditions substantially as favorable to Holdings or such
Subsidiary as would be obtainable by Holdings or such Subsidiary at the time in
a comparable arm's-length transaction with a Person other than an Affiliate (as
determined in good faith by the senior management or Board of Directors of
Holdings); provided, that the following shall in any event be permitted: (i) the
Transaction; (ii) the payment of reasonable out-of-pocket expenses incurred by
Bain Capital and/or Bain Affiliates in providing services to the Borrower;
(iii) the payment by the Borrower, in connection with any acquisition,
divestiture or financing transaction that is consummated, of a transaction fee
to Bain Capital and/or the Bain Affiliates in an aggregate amount (for all such
Persons

47

--------------------------------------------------------------------------------

taken together) not to exceed 1% of the aggregate value of any such transaction;
(iv) transactions permitted pursuant to Sections 8.02 (j), 8.02 (l), 8.02
(p) and 8.05 (e); (v) compensation of officers and employees in the ordinary
course of business and payment of customary fees to non-officer directors of
Holdings and its Subsidiaries and (vi) transactions pursuant to the Registration
Agreement and the Transaction Services Agreement.

        8.08    Capital Expenditures.    (a) Holdings will not, and will not
permit any of its Subsidiaries to, make any Capital Expenditures, except that
the Borrower and its Subsidiaries may make Capital Expenditures (i) in the
Borrower's fiscal year ending September 30, 2002 so long as the aggregate amount
of such Capital Expenditures does not exceed $7,500,000 and (ii) in each fiscal
year of the Borrower thereafter so long as the aggregate amount of such Capital
Expenditures does not exceed $6,000,000.

        (b)  Notwithstanding the foregoing, in the event that the amount of
Capital Expenditures permitted to be made by the Borrower and its Subsidiaries
pursuant to clause (a) above in any period (before giving effect to any increase
in such permitted expenditure amount pursuant to this clause (b)) is greater
than the amount of such Capital Expenditures made by the Borrower and its
Subsidiaries during such period, such excess (the "Rollover Amount") may be
carried forward and utilized to make Capital Expenditures in succeeding
fiscal years, provided that in no event shall the aggregate amount of Capital
Expenditures made by the Borrower and its Subsidiaries during any fiscal year
pursuant to Section 8.08(a) and this Section 8.08(b) exceed the amount permitted
to be made in such fiscal year pursuant to Section 8.08(a) plus the sum of
(x) $1,500,000, and (y) (without duplication) the then applicable Vitamin
Antitrust Litigation Proceeds Amount and provided further, that (i) no Rollover
Amount, once carried forward to any subsequent fiscal year, may be carried
forward to any fiscal year thereafter and (ii) in a fiscal year in which a
Rollover Amount is made available pursuant to this Section 8.08(b), such
Rollover Amount shall be deemed to be expended first in such fiscal year before
amounts provided for in Section 8.08(a) for such fiscal year.

        (c)  Notwithstanding the foregoing, the Borrower and its Subsidiaries
may make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under the foregoing clauses (a) and (b)) in an
aggregate amount not to exceed the sum of (x) the then applicable Cumulative
Consolidated Net Income Amount and (y) (without duplication) the then applicable
Vitamin Antitrust Litigation Proceeds Amount.

        (d)  Notwithstanding the foregoing, the Borrower and its Subsidiaries
may make Capital Expenditures (which Capital Expenditures will not be included
in any determination under the foregoing clauses (a) and (b)) with (i) the
insurance proceeds received by the Borrower or any of its Subsidiaries from any
Recovery Event so long as such Capital Expenditures are to replace or restore
any properties or assets in respect of which such proceeds were paid within one
year following the date of the receipt of such insurance proceeds and
(ii) Proceeds received by the Borrower or its Subsidiaries from asset sales.

        (e)  Notwithstanding the foregoing, the Borrower and its Subsidiaries
may make (x) Capital Expenditures (which Capital Expenditures will not be
included in any determination under the foregoing clauses (a) and (b)) for
purchases of DDO or additional real property and improvements of Real Property
in an aggregate amount not to exceed $12,000,000 and (y) Capital Expenditures
resulting solely from the classification of the DDO Lease as a Capital Lease.

        8.09    Leverage Ratio.    The Borrower will not permit the Leverage
Ratio on the last day of any Test Period to be more than 3.0:1.0.

        8.10    Consolidated Fixed Charge Coverage Ratio.    The Borrower will
not permit the Consolidated Fixed Charge Coverage Ratio for any Test Period to
be less than 1.25:1.00.

48

--------------------------------------------------------------------------------


        8.11    Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; Issuance of Capital Stock; etc.    Holdings will not,
and will not permit any of its Subsidiaries to:

        (a)  amend, modify or change in any way adverse to the interests of the
Banks, any Management Agreement, its Certificate of Incorporation (including,
without limitation, by the filing or modification of any certificate of
designation) or By-Laws, or any agreement entered into by it with respect to its
capital stock (including any Shareholders' Agreement), or enter into any new
agreement with respect to its capital stock which would be materially adverse to
the interests of the Banks; or

        (b)  issue any class of capital stock other than (x) in the case of the
Borrower and its Subsidiaries, non-redeemable common stock and (y) in the case
of Holdings, (1) issuances of Permitted Holdings PIK Securities to the extent
permitted by Section 8.04 and (2) issuances of Holdings Common Stock where,
after giving effect to such issuance, no Event of Default will exist under
Section 9.10 and to the extent the proceeds thereof are applied in accordance
with Section 7.14.

        8.12    Limitation on Certain Restrictions on Subsidiaries.    Holdings
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by Holdings or any Subsidiary of
Holdings, or pay any Indebtedness owed to Holdings or a Subsidiary of Holdings,
(b) make loans or advances to Holdings or any of Holdings' Subsidiaries or
(c) transfer any of its properties or assets to Holdings or any of Holdings'
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or a Subsidiary of the
Borrower, (iv) customary provisions restricting assignment of any licensing
agreement entered into by the Borrower or a Subsidiary of the Borrower in the
ordinary course of business, (v) customary provisions restricting the transfer
of assets subject to Liens permitted under Sections 8.03(l) and (m) and (vi) any
document or instrument evidencing Foreign Subsidiary Working Capital
Indebtedness so long as such encumbrance or restriction only applies to the
Foreign Subsidiary incurring such Indebtedness.

        8.13    Limitation on the Creation of Subsidiaries.    Notwithstanding
anything to the contrary contained in this Agreement, Holdings will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Effective Date any Subsidiary; provided that the Borrower and its
Wholly-Owned Subsidiaries shall be permitted to establish or create
(x) Subsidiaries as a result of investments made pursuant to Section 8.05 and
(y) Wholly-Owned Subsidiaries so long as (i) prior written notice thereof is
given to the Administrative Agent as soon as reasonably practicable, (ii) the
capital stock of such new Subsidiary is pledged pursuant to, and to the extent
required by, this Agreement and the Pledge Agreement and the certificates, if
any, representing such stock, together with stock powers duly executed in blank,
are delivered to the Collateral Agent, (iii) such new Subsidiary (other than a
Foreign Subsidiary except to the extent otherwise required pursuant to
Section 7.13) executes a counterpart of the Subsidiary Guaranty, the Pledge
Agreement and the Security Agreement, and (iv) to the extent requested by the
Administrative Agent or the Required Banks, takes all actions required pursuant
to Section 7.11. In addition, each new Subsidiary that is required to execute
any Credit Document shall execute and deliver, or cause to be executed and
delivered, all other relevant documentation of the type described in Section 5
as such new Subsidiary would have had to deliver if such new Subsidiary were a
Credit Party on the Effective Date.

49

--------------------------------------------------------------------------------


        SECTION 9.    Events of Default.    Upon the occurrence of any of the
following specified events (each, an "Event of Default"):

        9.01    Payments.    The Borrower shall (i) default in the payment when
due of any principal of the Loans or (ii) default, and such default shall
continue for three or more days, in the payment when due of any Unpaid Drawing,
any interest on the Loans or any Fees or any other amounts owing hereunder or
under any other Credit Document; or

        9.02    Representations, etc.    Any representation, warranty or
statement made by Holdings, the Borrower or any other Credit Party herein or in
any other Credit Document or in any statement or certificate delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

        9.03    Covenants.    Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Sections 7.11, 7.14 or 8, or (b) default in the due performance or observance by
it of any term, covenant or agreement (other than those referred to in
Section 9.01, 9.02 or clause (a) of this Section 9.03) contained in this
Agreement and such default shall continue unremedied for a period of at least
30 days after notice to the defaulting party by the Administrative Agent or the
Required Banks; or

        9.04    Default Under Other Agreements.    (a) Holdings or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which Indebtedness was created or (ii) default in
the observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause any such Indebtedness to become due prior to its
stated maturity; or (b) any Indebtedness (other than the Obligations) of
Holdings or any of its Subsidiaries shall be declared to be due and payable, or
shall be required to be prepaid other than by a regularly scheduled required
prepayment or as a mandatory prepayment (unless such required prepayment or
mandatory prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default), prior to the stated maturity thereof;
provided, that it shall not constitute an Event of Default pursuant to
clause (a) or (b) of this Section 9.04 unless the principal amount of any one
issue of such Indebtedness, or the aggregate amount of all such Indebtedness
referred to in clauses (a) and (b) above, exceeds $3,750,000 at any one time; or

        9.05    Bankruptcy, etc.    Holdings or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled "Bankruptcy," as now or hereafter in effect, or any successor
thereto (the "Bankruptcy Code"); or an involuntary case is commenced against
Holdings or any of its Subsidiaries and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of Holdings or any of its
Subsidiaries; or Holdings or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to Holdings or any of
its Subsidiaries; or there is commenced against Holdings or any of its
Subsidiaries any such proceeding which remains undismissed for a period of
60 days; or Holdings or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or
Holdings or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate action is taken by Holdings or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or

50

--------------------------------------------------------------------------------

        9.06    ERISA.    (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code, a contributing sponsor (as defined in Section 4001(a)(13) of ERISA)
of a Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan shall have had
or is likely to have a trustee appointed to administer such Plan, any Plan is,
shall have been or is likely to be terminated or the subject of termination
proceedings under ERISA, any Plan shall have an Unfunded Current Liability, a
contribution required to be made to a Plan or a Foreign Pension Plan has not
been timely made, Holdings or any Subsidiary of Holdings or any ERISA Affiliate
has incurred or is likely to incur a liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code, or Holdings or any
Subsidiary of Holdings has incurred or is likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) which provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or employee pension benefit
plans (as defined in Section 3(2) of ERISA) or Foreign Pension Plans; (b) there
shall result from any such event or events the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability; and (c) which lien, security interest or liability which arises
from such event or events will have a Material Adverse Effect; or

        9.07    Security Documents.    (a) Except in each case to the extent
resulting from the failure of the Collateral Agent to retain possession of the
applicable Pledged Securities, any Security Document shall cease to be in full
force and effect, or shall cease to give the Collateral Agent the Liens, rights,
powers and privileges purported to be created thereby in favor of the Collateral
Agent, or (b) any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond any cure or grace period specifically applicable thereto pursuant to the
terms of such Security Document; or

        9.08    Guaranties.    Except to the extent that a Subsidiary Guarantor
is released in accordance with the provisions hereof and of the other Credit
Documents, the Guaranties or any provision thereof shall cease to be in full
force and effect, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor's obligations under any
Guaranty or any Guarantor shall default in the due performance or observance of
any material term, covenant or agreement on its part to be performed or observed
pursuant to any Guaranty; or

        9.09    Judgments.    One or more judgments or decrees shall be entered
against Holdings or any of its Subsidiaries involving a liability (not paid or
not fully covered by insurance) in excess of $3,750,000 for all such judgments
and decrees and all such judgments or decrees shall not have been vacated,
discharged or stayed or bonded pending appeal within 60 days from the entry
thereof; or

        9.10    Ownership.    A Change of Control Event shall have occurred;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Banks, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Bank to enforce its claims against any Guarantor or
the Borrower, except as otherwise specifically provided for in this Agreement
(provided, that if an Event of Default specified in Section 9.05 shall occur
with respect to the Borrower, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Revolving Loan Commitment terminated, whereupon the
Revolving Loan Commitment of each Bank shall forthwith terminate immediately and
any Commitment Fees shall forthwith become due and payable without any other
notice of any kind;

51

--------------------------------------------------------------------------------


(ii) declare the principal of and any accrued interest in respect of all Loans
and all Obligations owing hereunder (including Unpaid Drawings) to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; (iii) enforce, as Collateral Agent (or direct the Collateral Agent to
enforce), any or all of the Liens and security interests created pursuant to the
Security Documents; (iv) terminate any Letter of Credit which may be terminated
in accordance with its terms; and (v) direct the Borrower to pay (and the
Borrower hereby agrees upon receipt of such notice, or upon the occurrence of
any Event of Default specified in Section 9.05, to pay) to the Collateral Agent
at the Payment Office such additional amounts of cash, to be held as security
for the Borrower's reimbursement obligations in respect of Letters of Credit
then outstanding, equal to the aggregate Stated Amount of all Letters of Credit
then outstanding.

        SECTION 10.    Definitions.    As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires.
Defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular:

        "Acquired Entity or Business" shall have the meaning set forth in the
definition of "Consolidated Net Income."

        "Additional Security Documents" shall have the meaning provided in
Section 7.11.

        "Administrative Agent" shall have the meaning provided in the first
paragraph of this Agreement and shall include any successor to the
Administrative Agent appointed pursuant to Section 11.10.

        "Affiliate" shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (ii) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

        "Agreement" shall mean this Credit Agreement, as the same may be from
time to time modified, amended and/or supplemented.

        "Applicable Base Rate Margin" shall mean, during any Applicable Period,
the respective percentage per annum set forth in clause (A), (B), (C), (D),
(E) or (F) below if, but only if, as of the Test Date with respect to such
Applicable Period the condition set forth in clause (A), (B), (C), (D) or (E) as
the case may be, below is met:

        (A)  1.250% if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be 2.50:1.00 or greater;

        (B)  1.125% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.50:1.00 and none of
the conditions set forth in clauses (C), (D), (E) and (F) below are satisfied;

        (C)  1.000% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.25:1.00 and none of
the conditions set forth in clauses (D), (E) and (F) below is satisfied;

        (D)  0.750% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.00:1.00 and neither
condition set forth in clause (E) or (F) below is satisfied;

52

--------------------------------------------------------------------------------




        (E)  0.500% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.75:1.00 and the
condition set forth in clause (F) below is not satisfied; or

        (F)  0.375% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.50:1.00

Notwithstanding anything to the contrary contained above in this definition,
(i) except as provided in clause (ii) below, the Applicable Base Rate Margin
shall be 0.750% until the day which is 90 days after the Effective Date,
whereafter the Applicable Base Rate Margin shall be as otherwise determined in
accordance with this definition and (ii) the Applicable Base Rate Margin shall
be 1.250% at any time when (x) an Event of Default shall exist or (y) financial
statements have not been delivered when required pursuant to Section 7.01(a) or
(b), as the case may be.

        "Applicable Commitment Fee Percentage" shall mean, during any Applicable
Period, the respective percentage per annum set forth in clause (A), (B), (C),
(D), (E) or (F) below if, but only if, as of the Test Date with respect to such
Applicable Period the condition set forth in clause (A), (B), (C), (D), (E) or
(F) below, as the case may be, is met:

        (A)  0.500% if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be 2.50:1.00 or greater;

        (B)  0.450% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.50:1.00 and none of
the conditions set forth in clause (C), (D), (E) and (F) below are satisfied;

        (C)  0.400% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.25:1.00 and none of
the conditions set forth in clause (D), (E) and (F) below are satisfied;

        (D)  0.350% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.00:1.00 and neither
of the conditions set forth in clause (E) or (F) below is satisfied;

        (E)  0.300% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.75:1.00 and the
condition set forth in clause (F) below is not satisfied;

        (F)  0.250% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.50:1.00.

Notwithstanding anything to the contrary contained above in this definition,
(i) except as provided in clause (ii) below, the Applicable Commitment Fee
Percentage shall be 0.350% until the day which is 90 days after the Effective
Date, whereafter the Applicable Commitment Fee Percentage shall be as otherwise
determined in accordance with this definition and (ii) the Applicable Commitment
Fee Percentage shall be 0.500% at all times when (x) an Event of Default shall
exist or (y) financial statements have not been delivered when required pursuant
to Section 7.01(a) or (b), as the case may be.

        "Applicable Eurodollar Margin" shall mean, during any Applicable Period,
the respective percentage per annum set forth in clause (A), (B), (C), (D),
(E) or (F) below if, but only if, as of the Test Date with respect to such
Applicable Period the condition set forth in clause (A), (B), (C), (D), (E) or
(F) as the case may be, below is met:

        (A)  2.250% if, as of the Test Date the Leverage Ratio for the Test
Period ended on such Test Date shall be 2.50:1.00 or greater;

53

--------------------------------------------------------------------------------

        (B)  2.125% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.50:1.00 and none of
the conditions set forth in clauses (C), (D), (E) and (F) below are satisfied;

        (C)  2.000% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.25:1.00 and none of
the conditions set forth in clauses (D), (E) and (F) below is satisfied;

        (D)  1.750% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 2.00:1.00 and neither
condition set forth in clause (E) or (F) below is satisfied;

        (E)  1.500% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.75:1.00 and the
condition set forth in clause (F) below is not satisfied; or

        (F)  1.375% if, but only if, as of the Test Date the Leverage Ratio for
the Test Period ended on such Test Date shall be less than 1.50:1.00

Notwithstanding anything to the contrary contained above in this definition,
(i) except as provided in clause (ii) below, the Applicable Eurodollar Margin
shall be 1.750% until the day which 90 days after the Effective Date, whereafter
the Applicable Eurodollar Margin shall be as otherwise determined in accordance
with this definition and (ii) the Applicable Eurodollar Margin shall be 2.250%
at any time when (x) an Event of Default shall exist or (y) financial statements
have not been delivered when required pursuant to Section 7.01(a) or (b), as the
case may be.

        "Applicable Period" shall mean each period which shall commence on a
date on which the financial statements are delivered pursuant to
Section 7.01(a) or (b), as the case may be, and which shall end on the earlier
of (i) the date of actual delivery of the next financial statements pursuant to
Section 7.01(a) or (b), as the case may be, and (ii) the latest date on which
the next financial statements are required to be delivered pursuant to
Section 7.01(a) or (b), as the case may be.

        "Assignment and Assumption Agreement" shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit I (appropriately
completed).

        "Authorized Officer" shall mean the Chief Executive Officer, President,
Chief Financial Officer, Controller or Secretary or any other senior officer of
Holdings or the Borrower designated as such in writing to the Administrative
Agent by Holdings or the Borrower.

        "Bain Affiliates" shall mean any Affiliate of Bain Capital, provided
that for purposes of the definition of "Change of Control Event", the term Bain
Affiliate shall not include (x) any portfolio company of either Bain Capital or
any Affiliate of Bain Capital or (y) any officer or director of Holdings or any
of its Subsidiaries that is not also a partner or stockholder of Bain Capital.

        "Bain Capital" shall mean Bain Capital, LLC, a Delaware limited
liability company.

        "Bank" shall have the meaning provided in the first paragraph of this
Agreement.

        "Bank Default" shall mean (i) the refusal (which has not been retracted)
of a Bank to make available its portion of any Borrowing or to fund its portion
of any unreimbursed payment under Section 2.04(c) or (ii) a Bank having notified
the Administrative Agent and/or the Borrower that it does not intend to comply
with the obligations under Section 1.01(a), 1.01(c) or 2.04(c), in the case of
either clause (i) or (ii) above as a result of the appointment of a receiver or
conservator with respect to such Bank at the direction or request of any
regulatory agency or authority.

        "Bankruptcy Code" shall have the meaning provided in Section 9.05.

54

--------------------------------------------------------------------------------


        "Base Rate" at any time shall mean the higher of (x) the rate which is
1/2 of 1% in excess of the Federal Funds Rate and (y) the Prime Lending Rate.

        "Base Rate Loan" shall mean each Loan bearing interest at the rates
provided in Section 1.08(a).

        "Borrower" shall have the meaning provided in the first paragraph of
this Agreement.

        "Borrower Subordinated Loans" shall have the meaning provided in
Section 8.05(r).

        "Borrower Subordinated Note" shall mean an unsecured junior subordinated
note issued by the Borrower (and not guaranteed or supported in any way by any
Subsidiary of the Borrower) in the form of Exhibit M, as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.

        "Borrowing" shall mean each of (i) the incurrence of Swingline Loans
from the Swingline Bank on a given date and (ii) the incurrence of one Type of
Revolving Loan by the Borrower from all of the Banks on a pro rata basis on a
given date (or resulting from conversions on a given date), having in the case
of Eurodollar Loans the same Interest Period; provided, that Base Rate Loans
incurred pursuant to Section 1.10(b) shall be considered part of any related
Borrowing of Eurodollar Loans.

        "Business Day" shall mean (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in the City of New York a legal holiday or a day on which banking institutions
are authorized by law or other governmental actions to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in U.S. dollar deposits in the interbank Eurodollar market.

        "Capital Expenditures" shall mean, with respect to any Person, without
duplication, all expenditures by such Person which should be capitalized in
accordance with GAAP, including, without duplication, all such expenditures with
respect to fixed or capital assets (including, without limitation, expenditures
for maintenance and repairs which should be capitalized in accordance with
GAAP), and the amount of all Capitalized Lease Obligations incurred by such
Person.

        "Capital Lease" as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.

        "Capitalized Lease Obligations" shall mean all obligations under Capital
Leases of Holdings or any of its Subsidiaries in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.

        "Cash Equivalents" shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided, that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (ii) U.S. dollar denominated
time deposits, certificates of deposit and bankers acceptances of (x) any Bank
or (y) any bank whose short-term commercial paper rating from Standard & Poor's
Corporation ("S&P") is at least A-1 or the equivalent thereof or from Moody's
Investors Service, Inc. ("Moody's") is at least P-1 or the equivalent thereof
(any such bank or Bank, an "Approved Bank"), in each case with maturities of not
more than twelve months from the date of acquisition, (iii) commercial paper
issued by any Approved Bank or by the parent company of any Approved Bank and
commercial paper issued by, or guaranteed by, any industrial or financial
company with a short-term commercial paper rating of at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody's,
or guaranteed by any industrial company with a long term unsecured debt rating
of at least A or A2, or the equivalent of each thereof, from S&P or Moody's, as
the case may be, and in each case maturing within twelve months after the date
of acquisition, (iv) marketable direct obligations issued by any state of the
United States of America or

55

--------------------------------------------------------------------------------


any political subdivision of any such state or any public instrumentality
thereof maturing within twelve months from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either S&P or Moody's and (v) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (iv) above.

        "Change of Control Event" shall mean (a) Holdings shall cease to own
directly 100% on a fully diluted basis of the economic and voting interest in
the Borrower's capital stock, (b) any Person or "group" (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as in effect on
the Effective Date), other than Bain Capital and/or the Bain Affiliates and/or
senior officers of Holdings and/or its Subsidiaries and/or Continuing Directors,
shall (i) have acquired beneficial ownership of 40% or more on a fully diluted
basis of the voting and/or economic interest in Holdings' capital stock or
(ii) obtained the power (whether or not exercised) to elect a majority of
Holdings' directors or (c) the Board of Directors of Holdings shall cease to
consist of a majority of Continuing Directors.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

        "Collateral" shall mean all of the Collateral as defined in each of the
Security Documents.

        "Collateral Agent" shall mean the Administrative Agent acting as
collateral agent for the Secured Creditors.

        "Collective Bargaining Agreements" shall have the meaning provided in
Section 5.14(b).

        "Commitment Fee" shall have the meaning provided in Section 3.01(a).

        "Consolidated Debt" shall mean, at any time, all Indebtedness (other
than Permitted Holdings PIK Securities and Shareholder Subordinated Notes) of
Holdings and its Subsidiaries determined on a consolidated basis, provided that
for purposes of this definition, (i) the amount of Indebtedness in respect of
Interest Rate Protection Agreements shall be at any time the unrealized net loss
portion, if any, of the Borrower and/or its Subsidiaries thereunder on a
marked-to-market basis determined no more than one month prior to such time and
(ii) to the extent that any Foreign Subsidiary Working Capital Indebtedness is
supported by a Letter of Credit, the amount of such arrangement that shall
constitute Consolidated Debt shall be the greater of the outstanding principal
amount of such Indebtedness and the stated amount of such Letter of Credit.

        "Consolidated EBIT" shall mean, for any period, Consolidated Net Income,
before (i) consolidated interest expense (inclusive of amortization of deferred
financing fees, premiums on Interest Rate Protection Agreements and any other
original issue discount and net of interest income) of Holdings and its
Subsidiaries determined on a consolidated basis, (ii) the write-off of inventory
step-up and in-process research and development costs in accordance with
purchase accounting, (iii) any non-cash charges deducted in determining
Consolidated Net Income for such period and related to the issuance by Holdings
of stock, warrants or options to management (or any exercise of any such
warrants or options), (iv) provisions for taxes based on income and foreign
withholding taxes, (v) giving effect to any extraordinary gains or losses but
with giving effect to gains or losses from sales of assets sold in the ordinary
course of business, (vi) any non-cash charges related to the write-up of samples
in accordance with purchase accounting, (vii) any impairment of goodwill as a
result of Statement of Financial Accounting Standards No. 142, and (viii) the
amortization or write-off of deferred financing costs.

56

--------------------------------------------------------------------------------


        "Consolidated EBITDA" shall mean, for any period, Consolidated EBIT,
adjusted by adding thereto the amount of all depreciation expense and
amortization expense that were deducted in determining Consolidated EBIT for
such period.

        "Consolidated Fixed Charge Coverage Ratio" shall mean, for any period,
the ratio of (x) Consolidated EBITDA for such period, plus (i) Consolidated
Rental Expense, minus (ii) the amount of all Capital Expenditures made by the
Borrower and its Subsidiaries in accordance with Sections 8.08(a), (b) and
(c) during such period to (y) Consolidated Fixed Charges for such period.

        "Consolidated Fixed Charges" shall mean, for any period, the sum of
(i) Consolidated Interest Expense (net of interest income) for such period,
(ii) the scheduled principal amount of all amortization payments on all
Indebtedness (including the principal component of all Capitalized Lease
Obligations) of Holdings and its Subsidiaries for such period, (iii) the amount
of all cash payments made by Holdings and its Subsidiaries in respect of taxes
or tax liabilities for such period, (iv) Consolidated Rental Expense for such
period and (v) the aggregate amount of cash dividends paid (or required to be
paid) by Holdings to stockholders of Holdings during such period (which shall
not include, for purposes of the definition, any cash paid in respect of
redemptions or repurchases of Holdings Common Stock).

        "Consolidated Interest Expense" shall mean, for any period, total
interest expense (including that attributable to Capital Leases in accordance
with GAAP) of Holdings and its Subsidiaries determined on a consolidated basis
with respect to all outstanding Indebtedness of Holdings and its Subsidiaries,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers' acceptance financing
and net costs or benefits under Interest Rate Protection Agreements, but
excluding, however, amortization of any payments made to obtain any Interest
Rate Protection Agreements and deferred financing costs and any interest expense
on deferred compensation arrangements to the extent included in total interest
expense.

        "Consolidated Net Income" shall mean, for any period, the net income (or
loss), after provision for taxes, of Holdings and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period but
excluding any unrealized losses and gains for such period resulting from
mark-to-market of Other Hedging Agreements; provided that (x) for purposes of
Section 8.09 and the definitions of Applicable Base Rate Margin, Applicable
Commitment Fee Percentage and Applicable Eurodollar Margin there shall be
included (to the extent not already included) in determining Consolidated Net
Income for any period the net income (or loss) of any Person, business, property
or asset acquired during such period pursuant to Section 8.02(o) and not
subsequently sold or otherwise disposed of by the Borrower or one of its
Subsidiaries during such period (each such Person, business, property or asset
acquired and not subsequently disposed of during such period, an "Acquired
Entity or Business"), in each case based on the actual net income (or loss) of
such Acquired Entity or Business for the entire period (including the portion
thereof occurring prior to such acquisition) and (y) for purposes of calculating
Consolidated Net Income for any period, Consolidated Net Income shall be
adjusted for factually supportable and identifiable pro forma cost savings for
such period determined in accordance with GAAP and concurred in by the
independent accountants of Holdings that are directly attributable to the
acquisition of an Acquired Entity or Business pursuant to a Permitted
Acquisition.

        "Consolidated Rental Expense" shall mean for any period of
determination, the aggregate amount of cash rent incurred by Holdings and its
Subsidiaries during such period in respect of Real Property leased by Holdings
and its Subsidiaries as office space and/or to provide a site for operations of
the business of Holdings and its Subsidiaries, in each case to the extent
deducted in determining Consolidated Net Income.

        "Contingent Obligations" shall mean as to any Person any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly,

57

--------------------------------------------------------------------------------


including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security for such obligation, (b) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection or standard contractual
indemnities entered into, in each case in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

        "Continuing Directors" shall mean the directors of Holdings on the
Effective Date and each other director if such director's nomination for the
election to the Board of Directors of Holdings is recommended by a majority of
the then Continuing Directors.

        "Controlled Subsidiary" shall mean any entity that (i) the Borrower
directly or indirectly owns at least eighty percent (80%) of the outstanding and
issued voting equity interests; (ii) the Borrower has the power directly or
indirectly to elect at least a majority of the Board of Directors; and (iii) the
Borrower has the right at its election to acquire all of the voting equity
interests of such entity.

        "Credit Documents" shall mean this Agreement, the Notes, the Guaranties
and each Security Document.

        "Credit Event" shall mean the making of a Loan (other than a Revolving
Loan made pursuant to a Mandatory Borrowing) or the issuance of a Letter of
Credit.

        "Credit Party" shall mean Holdings, the Borrower and each Subsidiary
Guarantor.

        "Cumulative Consolidated Net Income Amount" shall mean, at any time for
the determination thereof, the sum of 50% of Consolidated Net Income (before any
impairment of goodwill as a result of Statement of Financial Accounting
Standards No. 142 and the amortization of or write-off of deferred financing
costs to the extent otherwise deducted in determining Consolidated Net Income),
with any negative number being subtracted at the rate of 50% of the amount by
which it is negative, for each fiscal quarter (taken as one accounting period)
commencing on or after October 1, 2001 and ending prior to such date of
determination; as such amount may be reduced as a result of any transaction
consummated on the basis thereof in the amount so expended in reliance thereon.

        "DDO" shall mean the Business Depot Ogden (formerly known as the Defense
Distribution Depot) that is a business park located in Ogden, Utah, owned by the
Department of Defense, but operated and/or managed by Ogden City and/or Boyder
BDO, LLC on the Effective Date.

        "DDO Lease" shall mean the lease relating to the DDO, dated as of
March 5, 1998, between Ogden City, as lessor and Holdings, as lessee, as in
effect on the Effective Date.

        "Default" shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.

        "Defaulting Bank" shall mean any Bank with respect to which a Bank
Default is in effect.

        "Designated Real Property Sale" shall mean sale by the Borrower and/or
any of its Subsidiaries of any Real Property owned by them from time to time or
the sale by Holdings of its Real Property at the DDO.

58

--------------------------------------------------------------------------------

        "Dividends" shall have the meaning provided in Section 8.06.

        "Documents" shall mean the Credit Documents and the Refinancing
Documents.

        "Domestic Subsidiary" shall mean each Subsidiary of the Borrower which
is not a Foreign Subsidiary.

        "Effective Date" shall have the meaning provided in Section 12.10.

        "Eligible Transferee" shall mean and include a commercial bank,
investment company, financial institution or other "accredited investor" (as
defined in Regulation D of the Securities Act).

        "Employment Agreements" shall have the meaning provided in
Section 5.14(f).

        "Environmental Claims" shall mean any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any violation (or alleged violation) by Holdings or any of its Subsidiaries,
or any liability (or alleged liability) of Holdings or any of its Subsidiaries,
under any Environmental Law or any permit issued to Holdings or any of its
Subsidiaries under any such law (hereafter "Claims"), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

        "Environmental Law" shall mean any federal, state or local statute, law,
rule, regulation, ordinance, code, policy or rule of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment (for purposes of this definition (collectively, "Laws")),
relating to the protection of the environment or Hazardous Materials or health
and safety to the extent health and safety issues arise under the Occupational
Safety and Health Act of 1970, as amended, or any such similar Laws.

        "Equity Proceeds Amount" shall mean, at any time for the determination
thereof, the product of (i) 0.50 multiplied by (ii) the Net Proceeds received by
Holdings and/or its Subsidiaries after the Effective Date from any issuance of
capital stock (to the extent permitted by Section 8.11(b)), as such amount may
be reduced as a result of any transaction consummated on the basis thereof in
the amount so expended in reliance thereon.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and the rulings
issued thereunder. Section references to ERISA are to ERISA as in effect at the
date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted for ERISA.

        "ERISA Affiliate" shall mean each person (as defined in Section 3(9) of
ERISA) which together with Holdings or any Subsidiary of Holdings would be
deemed to be a "single employer" within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

        "Eurodollar Loans" shall mean each Loan bearing interest at the rates
provided in Section 1.08(b).

        "Eurodollar Rate" shall mean, with respect to each Interest Period for a
Eurodollar Loan, (i) the arithmetic average (rounded to the nearest 1/100 of 1%)
of the offered quotation to first-class banks in the interbank Eurodollar market
by the Administrative Agent for U.S. dollar deposits of amounts in same day
funds comparable to the outstanding principal amount of the Eurodollar Loan of
the Administrative Agent for which an interest rate is then being determined
with maturities comparable to the Interest Period to be applicable to such
Eurodollar Loan, determined as of 10:00 A.M. (New York

59

--------------------------------------------------------------------------------


time) on the date which is two Business Days prior to the commencement of such
Interest Period divided (and rounded upward to the next whole multiple of 1/16
of 1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable to any member
bank of the Federal Reserve System in respect of Eurocurrency liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

        "Event of Default" shall have the meaning provided in Section 9.

        "Existing Credit Agreement" shall mean the Credit Agreement, dated as of
February 25, 1998, among Holdings, the Borrower, various lending institutions
and Bankers Trust Company, as Agent, as the same may have been amended, modified
or supplemented prior to the Effective Date.

        "Existing Indebtedness" shall have the meaning provided in Section 6.12.

        "Existing Indebtedness Agreements" shall have the meaning provided in
Section 5.14(c).

        "Facing Fee" shall have the meaning provided in Section 3.01(c).

        "Federal Funds Rate" shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

        "Fees" shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.

        "Foreign Cash Equivalents" shall mean certificates of deposit or bankers
acceptances of any bank organized under the laws of Canada, Japan or any country
that is a member of the European Economic Community whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody's
is at least P-1 or the equivalent thereof, in each case with maturities of not
more than twelve months from the date of acquisition.

        "Foreign Pension Plan" shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by Holdings or any one or more
of its Subsidiaries primarily for the benefit of employees of Holdings or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

        "Foreign Subsidiary" shall mean each Subsidiary of the Borrower that is
incorporated under the laws of any jurisdiction other than the United States of
America, any State thereof, or any territory thereof.

        "Foreign Subsidiary Working Capital Indebtedness" shall have the meaning
provided in Section 8.04(h).

        "GAAP" shall mean generally accepted accounting principles in the United
States of America, as promulgated by the American Institute of Certified Public
Accountants and its committees, as in effect from time to time; it being
understood and agreed that determinations in accordance with GAAP for purposes
of Section 8, including defined terms as used therein, are subject (to the
extent provided therein) to Section 12.07(a).

60

--------------------------------------------------------------------------------


        "Guaranteed Creditors" shall mean and include each of the Administrative
Agent, the Collateral Agent, the Banks and each Person (other than any Credit
Party) party to an Interest Rate Protection Agreement or Other Hedging Agreement
to the extent such party constitutes a Secured Creditor under the Security
Documents.

        "Guaranteed Obligations" shall mean (i) the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of the
principal and interest on each Note issued by the Borrower to each Bank, and
Loans made, under this Agreement and all reimbursement obligations and Unpaid
Drawings with respect to Letters of Credit, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of the
Borrower to such Bank now existing or hereafter incurred under, arising out of
or in connection with this Agreement or any other Credit Document and the due
performance and compliance with all the terms, conditions and agreements
contained in the Credit Documents by the Borrower and (ii) the full and prompt
payment when due (whether by acceleration or otherwise) of all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) of the Borrower owing under any such
Interest Rate Protection Agreement or Other Hedging Agreement entered into by
the Borrower or any of its Subsidiaries with any Bank or any affiliate thereof
(even if such Bank subsequently ceases to be a Bank under this Agreement for any
reason) so long as such Bank or affiliate participates in such Interest Rate
Protection Agreement or Other Hedging Agreement, and their subsequent assigns,
if any, whether now in existence or hereafter arising, and the due performance
and compliance with all terms, conditions and agreements contained therein.

        "Guarantor" shall mean Holdings and each Subsidiary Guarantor.

        "Guaranty" shall mean and include each of the Holdings Guaranty and the
Subsidiary Guaranty.

        "Hazardous Materials" shall mean (a) any petrochemical or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; and (b) any chemicals, materials or substances defined as or included
in the definition of "hazardous substances," "hazardous wastes," "hazardous
materials," "restricted hazardous materials," "extremely hazardous wastes,"
"restrictive hazardous wastes," "toxic substances," "toxic pollutants,"
"contaminants" or "pollutants," or words of similar meaning and regulatory
effect.

        "Holdings" shall have the meaning provided in the first paragraph of
this Agreement.

        "Holdings Common Stock" shall have the meaning provided in Section 6.16.

        "Holdings Guaranty" shall mean the guaranty of Holdings pursuant to
Section 13.

        "Indebtedness" of any Person shall mean without duplication (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services payable to the sellers thereof or any of such seller's
assignees which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person but excluding deferred rent as determined in
accordance with GAAP, (iii) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all unpaid drafts drawn
thereunder, (iv) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed, (v) all Capitalized Lease Obligations of such Person, (vi) all
obligations of such Person to pay a specified purchase price for goods or
services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vii) all obligations under Interest Rate Protection Agreements and
Other Hedging Agreements and (viii) all Contingent Obligations of such Person,
provided, that Indebtedness shall not include trade payables and accrued
expenses, in each case arising in the ordinary course of business.

61

--------------------------------------------------------------------------------


        "Initial Borrowing Date" shall mean the date on which the initial Loans
are incurred hereunder.

        "Intercompany Loan" shall have the meaning provided in Section 8.05(g).

        "Intercompany Notes" shall mean promissory notes, in the form of
Exhibit J, evidencing Intercompany Loans.

        "Interest Period," with respect to any Eurodollar Loan, shall mean the
interest period applicable thereto, as determined pursuant to Section 1.09.

        "Interest Rate Protection Agreement" shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

        "L/C Supportable Indebtedness" shall mean (i) Foreign Subsidiary Working
Capital Indebtedness, (ii) obligations of the Borrower or its Subsidiaries
incurred in the ordinary course of business with respect to insurance
obligations and workers' compensation, surety bonds and other similar statutory
obligations and (iii) such other obligations of the Borrower or any of its
Subsidiaries as are reasonably acceptable to the respective Letter of Credit
Issuer and otherwise permitted to exist pursuant to the terms of this Agreement.

        "Leasehold" of any Person shall mean all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

        "Letter of Credit" shall have the meaning provided in Section 2.01(a).

        "Letter of Credit Fee" shall have the meaning provided in
Section 3.01(b).

        "Letter of Credit Issuer" shall mean Rabobank, and any Bank which at the
request of the Borrower and with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld) agrees, in such Bank's sole
discretion, to become a Letter of Credit Issuer for the purpose of issuing
Letters of Credit pursuant to Section 2.

        "Letter of Credit Outstandings" shall mean, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all outstanding Letters
of Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

        "Letter of Credit Request" shall have the meaning provided in
Section 2.02(a).

        "Leverage Ratio" shall mean, at any time, the ratio of Consolidated Debt
at such time to Consolidated EBITDA for the Test Period then last ended.

        "Lien" shall mean any mortgage, deed of trust, pledge, security
interest, encumbrance, lien or charge of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any similar recording or notice statute, and any lease having substantially the
same effect as the foregoing).

        "Loan" shall mean each and every Loan made by any Bank hereunder,
including Revolving Loans or Swingline Loans.

        "Management Agreements" shall have the meaning provided in
Section 5.14(e).

        "Mandatory Borrowing" shall have the meaning provided in
Section 1.01(c).

        "Margin Stock" shall have the meaning provided in Regulation U.

        "Material Adverse Effect" shall mean a material adverse effect on the
business, properties, assets, liabilities, results of operations or financial
condition of the Borrower, Holdings and its Subsidiaries taken as a whole, or
the Borrower and its Subsidiaries taken as a whole.

62

--------------------------------------------------------------------------------


        "Material Contracts" shall have the meaning provided in Section 5.14(h).

        "Maturity Date" shall mean January 28, 2007.

        "Maximum Swingline Amount" shall mean $5,000,000.

        "Minimum Borrowing Amount" shall mean (i) for Base Rate Loans (other
than Swingline Loans), $250,000; (ii) for Eurodollar Loans, $500,000; and
(iii) for Swingline Loans, $100,000.

        "Mortgage" shall have the meaning provided in Section 5.13(a).

        "Mortgage Policies" shall have the meaning provided in Section 5.13(b).

        "Mortgaged Properties" shall mean and include (i) all Real Properties
owned and leased by Holdings and its Domestic Subsidiaries to the extent
designated as such on Annex III and (ii) each Real Property subjected to a
mortgage in favor of the Collateral Agent for the benefit of the Secured
Creditors pursuant to Section 7.11.

        "NAIC" shall have the meaning provided in Section 1.10(c).

        "Net Proceeds" shall mean, with respect to any issuance of capital
stock, the Proceeds resulting therefrom net of (a) cash expenses of sale
(including brokerage fees, if any, transfer taxes and payment of principal,
premium and interest of Indebtedness other than the Loans required to be repaid
as a result of such issuance and underwriting discounts and commissions and
other costs associated therewith) and (b) incremental income taxes paid or
payable as a result thereof.

        "Non-Defaulting Bank" shall mean each Bank other than a Defaulting Bank.

        "Note" shall mean each Revolving Note and the Swingline Note.

        "Notice of Borrowing" shall have the meaning provided in Section 1.03.

        "Notice of Conversion" shall have the meaning provided in Section 1.06.

        "Notice Office" shall mean the office of the Administrative Agent
located at 245 Park Avenue, New York, New York 10167-0062 or such other office
as the Administrative Agent may designate to Holdings, the Borrower and the
Banks from time to time.

        "Obligations" shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Administrative Agent, the Collateral Agent or any Bank pursuant to the terms of
this Agreement or any other Credit Document.

        "Other Hedging Agreements" shall mean any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against fluctuations in currency values.

        "Participant" shall have the meaning provided in Section 2.04(a).

        "Payment Office" shall mean the office of the Administrative Agent
located at 245 Park Avenue, New York, New York 10167-0062 or such other office
as the Administrative Agent may designate to Holdings, the Borrower and the
Banks from time to time.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.

        "Percentage" shall mean at any time for each Bank, the percentage
obtained by dividing such Bank's Revolving Loan Commitment at such time by the
Total Revolving Loan Commitment at such time; provided, that if the Total
Revolving Loan Commitment has been terminated, the Percentage of each Bank shall
be determined by dividing such Bank's Revolving Loan Commitment immediately
prior to such termination by the Total Revolving Loan Commitment immediately
prior to such termination.

63

--------------------------------------------------------------------------------


        "Permitted Acquisition" shall have the meaning provided in
Section 8.02(o).

        "Permitted Covenant" shall mean (i) any periodic reporting covenant,
(ii) any covenant restricting payments by Holdings with respect to any
securities of Holdings which are junior to the Permitted Holdings PIK
Securities, (iii) any covenant the default of which can only result in an
increase in the amount of any redemption price, repayment amount, dividend rate
or interest rate, (iv) any covenant the default of which gives rise only to
rights or remedies which are subject to subordination terms reasonably
acceptable to the Administrative Agent, (v) any covenant providing board
observance rights with respect to Holdings' board of directors and (vi) any
other covenant that does not adversely affect the interests of the Banks (as
reasonably determined by the Administrative Agent).

        "Permitted Encumbrances" shall mean (i) those liens, encumbrances and
other matters affecting title to any Mortgaged Property listed in the mortgage
title insurance policies in respect thereof and found, on the date of delivery
of such mortgage title insurance policies to the Administrative Agent in
accordance with the terms hereof, reasonably acceptable by the Administrative
Agent, (ii) as to any particular Mortgaged Property at any time, such easements,
encroachments, covenants, conditions, rights of way, minor defects,
irregularities, encumbrances or similar matters on title which do not materially
impair such Mortgaged Property for the purpose for which it is held by the
mortgagor thereof, or the lien held by the Collateral Agent, (iii) municipal
building codes, zoning ordinances and other land use laws which are not violated
in any material respect by the existing improvements and the present use made by
the mortgagor thereof of the Premises (as defined in the respective Mortgage),
(iv) general real estate taxes and assessments not yet delinquent or which are
being contested by appropriate proceedings in accordance with this Agreement or
the other Credit Documents, and (v) such other items with respect to Real
Property as the Administrative Agent may consent to (such consent not to be
unreasonably withheld).

        "Permitted Holdings PIK Securities" shall mean any preferred stock or
subordinated promissory note of Holdings (or any security of Holdings that is
convertible or exchangeable into any preferred stock or subordinated promissory
note of Holdings), so long as the terms of any such preferred stock,
subordinated promissory note or security of Holdings (i) do not provide any
collateral security, (ii) do not provide any guaranty or other support by the
Borrower or any Subsidiaries of the Borrower, (iii) do not contain any mandatory
put, redemption, repayment, sinking fund or other similar provision occurring
before the sixth anniversary of the Effective Date, (iv) do not require the cash
payment of dividends or interest before the sixth anniversary of the Effective
Date, (v) do not contain any covenants other than any Permitted Covenant,
(vi) do not grant the holders thereof any voting rights except for (x) voting
rights required to be granted to such holders under applicable law and
(y) limited customary voting rights on fundamental matters such as mergers,
consolidations, sales of substantial assets, or liquidations involving Holdings,
and (vii) are otherwise reasonably satisfactory to the Administrative Agent.

        "Permitted Joint Ventures" shall mean any joint venture transaction to
which Holdings or any of its Subsidiaries becomes a party provided that such
Permitted Joint Venture is engaged in a business permitted under Section 8.01.

        "Permitted Liens" shall have the meaning provided in Section 8.03.

        "Permitted Subordinated Indebtedness" shall mean unsecured subordinated
notes (subordinate to all Obligations and all amounts owing pursuant to Interest
Rate Protection Agreements and Other Hedging Agreements on terms reasonably
satisfactory to the Administrative Agent) issued by Holdings or the Borrower so
long as the terms of any such subordinated notes (i) do not provide any
collateral security, (ii) do not provide any guaranty or other support from any
Person other than the issuer thereof, (iii) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring before
the sixth anniversary of the Effective Date, (iv) do not contain any covenants
other than periodic reporting requirements and other covenants reasonably
satisfactory to the

64

--------------------------------------------------------------------------------


Administrative Agent, (v) do not grant the holders thereof any voting rights
except for limited customary voting on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of Holdings and
its Subsidiaries, or liquidations involving Holdings or the Borrower, and
(vi) are otherwise reasonably satisfactory to the Administrative Agent.

        "Person" shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

        "Plan" shall mean any multiemployer or single-employer plan as defined
in Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) Holdings, any of its Subsidiaries or
any ERISA Affiliate and each such plan for the five calendar year period
immediately following the latest date on which Holdings, any of its Subsidiaries
or any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.

        "Pledge Agreement" shall have the meaning provided in Section 5.11(a).

        "Pledged Securities" shall mean all the Pledged Securities as defined in
the Pledge Agreement.

        "Prime Lending Rate" shall mean the rate which Rabobank announces from
time to time as its prime lending rate, the Prime Lending Rate to change when
and as such prime lending rate changes. The Prime Lending Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. Rabobank may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

        "Proceeds" shall mean, with respect to any asset sale or issuance of
capital stock, the aggregate cash payments (including any cash received by way
of deferred payment pursuant to a note receivable issued in connection with such
asset sale or issuance, other than the portion of such deferred payment
constituting interest, but only as and when so received) received by Holdings
and/or any of its Subsidiaries from such asset sale or issuance.

        "Projections" shall have the meaning provided in Section 5.16.

        "Publicly Traded" means, with respect to any security, that such
security is (a) listed on a domestic securities exchange, (b) quoted on NASDAQ,
(c) traded in the domestic over-the-counter market, which trades are reported by
the National Quotation Bureau, Incorporated or (d) would otherwise constitute
Margin Stock for purposes of Regulation U.

        "Quarterly Payment Date" shall mean the last Business Day of each
January, April, July and October.

        "Rabobank" shall mean Cooperatieve Centrale Raiffeisen-Boerenleenbank
B.A., "Rabobank International", New York Branch, in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

        "Real Property" of any Person shall mean all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

        "Recovery Event" shall mean the receipt by Holdings or any of its
Subsidiaries of any insurance or condemnation proceeds payable (i) by reason of
any theft, physical destruction or damage or any other similar event with
respect to any properties or assets of Holdings or any of its Subsidiaries,
(ii) by reason any condemnation, taking, seizing or similar event with respect
to any properties or assets of Holdings or any of its Subsidiaries and
(iii) under any policy of insurance required to be maintained under
Section 7.03.

        "Refinancing" shall mean the refinancing by the Borrower and the
termination by the Borrower in full of all commitments under the Existing Credit
Agreement, together with the payment of all loans, accrued interest, premiums,
fees, commissions, expenses and other amounts owing in connection with the
refinancing of the Existing Credit Agreement.

65

--------------------------------------------------------------------------------

        "Refinancing Documents" shall mean each of the agreements, documents and
instruments entered into in connection with the Refinancing.

        "Register" shall have the meaning provided in Section 7.12.

        "Registration Agreement" shall mean the Amended and Restated
Registration Agreement, dated as of January 31, 1995, among Holdings and certain
of its Stockholders, as in effect on the Effective Date.

        "Regulation D" shall mean Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof establishing reserve requirements.

        "Regulation T" shall mean Regulation T of the Board of Governors of the
Federal Reserve System as from to time in effect and any successor to all or any
portion thereof establishing margin requirements.

        "Regulation U" shall mean Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof establishing margin requirements.

        "Regulation X" shall mean Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or any portion thereof establishing margin requirements.

        "Release" means disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, seeping, placing,
pouring and the like, into or upon any land or water or air, or otherwise
entering into the environment.

        "Replaced Bank" shall have the meaning provided in Section 1.13.

        "Replacement Bank" shall have the meaning provided in Section 1.13.

        "Reportable Event" shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan other than those events as to which the 30-day
notice period is waived under subsection .22, .23, .25, .27, or .28 of PBGC
Regulation Section 4043.

        "Required Banks" shall mean Non-Defaulting Banks the sum of whose
Revolving Loan Commitments (or, if after the Total Revolving Loan Commitment has
been terminated, outstanding Revolving Loans and Percentages of outstanding
Swingline Loans and Letter of Credit Outstandings) constitute greater than 50%
of the Total Revolving Loan Commitment less the aggregate Revolving Loan
Commitments of Defaulting Banks (or, if after the Total Revolving Loan
Commitment has been terminated, the total outstanding Revolving Loans of
Non-Defaulting Banks and the aggregate Percentages of all Non-Defaulting Banks
of the total outstanding Swingline Loans and Letter of Credit Outstandings at
such time).

        "Returns" shall have the meaning provided in Section 6.23.

        "Revolving Loan" shall have the meaning provided in Section 1.01(a).

        "Revolving Loan Commitment" shall mean, with respect to each Bank, the
amount set forth opposite such Bank's name in Annex I as the same may be reduced
from time to time pursuant to Section 3.02, 3.03 and/or 9 or otherwise modified
pursuant to Section 1.13 and/or 12.04(b).

        "Revolving Note" shall have the meaning provided in Section 1.05(a).

        "Rollover Amount" shall have the meaning provided in Section 8.08(b).

        "Scheduled Commitment Reduction" shall have the meaning provided in
Section 3.03(b).

66

--------------------------------------------------------------------------------


        "SEC" shall mean the Securities and Exchange Commission or any successor
thereto.

        "Section 4.04(b)(ii) Certificate" shall have the meaning provided in
Section 4.04(b)(ii).

        "Secured Creditors" shall have the meaning provided in the respective
Security Documents.

        "Security Agreement" shall have the meaning provided in Section 5.11(b).

        "Security Agreement Collateral" shall mean all "Collateral" as defined
in the Security Agreement.

        "Security Documents" shall mean and include the Security Agreement, the
Pledge Agreement, each Mortgage, each Additional Security Document, if any and
each other document or instrument entered into pursuant to Sections 5.11, 7.11
and 7.13, if any, in each case as and when executed and delivered in accordance
with the terms of this Agreement and as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof and hereof.

        "Senior Officer" shall mean Chief Executive Officer, President, Chief
Financial Officer, Controller or Secretary or any other senior officer of
Holdings or any of its Subsidiaries with knowledge of, or responsibility for,
the financial affairs of such Person.

        "Shareholder Subordinated Note" shall mean an unsecured junior
subordinated note issued by Holdings (and not guaranteed or supported in any way
by the Borrower or any of its Subsidiaries) in the form of Exhibit L, as the
same may be amended, modified or supplemented from time to time pursuant to the
terms hereof and thereof.

        "Shareholders' Agreements" shall have the meaning set forth in
Section 5.14(d).

        "Start Date" shall mean the first day of any Applicable Period.

        "Stated Amount" of each Letter of Credit shall mean at any time the
maximum amount available to be drawn thereunder (regardless of whether any
conditions for drawing could then be met).

        "Subsidiary" of any Person shall mean and include (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time.

        "Subsidiary Guarantor" shall mean each Subsidiary of the Borrower (other
than a Foreign Subsidiary except to the extent otherwise provided in
Section 7.13).

        "Subsidiary Guaranty" shall have the meaning provided in Section 5.12.

        "Swingline Bank" shall mean Rabobank, in its individual capacity or any
other Bank which agrees in its sole discretion and with at least 15 days prior
written notice delivered to the Administrative Agent and the then existing
Swingline Bank to become the Swingline Bank hereunder.

        "Swingline Expiry Date" shall mean the date which is five Business Days
prior to the Maturity Date.

        "Swingline Loan" shall have the meaning provided in Section 1.01(b).

        "Swingline Note" shall have the meaning provided in Section 1.05(a).

        "Tax Allocation Agreements" shall have the meaning provided in
Section 5.14(g).

        "Taxes" shall have the meaning provided in Section 4.04.

67

--------------------------------------------------------------------------------


        "Test Date" shall mean, with respect to any Applicable Period, the last
day of the most recent fiscal quarter or fiscal year, as the case may be, ended
immediately prior to the Start Date with respect to such Applicable Period.

        "Test Period" shall mean the four consecutive fiscal quarters of
Holdings then last ended.

        "Total Revolving Loan Commitment" shall mean the sum of the Revolving
Loan Commitments of each of the Banks.

        "Total Unutilized Revolving Loan Commitment" shall mean, at any time,
(i) the Total Revolving Loan Commitment at such time less (ii) the sum of the
aggregate principal amount of all Revolving Loans and Swingline Loans at such
time plus the Letter of Credit Outstandings at such time.

        "Transaction" shall mean, collectively, (i) the Refinancing, (ii) the
occurrence of Credit Events hereunder on the Initial Borrowing Date and
(iii) the payment of fees and expenses in connection with the foregoing.

        "Transaction Services Agreement" shall mean the Transaction Services
Agreement between Holdings and Bain Capital, Inc., as in effect on the Effective
Date.

        "Type" shall mean any type of Loan determined with respect to the
interest option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

        "UCC" shall mean the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction.

        "Unfunded Current Liability" of any Plan shall mean the amount, if any,
by which the actuarial present value of the accumulated plan benefits under the
Plan as of the close of its most recent plan year exceeds the fair market value
of the assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 35, based upon the actuarial assumptions used
by the Plan's actuary in the most recent annual valuation of the Plan.

        "Unpaid Drawing" shall have the meaning provided in Section 2.03(a).

        "Unutilized Revolving Loan Commitment" with respect to any Bank at any
time shall mean such Bank's Revolving Loan Commitment at such time less the sum
of (x) the aggregate outstanding principal amount of all Revolving Loans made by
such Bank and (y) such Bank's Percentage of the Letter of Credit Outstandings at
such time.

        "U.S. Dollars" and the sign "$" shall each mean freely transferable
lawful money of the United States of America.

        "Vitamin Antitrust Litigation Proceeds Amount" shall mean, at any time
for the determination thereof, the net cash proceeds received by Holdings and/or
its Subsidiaries after January 1, 2002 from the vitamin antitrust litigation
existing on January 1, 2002 and any other litigation, action, proceeding,
payment or settlement related to or arising from actions or inactions of
participants in the nutritional supplement industry that relates to alleged or
actual violations of antitrust or unfair competition laws or regulations, as
such amount may be reduced as a result of any transaction consummated on the
basis thereof in the amount so expended in reliance thereon.

        "Wholly-Owned Subsidiary" shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than director's qualifying shares
and/or other nominal amounts of shares required to be held other than by such
Person under applicable law) is at the time owned by such Person and/or one or
more Wholly-Owned Subsidiaries of such Person and (ii) any partnership,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

68

--------------------------------------------------------------------------------


        "Written," "written" or "in writing" shall mean any form of written
communication or a communication by means of telex, facsimile device, telegraph
or cable.

        SECTION 11.    The Administrative Agent.    

        11.01    Appointment.    Each Bank hereby irrevocably designates and
appoints Rabobank as Administrative Agent of such Bank (such term to include for
purposes of this Section 11, Rabobank acting as Collateral Agent) to act as
specified herein and in the other Credit Documents, and each such Bank hereby
irrevocably authorizes Rabobank as the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. The Administrative Agent agrees to act as such upon the
express conditions contained in this Section 11. Notwithstanding any provision
to the contrary elsewhere in this Agreement or in any other Credit Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Credit Documents, or any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. The provisions of
this Section 11 are solely for the benefit of the Administrative Agent and the
Banks, and neither Holdings nor any of its Subsidiaries shall have any rights as
a third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, the Administrative Agent shall act
solely as agent of the Banks and the Administrative Agent does not assume and
shall not be deemed to have assumed any obligation or relationship of agency or
trust with or for Holdings or any of its Subsidiaries.

        11.02    Delegation of Duties.    The Administrative Agent may execute
any of its duties under this Agreement or any other Credit Document by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 11.03.

        11.03    Exculpatory Provisions.    Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person in its capacity as Agent under or in connection with
this Agreement or the other Credit Documents (except for its or such Person's
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Banks for any recitals, statements, representations or warranties
made by Holdings, any of its Subsidiaries or any of their respective officers
contained in this Agreement or the other Credit Documents, any other Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Document or for any failure of Holdings or any of
its Subsidiaries or any of their respective officers to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be under any
obligation to any Bank to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or the other Documents, or to inspect the properties, books or records
of Holdings or any of its Subsidiaries. The Administrative Agent shall not be
responsible to any Bank for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any other
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Banks or by or on behalf of Holdings or any of its Subsidiaries to
the Administrative Agent or any Bank or be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or

69

--------------------------------------------------------------------------------


agreements contained herein or therein or as to the use of the proceeds of the
Loans or of the existence or possible existence of any Default or Event of
Default.

        11.04    Reliance by Agent.    The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to Holdings
or any of its Subsidiaries), independent accountants and other experts selected
by the Administrative Agent. The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other
Credit Document unless it shall first receive such advice or concurrence of the
Required Banks as it deems appropriate or it shall first be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Banks (or all of the Banks, to the
extent required by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Banks.

        11.05    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has actually received notice
from a Bank, Holdings or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a "notice of
default." In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Banks. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Banks;
provided, that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Banks.

        11.06    Non-Reliance on Agent and Other Banks.    Each Bank expressly
acknowledges that neither the Administrative Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
Holdings or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Bank. Each Bank
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Bank, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, assets, operations, property, financial
and other condition, prospects and creditworthiness of Holdings and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Bank also represents that it will, independently and
without reliance upon the Administrative Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other condition, prospects and creditworthiness of
Holdings and its Subsidiaries. The Administrative Agent shall not have any duty
or responsibility to provide any Bank with any credit or other information
concerning the business, operations, assets, property, financial and other
condition, prospects or creditworthiness of Holdings or any of its Subsidiaries
which may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

70

--------------------------------------------------------------------------------

        11.07    Indemnification.    The Banks agree to indemnify the
Administrative Agent in its capacity as such ratably according to their
respective "percentages" as used in determining the Required Banks at such time
or, if the Revolving Loan Commitments have terminated and all Loans have been
repaid in full, as determined immediately prior to such termination and
repayment (with such "percentages" to be determined as if there are no
Defaulting Banks), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Administrative
Agent in its capacity as such in any way relating to or arising out of this
Agreement or any other Credit Document, or any documents contemplated by or
referred to herein or the transactions contemplated hereby or any action taken
or omitted to be taken by the Administrative Agent under or in connection with
any of the foregoing, but only to the extent that any of the foregoing is not
paid by Holdings or any of its Subsidiaries; provided, that no Bank shall be
liable to the Administrative Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting primarily from the gross negligence
or willful misconduct of the Administrative Agent. If any indemnity furnished to
the Administrative Agent for any purpose shall, in the opinion of the
Administrative Agent be insufficient or become impaired (other than as a result
of the gross negligence or willful misconduct of the Administrative Agent), the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section 11.07 shall survive the payment of all
Obligations.

        11.08    The Administrative Agent in its Individual Capacity.    The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Holdings and its Subsidiaries
as though the Administrative Agent were not the Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Bank and may exercise the same as though it were not the Administrative
Agent and the terms "Bank" and "Banks" shall include the Administrative Agent in
its individual capacity. The Administrative Agent and/or its affiliates may own
stock of Holdings or any Subsidiary of Holdings and may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with Holdings or any Affiliate of Holdings as if it were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Banks.

        11.09    Holders.    The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.

        11.10    Resignation of the Administrative Agent; Successor
Agent.    The Administrative Agent may resign as the Administrative Agent upon
20 days' notice to the Banks and, unless a Default of the type referred to in
Section 9.05 has occurred and is continuing, to the Borrower. Upon the
resignation of the Administrative Agent, the Required Banks shall appoint from
among the Banks a successor Agent which is a bank or a trust company for the
Banks subject, to the extent that no Event of Default has occurred and is then
continuing, to prior approval by the Borrower (such approval not to be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
"Agent" shall include such successor agent effective upon its appointment, and
the resigning Agent's rights, powers and duties as the

71

--------------------------------------------------------------------------------


Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Agent or any of the parties to this Agreement.
If a successor Agent shall not have been so appointed within such 20 day period
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent's resignation shall become effective and the Banks
shall thereafter perform all duties of the Administrative Agent hereunder and/or
under any other Credit Documents until such time, if any, as the Required Banks
appoint a successor Agent as provided above. After the resignation of the
Administrative Agent hereunder, the provisions of this Section 11 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

        SECTION 12.    Miscellaneous.    

        12.01    Payment of Expenses, etc.    The Borrower hereby agrees to:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and local counsel) in connection with the negotiation, preparation,
execution and delivery of the Credit Documents and the documents and instruments
referred to therein and any amendment, waiver or consent relating thereto and in
connection with the Administrative Agent's syndication efforts with respect to
this Agreement; (ii) pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent and each of the Banks in connection with the enforcement of
the Credit Documents and the documents and instruments referred to therein and,
after an Event of Default shall have occurred and be continuing, the protection
of the rights of the Administrative Agent and each of the Banks thereunder
(including, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) for the Administrative Agent and for each of the
Banks); (iii) pay and hold each of the Banks harmless from and against any and
all present and future stamp and other similar taxes with respect to the
foregoing matters and save each of the Banks harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to such Bank) to pay such taxes; and
(iv) indemnify the Administrative Agent, the Collateral Agent and each Bank, its
officers, directors, trustees, employees, representatives and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Collateral Agent
or any Bank is a party thereto and whether or not any such investigation,
litigation or other proceeding is between or among the Administrative Agent, the
Collateral Agent, any Bank, any Credit Party or any third Person or otherwise)
related to the entering into and/or performance of this Agreement or any other
Document or the use of the proceeds of any Loans hereunder or the Transaction or
the consummation of any other transactions contemplated in any Document (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of the bad faith, gross negligence or willful
misconduct of the Person to be indemnified), or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property or any Environmental Claim, in
each case, including, without limitation, the reasonable fees and disbursements
of counsel and independent consultants incurred in connection with any such
investigation, litigation or other proceeding; provided that the Borrower shall
not be required to indemnify any such indemnified Person for any such losses,
liabilities, claims, damages or expenses to the extent arising from the bad
faith, gross negligence or willful misconduct of any such indemnified Person.

        12.02    Right of Setoff, Collateral Matters.    (a) In addition to any
rights now or hereafter granted under applicable law or otherwise, and not by
way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, each Bank is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice of
any kind to Holdings or any of its Subsidiaries or to any other Person, any such
notice being hereby expressly waived, to set off

72

--------------------------------------------------------------------------------


and to appropriate and apply any and all deposits (general or special, other
than deposits contained in (x) accounts maintained solely for the purpose of
payroll payments and (y) trust accounts maintained for the benefit of third
parties) and any other Indebtedness at any time held or owing by such Bank
(including, without limitation, by branches and agencies of such Bank wherever
located) to or for the credit or the account of Holdings or any of its
Subsidiaries against and on account of the Obligations of Holdings or any of its
Subsidiaries to such Bank under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations of
Holdings or any of its Subsidiaries purchased by such Bank pursuant to
Section 12.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not such Bank shall have made any demand hereunder and although
said Obligations shall be contingent or unmatured.

        (b)  NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO BANK SHALL EXERCISE A RIGHT OF SETOFF, BANKER'S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE THAT IS NOT
TAKEN BY THE REQUIRED BANKS OR APPROVED IN WRITING BY THE REQUIRED BANKS IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY BANK OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED BANKS SHALL BE NULL AND
VOID. THIS SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE BANKS
HEREUNDER.

        12.03    Notices.    Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, facsimile or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered, if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents, as the case may be; if to any Bank, at its address specified
for such Bank on Annex II; or, at such other address as shall be designated by
any party in a written notice to the other parties hereto. All such notices and
communications shall be mailed, telegraphed, telexed, telecopied or cabled or
sent by overnight courier, and shall be effective when received.

        12.04    Benefit of Agreement.    (a) This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided, however, no Credit Party may assign
or transfer any of its rights, obligations or interest hereunder or under any
other Credit Document without the prior written consent of all of the Banks and,
provided further, that no Bank may assign or transfer all or any portion of its
Revolving Loan Commitment and/or its outstanding Revolving Loans except as
provided in Section 12.04(b) and, provided further, that although any Bank may
grant participations in its rights hereunder in accordance with this Section,
such Bank shall remain a "Bank" for all purposes hereunder and the participant
shall not constitute a "Bank" hereunder and, provided further, that no Bank
shall grant any participation under which the participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Credit
Document except to the extent such amendment or waiver would (i) extend the
final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Maturity Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any

73

--------------------------------------------------------------------------------


post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant's participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Total Revolving Loan
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Revolving Loan Commitment or Loan shall be permitted
without the consent of any participant if the participant's participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans hereunder in which such participant is participating. In
the case of any such participation, the participant shall not have any rights
under this Agreement or any of the other Credit Documents (the participant's
rights against such Bank in respect of such participation to be those set forth
in the agreement executed by such Bank in favor of the participant relating
thereto) and all amounts payable by the Borrower hereunder shall be determined
as if such Bank had not sold such participation.

        (b)  Notwithstanding the foregoing, any Bank (or any Bank together with
one or more other Banks) may (x) assign all or a portion of its Revolving Loan
Commitment (and related outstanding Obligations hereunder) to its parent company
and/or any affiliate of such Bank which is at least 50% owned by such Bank or
its parent company or to one or more Banks or (y) assign all, or if less than
all, a portion equal to at least $2,500,000 in the aggregate for the assigning
Bank, of such Revolving Loan Commitments hereunder to one or more Eligible
Transferees, each of which assignees shall become a party to this Agreement as a
Bank by execution of an Assignment and Assumption Agreement, provided that
(i) at such time Annex I shall be deemed modified to reflect the Revolving Loan
Commitments of such new Bank and of the existing Banks, (ii) upon surrender of
the old Notes, new Notes will be issued, at the Borrower's expense, to such new
Bank and to the assigning Bank, such new Notes to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Revolving Loan Commitments, (iii) the consent of
each of the Administrative Agent and, so long as no Event of Default exists and
is continuing, the Borrower shall be required in connection with any such
assignment pursuant to clause (y) of this Section 12.04(b) (which consents shall
not be unreasonably withheld or delayed) and (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Bank, the payment of a non-refundable assignment fee of $3,500 and, provided
further, that such transfer or assignment will not be effective until recorded
by the Administrative Agent on the Register pursuant to Section 7.12 hereof. To
the extent of any assignment pursuant to this Section 12.04(b), the assigning
Bank shall be relieved of its obligations hereunder with respect to its assigned
commitments. At the time of each assignment pursuant to this Section 12.04(b) to
a Person which is not already a Bank hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Bank shall provide to the Borrower
and the Administrative Agent the appropriate Internal Revenue Service Forms
(and, if applicable a Section 4.04(b)(ii) Certificate) described in
Section 4.04(b). To the extent that an assignment of all or any portion of a
Bank's Revolving Loan Commitment and related outstanding Obligations pursuant to
Section 1.13 or this Section 12.04(b) would, at the time of such assignment,
result in increased costs under Section 1.10, 1.11, 2.05 or 4.04 from those
being charged by the respective assigning Bank prior to such assignment, then
the Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

        (c)  Nothing in this Agreement shall prevent or prohibit any Bank from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Bank from such Federal Reserve Bank.

74

--------------------------------------------------------------------------------


        12.05    No Waiver; Remedies Cumulative.    No failure or delay on the
part of the Administrative Agent or any Bank in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Credit Party and the Administrative Agent or any Bank shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which the
Administrative Agent or any Bank would otherwise have. No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or the Banks to any other or
further action in any circumstances without notice or demand.

        12.06    Payments Pro Rata.    (a) The Administrative Agent agrees that
promptly after its receipt of each payment from or on behalf of any Credit Party
in respect of any Obligations of such Credit Party, it shall, except as
otherwise provided in this Agreement, distribute such payment to the Banks
(other than any Bank that has consented in writing to waive its pro rata share
of such payment) pro rata based upon their respective shares, if any, of the
Obligations with respect to which such payment was received.

        (b)  Each of the Banks agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker's lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings or Fees, of a sum which with respect to the
related sum or sums received by other Banks is in a greater proportion than the
total of such Obligation then owed and due to such Bank bears to the total of
such Obligation then owed and due to all of the Banks immediately prior to such
receipt, then such Bank receiving such excess payment shall purchase for cash
without recourse or warranty from the other Banks an interest in the Obligations
of the respective Credit Party to such Banks in such amount as shall result in a
proportional participation by all of the Banks in such amount; provided, that if
all or any portion of such excess amount is thereafter recovered from such Bank,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.

        12.07    Calculations; Computations.    (a) The financial statements to
be furnished to the Banks pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by Holdings or the Borrower to the Banks); provided, that except as otherwise
specifically provided herein, all computations determining compliance with
Sections 3.03 and 8, including definitions used therein, shall utilize
accounting principles and policies in effect at the time of the preparation of,
and in conformity with those used to prepare, the September 30, 2001 financial
statements delivered to the Banks pursuant to Section 6.10(b), but shall not
give effect to (i) purchase accounting adjustments required or permitted by APB
16 and its interpretations (including non-cash write-ups and non-cash charges
relating to inventory, fixed assets and in-process research and development, in
each case arising in connection with any Permitted Acquisitions) and APB 17 and
its interpretations (including non-cash charges relating to intangibles and
goodwill arising in connection with any Permitted Acquisitions), (ii) those fees
paid to Bain Capital and/or Bain Affiliates pursuant to Sections 8.07(i) and
8.07(iii) and (iii) those fees paid on or about the Initial Borrowing Date to
the Administrative Agent and the Banks in connection with this Agreement.

        (b)  All computations of interest and Fees hereunder shall be made on
the actual number of days elapsed over a year of (i) in the case of Eurodollar
Loans, 360 days and (ii) in the case of Base Rate Loans and Fees, 365 days (or
366 days during leap years).

75

--------------------------------------------------------------------------------


        12.08    Governing Law; Submission to Jurisdiction; Venue.    (a) THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding
with respect to this Agreement or any other Credit Document may be brought in
the courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Agreement, each
Credit Party hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Credit Party hereby further irrevocably waives any claim that any
such courts lack jurisdiction over such Credit Party, and agrees not to plead or
claim, in any legal action or proceeding with respect to this Agreement or any
other Credit Document brought in any of the aforesaid courts, that any such
court lacks jurisdiction over such Credit Party. Each Credit Party irrevocably
consents to the service of process in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such Credit Party, at its address for notices pursuant to Section 12.03, such
service to become effective 30 days after such mailing. Each Credit Party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other Credit Document that service of process
was in any way invalid or ineffective. Nothing herein shall affect the right of
the Administrative Agent, any Bank or the holder of any Note to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.

        (b)  Each Credit Party hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

        12.09    Counterparts.    This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. A complete set of
counterparts executed by all the parties hereto shall be lodged with Holdings,
the Borrower and the Administrative Agent.

        12.10    Effectiveness.    This Agreement shall become effective on the
date (the "Effective Date") on which Holdings, the Borrower and each of the
Banks shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent at
the Notice Office or, in the case of the Banks, shall have given to the
Administrative Agent telephonic (confirmed in writing), written, telex or
facsimile notice (actually received) at such office that the same has been
signed and mailed to it. The Administrative Agent will give Holdings, the
Borrower and each Bank prompt written notice of the occurrence of the Effective
Date.

        12.11    Headings Descriptive.    The headings of the several
sections and subsections of this Agreement are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Agreement.

        12.12    Amendment or Waiver; etc.    (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Banks, provided that no such change, waiver, discharge or termination
shall, without the consent of each Bank (other than a Defaulting Bank) (with
Obligations being directly affected in the case of following clause (i)),
(i) extend the final scheduled maturity of any Loan or Note or extend the stated
maturity of any Letter of Credit beyond the Maturity Date, or reduce the rate or
extend the

76

--------------------------------------------------------------------------------


time of payment of interest or Fees thereon, or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in any rate of
interest or fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the
Security Documents) under all the Security Documents, (iii) amend, modify or
waive any provision of this Section 12.12, (iv) reduce the percentage specified
in the definition of Required Banks (it being understood that, with the consent
of the Required Banks, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Banks on
substantially the same basis as the Revolving Loan Commitments are included on
the Effective Date) or (v) consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement; provided further,
that no such change, waiver, discharge or termination shall (1) increase the
Revolving Loan Commitment of any Bank over the amount thereof then in effect
without the consent of such Bank (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Revolving Loan Commitment shall not
constitute an increase of the Revolving Loan Commitment of any Bank, and that an
increase in the available portion of any Revolving Loan Commitment of any Bank
shall not constitute an increase in the Revolving Loan Commitment of such Bank),
(2) without the consent of Rabobank and each other Letter of Credit Issuer,
amend, modify or waive any provision of Section 2 or alter its rights or
obligations with respect to Letters of Credit, (3) without the consent of the
Swingline Bank, alter its rights or obligations with respect to Swingline Loans,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provision of Section 11 as same applies to the Administrative Agent or any other
provision as same relates to the rights or obligations of the Administrative
Agent or (5) without the consent of the Collateral Agent, amend, modify or waive
any provision relating to the rights or obligations of the Collateral Agent.

        (b)  If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clause (a)(i) through (v), inclusive, of the first proviso to Section 12.12(a),
the consent of the Required Banks is obtained but the consent of one or more of
such other Banks whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting banks whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Bank or Banks with one or more
Replacement Banks pursuant to Section 1.13 so long as at the time of such
replacement, each such Replacement Bank consents to the proposed change, waiver,
discharge or termination or (B) terminate such non-consenting Bank's Revolving
Loan Commitments and repay in full its outstanding Revolving Loans, in
accordance with Sections 3.02(b) and/or 4.01(b), provided that, unless the
Revolving Loan Commitments terminated and Revolving Loans repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Banks or the increase of the Revolving Loan Commitments and/or
outstanding Revolving Loans of existing Banks (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Banks (determined before giving effect to the
proposed action) shall specifically consent thereto, provided further, that the
Borrower shall not have the right to replace a Bank solely as a result of the
exercise of such Bank's rights (and the withholding of any required consent by
such Bank) pursuant to the second proviso to Section 12.12(a).

        12.13    Survival.    All indemnities set forth herein including,
without limitation, in Section 1.10, 1.11, 2.05, 4.04, 11.07 or 12.01, shall
survive the execution and delivery of this Agreement and the making and
repayment of the Loans.

        12.14    Domicile of Loans.    Each Bank may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Bank; provided, that the Borrower shall not be responsible for costs
arising under Section 1.10, 1.11, 2.05 or 4.04 resulting from any such transfer

77

--------------------------------------------------------------------------------


(other than a transfer pursuant to Section 1.12) to the extent such costs would
not otherwise be applicable to such Bank in the absence of such transfer.

        12.15    Confidentiality.    (a) Each of the Banks agrees that it will
use its best efforts not to disclose without the prior consent of the Borrower
(other than to its employees, auditors, counsel or other professional advisors,
to affiliates or to another Bank if the Bank or such Bank's holding or parent
company in its sole discretion determines that any such party should have access
to such information) any information with respect to Holdings, the Borrower or
any of its Subsidiaries which is furnished pursuant to this Agreement; provided,
that any Bank may disclose any such information (a) as has become generally
available to the public or has become available to such Bank on a
non-confidential basis, (b) as may be required or appropriate in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Bank or to the Federal
Reserve Board, the Federal Deposit Insurance Corporation, the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in response to any summons or subpoena or
in connection with any litigation, (d) in order to comply with any law, order,
regulation or ruling applicable to such Bank, and (e) to any prospective
transferee in connection with any contemplated transfer of any of the Notes or
any interest therein by such Bank; provided, that such prospective transferee
agrees to be bound by the provisions of this Section 12.15 to the same extent as
such Bank.

        (b)  Each of Holdings and the Borrower hereby acknowledges and agrees
that each Bank may share with any of its affiliates any information related to
Holdings or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of Holdings and
its Subsidiaries, provided that such Persons shall be subject to the provisions
of this Section 12.15 to the same extent as such Bank).

        12.16    Waiver of Jury Trial.    EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

        SECTION 13.    Holdings Guaranty.    

        13.01    The Guaranty.    In order to induce the Banks to enter into
this Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by Holdings from the proceeds of the Loans and the
issuance of the Letters of Credit, Holdings hereby agrees with the Banks as
follows: Holdings hereby unconditionally and irrevocably guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of the Borrower to the Guaranteed Creditors. If any or all of the
Guaranteed Obligations of the Borrower to the Guaranteed Creditors becomes due
and payable hereunder, Holdings unconditionally promises to pay such
indebtedness to the Administrative Agent and/or the Banks, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent or the Banks in collecting any of the Guaranteed Obligations. If claim is
ever made upon any Guaranteed Creditor for repayment or recovery of any amount
or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Borrower), then and in such event Holdings agrees that
any such judgment, decree, order, settlement or compromise shall be binding upon
Holdings, notwithstanding any revocation of this Guaranty other instrument
evidencing any liability of the Borrower, and Holdings shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

78

--------------------------------------------------------------------------------

        13.02    Bankruptcy.    Additionally, Holdings unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
of the Borrower to the Guaranteed Creditors whether or not due or payable by the
Borrower upon the occurrence of any of the events specified in Section 9.05, and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States.

        13.03    Nature of Liability.    The liability of Holdings hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations of the Borrower whether executed by Holdings, any other
guarantor or by any other party, and the liability of Holdings hereunder is not
affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Holdings waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

        13.04    Independent Obligation.    The obligations of Holdings
hereunder are independent of the obligations of any other guarantor, any other
party or the Borrower, and a separate action or actions may be brought and
prosecuted against Holdings whether or not action is brought against any other
guarantor, any other party or the Borrower and whether or not any other
guarantor, any other party or the Borrower be joined in any such action or
actions. Holdings waives, to the full extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to any Guarantor.

        13.05    Authorization.    Holdings authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:

        (a)  change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;

        (b)  take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, surrender, realize upon or otherwise
deal with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

        (c)  exercise or refrain from exercising any rights against the Borrower
or others or otherwise act or refrain from acting;

        (d)  release or substitute any one or more endorsers, guarantors, the
Borrower or other obligors;

        (e)  settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to its creditors other than the Guaranteed Creditors;

79

--------------------------------------------------------------------------------




        (f)    apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Guaranteed Creditors regardless
of what liability or liabilities of Holdings or the Borrower remain unpaid;

        (g)  consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise amend, modify or supplement this Agreement or any of such
other instruments or agreements; and/or

        (h)  take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of
Holdings from its liabilities under this Guaranty.

        13.06    Reliance.    It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of the Borrower or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder.

        13.07    Subordination.    Any of the indebtedness of the Borrower
relating to the Guaranteed Obligations now or hereafter owing to Holdings is
hereby subordinated to the Guaranteed Obligations of the Borrower owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness relating to the Guaranteed
Obligations of the Borrower to Holdings shall be collected, enforced and
received by Holdings for the benefit of the Guaranteed Creditors and be paid
over to the Administrative Agent on behalf of the Guaranteed Creditors on
account of the Guaranteed Obligations of the Borrower to the Guaranteed
Creditors, but without affecting or impairing in any manner the liability of
Holdings under the other provisions of this Guaranty. Prior to the transfer by
Holdings of any note or negotiable instrument evidencing any of the indebtedness
relating to the Guaranteed Obligations of the Borrower to Holdings, Holdings
shall mark such note or negotiable instrument with a legend that the same is
subject to this subordination. Without limiting the generality of the foregoing,
Holdings hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.

        13.08    Waiver.    (a) Holdings waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor's power whatsoever. Holdings waives any defense based on or
arising out of any defense of the Borrower, any other guarantor or any other
party, other than payment in full of the Guaranteed Obligations, based on or
arising out of the disability of the Borrower, any other guarantor or any other
party, or the validity, legality or unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full of the Guaranteed
Obligations. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Borrower or any other party, or any
security, without affecting or impairing in any way the liability of Holdings
hereunder except to the extent the Guaranteed Obligations have been paid.
Holdings waives any defense arising out of any such election by the Guaranteed
Creditors, even though such election operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy of Holdings against the
Borrower or any other party or any security.

        (b)  Holdings waives all presentments, demands for performance, protests
and notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of

80

--------------------------------------------------------------------------------


acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional Guaranteed Obligations. Holdings assumes all responsibility
for being and keeping itself informed of the Borrower's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
Holdings assumes and incurs hereunder, and agrees that the Administrative Agent
and the Banks shall have no duty to advise Holdings of information known to them
regarding such circumstances or risks.

        (c)  Holdings hereby acknowledges and affirms that it understands that
to the extent the Guaranteed Obligations are secured by real property located in
the State of California, Holdings shall be liable for the full amount of its
liability hereunder notwithstanding foreclosure on such real property by trustee
sale or any other reason impairing Holdings' or any secured creditor's right to
proceed against the Borrower or any other guarantor of the Guaranteed
Obligations.

        (d)  Holdings hereby waives, to the fullest extent permitted by
applicable law, all rights and benefits under Sections 580a, 580b, 580d and 726
of the California Code of Civil Procedure. Holdings hereby further waives, to
the fullest extent permitted by applicable law, without limiting the generality
of the foregoing or any other provision hereof, all rights and benefits which
might otherwise be available to Holdings under Sections 2787 through 2855,
inclusive, 2899 and 3433 of the California Civil Code.

        (e)  Holdings further understands, is aware and hereby acknowledges that
if the Guaranteed Creditors elect to nonjudicially foreclose on any real
property security located in the State of California any right of subrogation of
Holdings against any Credit Party may be impaired or extinguished and that as a
result of such impairment or extinguishment of subrogation rights, Holdings may
have a defense to a deficiency judgment arising out of the operation of
Section 580d of the California Code of Civil Procedure and related principles of
estoppel. Holdings waives all rights and defenses arising out of an election of
remedies by the Guaranteed Creditors, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for a Guaranteed
Obligation, has destroyed the guarantor's rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the Code
of Civil Procedure or otherwise.

        13.09    Nature of Liability.    It is the desire and intent of Holdings
and the Guaranteed Creditors that this Guaranty shall be enforced against
Holdings to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of Holdings under this Guaranty shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of the Guaranteed
Obligations of Holdings shall be deemed to be reduced and Holdings shall pay the
maximum amount of the Guaranteed Obligations which would be permissible under
applicable law.

* * *

81

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

Address:        
1400 Kearns Boulevard
2nd Floor
Park City, Utah 84060
 
NUTRACEUTICAL INTERNATIONAL CORPORATION
Attention: Chief Executive Officer

Telephone: (435) 655-6000
Telecopier: (435) 655-6080
 
By:
 
/s/  FRANK W. GAY II      

--------------------------------------------------------------------------------

Title: Chief Executive Officer
1400 Kearns Boulevard
2nd Floor
Park City, Utah 84060
 
NUTRACEUTICAL CORPORATION
Attention: Chief Executive Officer

Telephone: (435) 655-6000
Telecopier: (435) 655-608
 
By:
 
/s/  FRANK W. GAY II      

--------------------------------------------------------------------------------

Title: Chief Executive Officer
One Galleria Tower
13355 Noel Road
Suite 1000
Dallas, TX 75240
 
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK INTERNATIONAL",
NEW YORK BRANCH, individually and as Administrative Agent
Attention: David Thomas

Telephone: (972) 419-5266
Telecopier: (972) 419-6315
 
By:
 
/s/  J. DAVID THOMAS      

--------------------------------------------------------------------------------

Title: Vice President
 
 
By:
 
/s/  JAMES S. CUNNINGHAM      

--------------------------------------------------------------------------------

Title: Managing Director Chief Risk Officer
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
By:
 
/s/  JOHN P. NORAWONG      

--------------------------------------------------------------------------------

Title: Vice President
 
 
ZIONS FIRST NATIONAL BANK
 
 
By:
 
/s/  MICHAEL R. BROUGH      

--------------------------------------------------------------------------------

Title: Senior Vice President
 
 
WELLS FARGO BANK, N.A
 
 
By:
 
/s/  JUDY CALLISTER      

--------------------------------------------------------------------------------

Title: Vice President

82

--------------------------------------------------------------------------------

ANNEX I   List of Banks and Commitments ANNEX II   Bank Addresses ANNEX III  
Real Properties ANNEX IV   Intentionally Omitted ANNEX V   Subsidiaries ANNEX VI
  Insurance ANNEX VII   Existing Indebtedness ANNEX VIII   Existing Liens ANNEX
IX   Capitalization ANNEX X   Investments

EXHIBIT A-1   —   Form of Notice of Borrowing EXHIBIT A-2   —   Form of Letter
of Credit Request EXHIBIT B-1   —   Form of Revolving Note EXHIBIT B-2   —  
Form of Swingline Note EXHIBIT C   —   Form of Section 4.04(b)(ii) Certificate
EXHIBIT D-1   —   Opinion of Kirkland & Ellis EXHIBIT D-2   —   Opinion of
Suitter Axland EXHIBIT E   —   Form of Officers' Certificate EXHIBIT F   —  
Pledge Agreement EXHIBIT G   —   Security Agreement EXHIBIT H   —   Subsidiary
Guaranty EXHIBIT I   —   Form of Assignment and Assumption Agreement EXHIBIT J  
—   Form of Intercompany Note EXHIBIT K   —   Form of Solvency Certificate
EXHIBIT L   —   Form of Shareholder Subordinated Note EXHIBIT M   —   Form of
Borrower Subordinated Note

83

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10



TABLE OF CONTENTS
